Exhibit 10.1

 

EXECUTION VERSION

 

Published CUSIP Number:  30291LAA6

 

CREDIT AGREEMENT

 

Dated as of July 17, 2013

 

among

 

FTD COMPANIES, INC.,

as the Company and a Borrower

and
INTERFLORA BRITISH UNIT,
as the UK Borrower subject to the UK Borrower Sublimit,

 

CERTAIN SUBSIDIARIES OF FTD COMPANIES, INC. IDENTIFIED HEREIN,
as the Guarantors,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 

BMO HARRIS BANK N.A.,

COMPASS BANK,

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

BANK OF AMERICA MERRILL LYNCH, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

39

 

1.03

Accounting Terms

40

 

1.04

Rounding; Pro Forma Calculations

40

 

1.05

Exchange Rates; Currency Equivalents

41

 

1.06

Additional Alternative Currencies

41

 

1.07

Change of Currency

42

 

1.08

Times of Day

43

 

1.09

Letter of Credit Amounts

43

 

 

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

43

 

 

 

2.01

Revolving Loans

43

 

2.02

Borrowings, Conversions and Continuations of Loans

45

 

2.03

Letters of Credit

47

 

2.04

Swing Line Loans

56

 

2.05

Prepayments

59

 

2.06

Termination or Reduction of Revolving Commitments

61

 

2.07

Repayment of Loans

61

 

2.08

Interest

62

 

2.09

Fees

63

 

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

63

 

2.11

Evidence of Debt

64

 

2.12

Payments Generally; Administrative Agent’s Clawback

65

 

2.13

Sharing of Payments by Lenders

66

 

2.14

Cash Collateral

67

 

2.15

Defaulting Lenders

68

 

2.16

UK Borrower Liability

70

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

71

 

 

 

3.01

Taxes

71

 

3.02

Illegality

75

 

3.03

Inability to Determine Rates

76

 

3.04

Increased Costs

77

 

3.05

Compensation for Losses

79

 

3.06

Mitigation Obligations; Replacement of Lenders

79

 

3.07

UK Tax

80

 

3.08

Survival

85

 

 

ARTICLE IV GUARANTY

85

 

 

 

4.01

The Guaranty

85

 

4.02

Obligations Unconditional

85

 

4.03

Reinstatement

86

 

4.04

Certain Additional Waivers

86

 

4.05

Remedies

86

 

4.06

Rights of Contribution

87

 

4.07

Guarantee of Payment; Continuing Guarantee

87

 

4.08

Keepwell

88

 

i

--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

88

 

 

 

5.01

Conditions of Initial Credit Extension

88

 

5.02

Conditions to all Credit Extensions

91

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

92

 

 

 

6.01

Organization, Powers, Qualification, Good Standing, Business and Restricted
Subsidiaries

92

 

6.02

Authorization of Borrowing, Etc.

93

 

6.03

Financial Condition

93

 

6.04

No Material Adverse Change

94

 

6.05

Title to Properties; Liens; Real Property; Intellectual Property

94

 

6.06

Litigation; Adverse Facts

94

 

6.07

Payment of Taxes

95

 

6.08

No Default; Performance of Agreements

95

 

6.09

Governmental Regulation

95

 

6.10

Securities Activities

95

 

6.11

Employee Benefit Plans

95

 

6.12

[Reserved]

96

 

6.13

Environmental Protection

96

 

6.14

Employee Matters

97

 

6.15

Solvency

97

 

6.16

Matters Relating to Collateral

97

 

6.17

Disclosure

98

 

6.18

Insurance

98

 

6.19

Compliance with Laws

99

 

6.20

OFAC

99

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

99

 

 

 

7.01

Financial Statements and Other Reports

99

 

7.02

Existence, Etc.

103

 

7.03

Payment of Taxes

104

 

7.04

Maintenance of Properties; Insurance

104

 

7.05

Inspection Rights

105

 

7.06

Compliance with Laws, Etc.

105

 

7.07

Environmental Matters

105

 

7.08

Execution of Guaranty and Personal Property Collateral Documents After the
Closing Date

106

 

7.09

Matters Relating to Additional Real Property Collateral

107

 

7.10

Further Assurances

108

 

7.11

Use of Proceeds

108

 

7.12

Post-Closing Covenants

108

 

 

ARTICLE VIII NEGATIVE COVENANTS

109

 

 

 

8.01

Indebtedness

109

 

8.02

Liens and Related Matters

111

 

8.03

Investments; Acquisitions

113

 

8.04

Contingent Obligations

114

 

8.05

Restricted Junior Payments

115

 

8.06

Financial Covenants

116

 

8.07

Restriction on Fundamental Changes; Asset Sales

117

 

ii

--------------------------------------------------------------------------------


 

 

8.08

Transactions with Affiliates

118

 

8.09

Sales and Lease-Backs

120

 

8.10

Conduct of Business

120

 

8.11

Fiscal Year

120

 

8.12

Sanctions

120

 

8.13

Amendment of Subordinated Indebtedness

120

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

121

 

 

 

9.01

Events of Default

121

 

9.02

Remedies Upon Event of Default

124

 

9.03

Application of Funds

125

 

9.04

Collection Allocation Mechanism for Total Revolving A Outstandings

126

 

 

ARTICLE X ADMINISTRATIVE AGENT

127

 

 

 

10.01

Appointment and Authority

127

 

10.02

Rights as a Lender

128

 

10.03

Exculpatory Provisions

128

 

10.04

Reliance by Administrative Agent

129

 

10.05

Delegation of Duties

129

 

10.06

Resignation of Administrative Agent

129

 

10.07

Non-Reliance on Administrative Agent and Other Lenders

131

 

10.08

No Other Duties; Etc.

131

 

10.09

Administrative Agent May File Proofs of Claim

131

 

10.10

Collateral and Guaranty Matters

132

 

10.11

Secured Cash Management Agreements and Secured Hedge Agreements

133

 

 

ARTICLE XI MISCELLANEOUS

133

 

 

 

11.01

Amendments, Etc.

133

 

11.02

Notices; Effectiveness; Electronic Communications

136

 

11.03

No Waiver; Cumulative Remedies; Enforcement

138

 

11.04

Expenses; Indemnity; Damage Waiver

139

 

11.05

Payments Set Aside

141

 

11.06

Successors and Assigns

141

 

11.07

Treatment of Certain Information; Confidentiality

146

 

11.08

Rights of Setoff

147

 

11.09

Interest Rate Limitation; UK Borrower Limitation

148

 

11.10

Counterparts; Integration; Effectiveness

148

 

11.11

Collateral Release

148

 

11.12

Survival of Representations and Warranties

149

 

11.13

Severability

149

 

11.14

Replacement of Lenders

149

 

11.15

Governing Law; Jurisdiction; Etc.

150

 

11.16

Waiver of Jury Trial

151

 

11.17

No Advisory or Fiduciary Responsibility

152

 

11.18

Electronic Execution of Assignments and Certain Other Documents

152

 

11.19

USA PATRIOT Act Notice

152

 

11.20

Judgment Currency

153

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01

Existing Letters of Credit

 

2.01

Commitments and Applicable Percentages

 

6.01

Corporate Structure

 

6.05(b)

Real Property

 

6.05(c)

Intellectual Property

 

6.11

Certain Employee Benefit Plans

 

6.18

Insurance

 

8.01

Certain Existing Indebtedness

 

8.02

Certain Existing Liens

 

8.03

Certain Existing Investments

 

8.04

Certain Existing Contingent Obligations

 

11.02

Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

1.01

Form of Secured Party Designation Notice

 

2.02

Form of Loan Notice

 

2.04

Form of Swing Line Loan Notice

 

2.11(a)

Form of Note

 

3.01

Forms of U.S. Tax Compliance Certificates

 

7.01

Form of Compliance Certificate

 

7.08

Form of Joinder Agreement

 

11.06(b)

Form of Assignment and Assumption

 

11.06(b)(iv)

Form of Administrative Questionnaire

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 17, 2013 among FTD
COMPANIES, INC., a Delaware corporation (the “Company”), INTERFLORA BRITISH
UNIT, a company incorporated under the Laws of England & Wales (the “UK
Borrower”, subject to the UK Borrower Sublimit, and together with the Company,
the “Borrowers”), the Guarantors (defined herein), the Lenders (defined herein)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

The Borrowers have requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent and/or, in the case of certain Collateral Documents governed by English
Law as trustee, under any of the Loan Documents, or any successor administrative
agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Revolving A Commitments” means the Revolving A Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving A Commitments in effect
on the Closing Date is $250,000,000.

 

“Aggregate Revolving B Commitments” means the Revolving B Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving B Commitments in effect
on the Closing Date is $100,000,000.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means Euros, Sterling and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

 

1

--------------------------------------------------------------------------------


 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Percentage” means respect to any Lender at any time,  (a) with
respect to such Lender’s Revolving A Commitment at such time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Lender’s Revolving A Commitment at such time,
provided that if the commitment of each Lender to make Revolving A Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, or if the Revolving A Commitments have expired, then
such Applicable Percentage of each Lender with respect to such Lender’s
Revolving A Commitment shall be determined based on the Applicable Percentage of
such Lender with respect to such Lender’s Revolving A Commitment most recently
in effect, giving effect to any subsequent assignments; and (b) with respect to
such Lender’s Revolving B Commitment at such time, the percentage (carried out
to the ninth decimal place) of the Aggregate Revolving B Commitments represented
by such Lender’s Revolving B Commitment at such time; provided that if the
commitment of each Lender to make Revolving B Loans has been terminated pursuant
to Section 9.02, or if the Revolving B Commitments have expired, then such
Applicable Percentage of each Lender with respect to such Lender’s Revolving B
Commitment shall be determined based on the Applicable Percentage of such Lender
with respect to such Lender’s Revolving B Commitment most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender with respect to Revolving A Commitments and Revolving B
Commitment is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable.  The Applicable Percentages of the
Revolving A Lenders shall be subject to adjustment as provided in Section 2.15.

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(d):

 

Pricing
Tier

 

Consolidated Net
Leverage Ratio

 

Commitment
Fee

 

Letters of
Credit Fee

 

Eurocurrency
Rate Loans

 

Base Rate Loans

 

4

 

>3.25 to 1.0

 

0.35

%

2.25

%

2.25

%

1.25

%

3

 

< 3.25 to 1.0 but > 2.50 to 1.0

 

0.30

%

2.00

%

2.00

%

1.00

%

2

 

< 2.50 to 1.0 but > 1.75 to 1.0

 

0.25

%

1.75

%

1.75

%

0.75

%

1

 

< 1.75 to 1.0

 

0.20

%

1.50

%

1.50

%

0.50

%

 

2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(d); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 4 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered in accordance with Section 7.01(d),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Net Leverage Ratio contained in such Compliance Certificate. 
The Applicable Rate in effect from the Closing Date through the first Business
Day immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.01(d) for the fiscal quarter ending
September 30, 2013 shall be determined based upon Pricing Tier 2.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means the sale, transfer, lease or other disposition by the Company
or any of its Restricted Subsidiaries to any Person of (i) any of the stock of
any of the Company’s Restricted Subsidiaries, (ii) substantially all of the
assets of any division or line of business of the Company or any of its
Restricted Subsidiaries, or (iii) any other assets (whether tangible or
intangible) of the Company or any of its Restricted Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Company and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Availability Period” means, (a) with respect to the Revolving A Commitments,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate Revolving A
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving A Lender to make Revolving A Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02 and (b) (a) with respect to the Revolving B Commitments, the period
from and including the Closing Date to the earliest of (i) the Maturity Date,
(ii) the date of termination of the Aggregate Revolving B Commitments pursuant
to Section 2.06, and (iii) the date of termination of the commitment of each
Revolving B Lender to make Revolving B Loans pursuant to Section 9.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

--------------------------------------------------------------------------------


 

“Bank of America Fee Letter” means the letter agreement, dated June 18, 2013
among the Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and
13d-5 of the Exchange Act.  The term “Beneficial Owner” shall have a
corresponding meaning.

 

“Borrower DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which (a) where it relates to a
Treaty Lender that is a Party at the date of this Agreement,  contains the
scheme reference number and the jurisdiction of tax residence next to the
signature of that Lender in the relevant signature page hereto (or that Lender
has otherwise notified the relevant Borrower in writing of its scheme reference
number and jurisdiction of tax residence at least 15 days before the Borrower is
required to file a completed DTTP2 in order to comply with its obligations under
this Agreement) and is filed with HM Revenue & Customs within thirty (30) days
of this Agreement; or (b) where it relates to a Treaty Lender that becomes a
Party after the date of this Agreement, contains the scheme reference number and
the jurisdiction of tax residence in the Assignment and Assumption which that
Lender executes, and for the purposes of (a) and (b) of this definition, is
filed with H.M. Revenue & Customs within thirty (30) days of the date on which
that Lender becomes a Party to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:  (a) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in
Dollars, any fundings, disbursements, settlements and payments in Dollars in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day that is also a London Banking Day; (b) if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan denominated
in Euro, any fundings, disbursements, settlements and payments in Euro in
respect of any such Eurocurrency Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a Eurocurrency Rate Loan denominated in a currency other than Dollars or
Euro, means any such day on

 

4

--------------------------------------------------------------------------------


 

which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is accounted for as a capital lease
on the balance sheet of that Person (subject to Section 1.03(b)).

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that notwithstanding the foregoing any debt securities convertible into
or exchangeable for Capital Stock shall not constitute Capital Stock at any time
prior to such conversion or exchange.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government or any agency or
instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within two years after such date and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P
or Moody’s (or reasonably equivalent ratings of another internationally
recognized rating agency); (iii) commercial paper maturing no more than one year
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-2 from S&P or at least P-2 from Moody’s;
(iv) demand deposits, time deposits and certificates of deposit or bankers’
acceptances maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the Laws of the United
States or any state thereof or the District of Columbia that at the time of
investment (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; (v) repurchase
agreements and reverse repurchase agreements with any Lender or any Affiliate
thereof (determined at the time such agreement is entered into) relating

 

5

--------------------------------------------------------------------------------


 

to marketable securities meeting the criteria set forth in clause (i) above;
(vi) repurchase obligations with a term of not more than 28 days for underlying
securities of the types described in clauses (i) and (v) above entered into with
any financial institution meeting the qualifications specified in clause
(iv) above (determined at the time such agreement is entered into); (vii) shares
of any money market mutual fund that has at least 95% of its assets invested
continuously in the types of investments referred to in clauses (i) through
(vi) above (determined at the time of acquisition thereof); or (viii) with
respect to Investments by any Foreign Subsidiary, any demand deposit account or
other Investment having credit quality (in the reasonable judgment of the
Company) similar to the foregoing (taking into account Investments available to
such Foreign Subsidiary in the jurisdiction in which such Foreign Subsidiary
operates) and available for investment in the jurisdiction where such Foreign
Subsidiary operates.

 

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (ii) in the case of any Cash
Management Agreement in effect on or prior to the Closing Date, is, as of the
Closing Date or within 30 days thereafter, a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent and a party to a Cash
Management Agreement or (iii) within 30 days after the time it enters into the
applicable Cash Management Agreement, becomes a Lender, the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case, in its
capacity as a party to such Cash Management Agreement.

 

“Change in Control” means the occurrence of any one of the following:

 

(a)                                 prior to the Spin-Off Transaction, United
Online ceases to Beneficially Own 100% of the total outstanding Voting Stock of
the Company;

 

(b)                                 upon and following the Spin-Off Transaction,
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the Beneficial Owner, directly or indirectly, of
30% of the voting power (in an election of members of the Governing Body of the
Company) of the total outstanding Voting Stock of the Company; or

 

(c)                                  following the Spin-Off Transaction,
individuals who as of the date of the consummation of the Spin-Off Transaction
(after giving effect thereto) or, if later, as of the date two years prior to
any date of determination, constituted the Governing Body of the Company
(together with any new members whose election to such Governing Body or whose
nomination for election was approved by a vote of a majority of the members of
the Governing Body of the Company, which members comprising such majority are
then still in office and were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Governing Body of the Company; or

 

(d)                                 the Company at any time ceases to
Beneficially Own 100% of the Capital Stock of the UK Borrower; or

 

6

--------------------------------------------------------------------------------


 

(e)                                  the occurrence of a “Change in Control” (or
similar term) as defined in any item of Indebtedness of the Company or its
Restricted Subsidiaries in the outstanding principal amount of $12,500,000 or
more.

 

For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Government Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Government Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving A Loans or Revolving B Loans, (b) refers to whether such Commitment is
a Revolving A Commitment or Revolving B Commitment, and (c) refers to whether
such Lender is a Revolving A Lender or Revolving B Lender, as applicable.

 

“Closing Date” means July 17, 2013.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Sections 7.08, 7.09 or 7.10 or any of
the Loan Documents.

 

“Commitment” means, as to each Lender, the Revolving A Commitment of such Lender
and/or the Revolving B Commitment of such Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Competitor” means (a) a Person that is primarily engaged in the business of
selling or providing floral products or services, including, without limitation,
fresh flowers, floral arrangements, special occasion gifts and floral
network-related products and services or (b) an Affiliate of any Person
described in the foregoing clause (a); provided, however, a “Competitor” shall
not include any bona fide debt fund that is engaged in making, purchasing,
holding or otherwise investing in a diversified portfolio of commercial loans
and similar extensions of credit in the ordinary course of business (and the
holdings of which do not primarily consist of Loans and Commitments) which is
managed, sponsored or advised by any Person described in the foregoing clause
(b).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.

 

7

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of:  (i) Consolidated Net Income,
(ii) Consolidated Interest Expense and any amounts referred to in Section 2.09
payable on or before the Closing Date and any amounts paid in respect of or
pursuant to Hedge Agreements entered into in connection with Indebtedness of the
Company and its Restricted Subsidiaries for protection against fluctuations in
interest rates, whether consisting of periodic payments, upfront payments,
termination payments or otherwise (other than amounts paid as a result of a
breach or default under a Hedge Agreement), (iii) provisions for Taxes based on
income, (including, for any time period prior to the Spin-Off Transaction,
provisions recorded to the extent necessary to permit any corporate parent (or
any Affiliate of such corporate parent) to discharge the consolidated, combined
or other group Tax liabilities of such corporate parent and its Restricted
Subsidiaries), (iv) total depreciation expense, (v) total amortization expense,
(vi) any foreign currency translation or transaction losses (including losses
related to currency remeasurements of indebtedness), (vii) extraordinary,
unusual or non-recurring cash losses, charges or expenses (including, without
limitation, expenses resulting from actual or potential transactions such as
business combinations, mergers, acquisitions, and financing transactions
(including compensation expense and expense for advisors and representatives
such as investment bankers, consultants, attorneys and accounting firms),
severance expenses, facility closure expenses, relocation costs and other
restructuring charges, and charges (including fees, expenses, damages and
settlement costs) related to litigation, arbitration, investigations, disputes
or similar matters) (it being understood and agreed that Item 10(e) of
Regulation S-K under the Securities Act of 1933 (“Regulation S-K”) shall not
constitute a limitation on any such determination and unusual or non-recurring
losses, charges, expenses or gains shall be determined by Company in good
faith)) in an amount not to exceed 10% of Consolidated Adjusted EBITDA in any
consecutive four Fiscal Quarter period (determined after giving effect to this
clause (vii)), (viii) losses, charges or expenses with respect to litigation,
investigations and other legal matters disclosed under the section “Business —
Legal Proceedings” in the Registration Statement (or legal matters arising out
of the same or similar facts, circumstances or allegations that such litigation,
investigations, and other legal matters relate to), not to exceed $10,000,000 in
aggregate over the term of this Agreement), (ix) prior to the Spin-Off
Transaction, corporate expenses and overhead funded or provided by United and
not paid in Cash by the Company or any of its Restricted Subsidiaries, (x) all
other non-Cash expenses or losses  including, without limitation, non-Cash stock
compensation expenses for officers, directors, employees and consultants (other
than (A) any such non-Cash expense or charge to the extent it represents an
accrual of or reserve for Cash expenditures or charge in any future period and
(B) write-downs or reserves of account receivables or inventory), (xi) all
Equity-Related Compensation Payments, (xii) all charges, losses and expenses
incurred in connection with the Spin-Off Transaction, including without
limitation, such charges, losses and expenses incurred with the prepayment,
amendment or refinancing of Indebtedness in connection with the Spin-Off
Transaction, (xiii) (A) any impairment charge or asset write-off or write-down,
in each case relating to an intangible asset, pursuant to FASB ASC 360-10-20 and
FASB ASC 350 or successor or related provision, (B) the amortization of
intangible assets arising pursuant to FASB ASC 805 or successor or related
provision, (C) the amortization or write-off deferred financing fees and (D) the
amortization of other intangible assets, and (xiv) all expenses incurred in
connection with the negotiation, execution and closing of this Agreement, in an
amount not to exceed $5,000,000 in the aggregate; in the case of clauses
(ii) through (xiv), to the extent taken into account in the calculation of
Consolidated Net Income; minus the following to the extent included on
Consolidated Net Income:  (x) extraordinary, unusual or nonrecurring cash gains
or income for such period (excluding any proceeds of business interruption
insurance), (y) non-cash gains and income for such period (other than (i) any
such gain or income representing a reversal of an accrual or a reserve for any
cash charge in any future period to the extent a corresponding cash payment was
not made and (ii) accruals or other items expected to result in a cash payment
in a future period) and (z) any foreign currency translation or

 

8

--------------------------------------------------------------------------------


 

transaction gains (including gains related to currency remeasurements of
indebtedness).  Consolidated Adjusted EBITDA shall be calculated on a Pro Forma
Basis.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i) Consolidated Adjusted EBITDA for the consecutive four
Fiscal Quarters ending on such day to (ii) Consolidated Cash Interest Expense
for such four Fiscal Quarter period.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount, amortization of debt
issuance costs and interest paid-in-kind or added to the existing principal
amount) and (ii) original issue discount, financing fees, redemption premiums
and agent fees).

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Company and its Restricted Subsidiaries on a
consolidated basis (after giving effect to all interest rate Hedge Agreements
and payments received or made thereunder with respect to all outstanding
Indebtedness of the Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, and amounts referred to in
Section 2.09 payable to the Administrative Agent and Lenders that are considered
interest expense in accordance with GAAP, but excluding, however, any such
amounts referred to in Section 2.09(b) payable on or before the Closing Date).

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Restricted Subsidiaries on a consolidated basis for such period
determined in conformity with GAAP; provided that there shall be excluded
(i) the income (or loss) of any Person (other than a Restricted Subsidiary of
the Company or IS Group) in which any other Person (other than the Company or
any of its Restricted Subsidiaries) has a joint interest, with the amount of
such income (or loss) to be determined in accordance with GAAP (it being
understood that distributions and dividends actually received by the Company or
any of its Restricted Subsidiaries in Cash from such Person during such period
shall be included in Consolidated Net Income), (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries or that Person’s assets are acquired by the Company or
any of its Restricted Subsidiaries (provided, however, that the exclusion in
this subclause (ii) shall not apply in connection with the calculation of any
financial ratio to the extent otherwise provided in the related definitions),
(iii) the income of any Restricted Subsidiary of the Company that is not a
Guarantor to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary, (iv) any after-tax gains or
losses attributable to Asset Sales or returned surplus assets of any Employee
Benefit Plan (other than a Multiemployer Plan) , and (v) non-Cash gains and
losses attributable to the movement in the mark-to-market valuation of Hedging
Obligations pursuant to ASC 815.

 

“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i)(a) as of such day (and without duplication), (1) all
indebtedness of the Company and its Restricted Subsidiaries for borrowed money
including but not limited to senior bank Indebtedness, senior notes, and
Subordinated Indebtedness, (2) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (3) issued and outstanding letters of credit, bank
guaranties or similar instruments, (4) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA and any such obligations subject to the
satisfaction of a condition or contingency but only to the extent of the

 

9

--------------------------------------------------------------------------------


 

portion of such obligations subject to such condition or contingency and only as
long as such condition or contingency has not been satisfied), which purchase
price is (A) due more than six months from the date of incurrence of the
obligation in respect thereof or (B) evidenced by a note or similar written
instrument, (5) all obligations in respect of Disqualified Equity, (6) all
Indebtedness secured by any Lien on any property or asset owned or held by the
Company or any of its Restricted Subsidiaries regardless of whether the
Indebtedness secured thereby shall have been assumed by the Company or such
Restricted Subsidiary or is nonrecourse to the credit of the Company or such
Restricted Subsidiary (excluding insurance premium financing) and (7) Contingent
Obligations consisting of guarantees by the Company and its Restricted
Subsidiaries in respect of the foregoing obligations of another Person,  minus
(b) all unrestricted Cash or Cash Equivalents of the Company and its Restricted
Subsidiaries in an amount not to exceed $15,000,000 (which unrestricted Cash and
Cash Equivalents shall be deemed to include all Cash and Cash Equivalents that
are subject to the Liens created by or pursuant to this Agreement and the Loan
Documents but no other Liens other than Permitted Encumbrances) to
(ii) Consolidated Adjusted EBITDA for the consecutive four Fiscal Quarters
ending on such day.

 

“Consolidated Tangible Assets” means, as of any date of determination with
respect to the Company and its Restricted Subsidiaries on a consolidated basis,
the book value of total assets minus the book value of intangible assets
(including, for the avoidance of doubt, goodwill) of the Company and its
Restricted Subsidiaries on a consolidated basis, as determined in accordance
with GAAP.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit, bank guaranty or similar instrument
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (iii) under Hedge Agreements. 
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
clauses (1) or (2) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the principal amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited or, if not stated, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

10

--------------------------------------------------------------------------------


 

“CTA 2009” means the Corporation Tax Act 2009 of the United Kingdom.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, administration,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal or other
governmental (domestic or foreign) regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Government Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Lender.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of

 

11

--------------------------------------------------------------------------------


 

clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Equity” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (i) required to be redeemed prior to the
Maturity Date at the time of issuance of such Capital Stock, (ii) redeemable at
the option of the holder of such class or series of Capital Stock at any time
prior to the Maturity Date at the time of issuance of such Capital Stock or
(iii) convertible into or exchangeable for Capital Stock referred to in clause
(i) or (ii) above or Indebtedness having a scheduled maturity prior to the
Maturity Date at the time of issuance of such Capital Stock; provided that any
Capital Stock that would not constitute Disqualified Equity but for provisions
thereof giving holders thereof the right to require such Person to repurchase or
redeem such Capital Stock upon the occurrence of an “asset sale” or “change of
control” occurring prior to the Maturity Date at the time of issuance of such
Capital Stock shall not constitute Disqualified Equity if the “asset sale” or
“change in control” provisions applicable to such Capital Stock are no more
favorable to the holders of such Capital Stock than the provisions contained
herein and such Capital Stock specifically provides that such Person will not
repurchase or redeem any such Capital Stock pursuant to such provisions
(x) prior to the Company’s prepayment of Loans and reductions of the Revolving
Commitments or (y) unless otherwise permitted under this Agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Company that is
incorporated or organized under the Laws of the United States, any state thereof
or in the District of Columbia.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by the
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or

 

12

--------------------------------------------------------------------------------


 

alleged violation of any Environmental Law, (ii) in connection with any
Hazardous Materials or any actual or alleged Hazardous Materials Activity, or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, applicable
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage, transportation
or disposal of Hazardous Materials, or (iii) occupational safety and health and
industrial hygiene (as such matters related to Hazardous Materials), land use or
the protection of human, plant or animal health or welfare, in any manner
applicable to the Company or any of its Restricted Subsidiaries or any Facility.

 

“Equity Related Compensation Payments” means payments by the Company or any
Restricted Subsidiary made in respect of Capital Stock awards (including,
without limitation, restricted stock units, restricted stock, stock options and
other forms of equity awards) of the Company (and prior to the Spin-Off
Transaction, United Online) that are granted as compensation to or received as
compensation by officers, directors or employees of the Company and its
Restricted Subsidiaries or made in respect of employee stock purchase plans, in
each case whether for the cost of such Capital Stock awards or stock acquired
under employee stock purchase plans, dividends, distributions or similar
payments made in respect of such Capital Stock awards or for the purpose of
satisfying withholding tax payments in connection therewith (including, prior to
the Spin-Off Transaction, payments made to reimburse United Online for any of
the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Restricted Subsidiaries shall continue to be considered an ERISA Affiliate
of such Person or such Restricted Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Restricted Subsidiary and with respect to liabilities arising
after such period for which such Person or such Restricted Subsidiary could be
liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA with respect to any Loan Party; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event

 

13

--------------------------------------------------------------------------------


 

or condition which might constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on the Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor with respect to any Loan Party, or the receipt by
the Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
the Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (ix) receipt from the
IRS of notice of the failure of any Pension Plan (or any other Employee Benefit
Plan intended to be qualified under Section 401(a) of the Internal Revenue Code)
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate”  means:

 

(a)                                 for any Interest Period with respect to a
Eurocurrency Rate Loan:

 

(i)            in the case of Eurocurrency Rate Loan denominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
or a successor thereto as approved by the Administrative Agent (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period;

 

(ii)           in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day.

 

For all Non-LIBOR Quoted Currencies, the calculation of the applicable reference
rate shall be determined in accordance with market practice.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Revolving A Loans that are
Eurocurrency Rate Loans shall be denominated in Dollars.  Revolving B Loans that
are Eurocurrency Rate Loans may be denominated in

 

14

--------------------------------------------------------------------------------


 

Dollars or in an Alternative Currency.  All Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Assets” means (i) any equipment or assets to the extent that the
creation or perfection of a Lien thereon may only be accomplished by possession
or registration of a certificate of title or such Lien being evidenced on a
certificate of title, (ii) Capital Stock issued by a Foreign Subsidiary
exceeding 66% of the voting power of all classes of the Capital Stock of such
Foreign Subsidiary entitled to vote, (iii) any Deposit Account or Securities
Account of a Loan Party used solely for payroll, payroll taxes and other
employee wage and benefit payments, (iv) any Real Property Asset with a value of
$5,000,000 or less or any Real Property Asset which is not a fee interest,
(v) any other assets to the extent that obtaining or perfecting such lien on
such assets violates applicable Law unless such prohibition is not effective
under applicable Law, (vi) any United States intent-to-use trademark or service
mark application to the extent that, and solely during the period prior to the
filing, and acceptance by the United States Patent and Trademark Office, of
evidence of use of such trademark or service mark in interstate commerce, the
grant of a security interest therein would invalidate such intent-to-use
trademark or service mark application or any resulting registration under
Federal law, (vii) assets subject to Liens permitted under Sections 8.02(a)(ii),
8.02(a)(iii), 8.02(a)(v) (but, with respect to Liens securing refinancings or
renewals of Indebtedness secured by Liens described in Section 8.02(a)(vii),
limited to Liens of the type or nature permitted by Section 8.02(a)(ii) without
giving effect to the limitations on the amount of Indebtedness secured by such
Liens in Section 8.02(a)(ii)) or 8.02(a)(vii) (in the case of
Section 8.02(a)(vii) to the extent Liens are limited to Liens of the type or
nature permitted by Section 8.02(a)(ii) without giving effect to the limitations
on the amount of Indebtedness secured by such Liens in Section 8.02(a)(ii)) to
the extent the Indebtedness or other obligations secured by such Liens prohibit
Liens securing the Obligations on such assets; provided that, upon such assets
no longer being subject to such Lien or prohibition, such assets owned by a U.S.
Loan Party shall (without any act or delivery by any Person) constitute
Collateral unless otherwise excluded pursuant to the Loan Documents, (viii) any
license, contract, permit, Instrument (as defined in the UCC), Security or
General Intangible (as defined in the UCC) to which any U.S. Loan Party is a
party or any of its rights or interests thereunder to the extent, but only to
the extent, that a grant of a Lien to secure Obligations would, under the terms
of such license, contract, permit, Instrument, Security or General Intangible,
result in a breach or violation of the terms of, or constitute a default under,
such license, contract, permit, Instrument, Security or General Intangible
(other than to the extent that any such term would be rendered ineffective
pursuant to the UCC (to the extent applicable) or any other applicable law
(including any Debtor Relief Law)); provided that, subject to any other
applicable exclusions, immediately upon the ineffectiveness, lapse or
termination of any such provision, the term “Collateral” shall include, and such
U.S. Loan Party shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect, (ix) any
Capital Stock in any Joint Venture to the extent (and for only so long as)
prohibited by the Organization Documents or other agreements with other equity
holders, (x) any property leased or licensed by a U.S. Loan Party (as lessee or
licensee) under a lease or license to the extent (and for only so long as) such
lease or license prohibits such U.S. Loan Party from granting any Liens on such
property (other than to the extent that any such prohibition would be rendered
ineffective pursuant to the UCC or any other applicable law (including any
Debtor Relief Law)), (xi) Capital Stock of Unrestricted Subsidiaries  and
(xii) any other assets as to which the Administrative Agent shall determine in
its sole discretion that the cost of obtaining or perfecting such lien on such
assets is excessive in relation to the benefits to the Lenders of the security
afforded thereby.

 

15

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Contingent Obligation
in respect thereof) is or becomes illegal under the Commodity Exchange Act (or
the application or official interpretation thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act (determined after giving effect to
Section 4.08 and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a security interest, becomes effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a Master Agreement governing
more than one Hedge Agreement, such exclusion shall apply to only the portion of
such Swap Obligations that is attributable to the Hedge Agreements for which
such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated
including gross receipts and gross profits Taxes), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the Laws of, or having its principal office or, in the case of
any Lender or L/C Issuer, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of any Recipient (other than a Lender or L/C
Issuer), any U.S. federal withholding Taxes imposed on amounts payable to such
Person pursuant to a Law in effect on the date such Person becomes a party
hereto and, in the case of a Lender or L/C Issuer, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender or L/C
Issuer with respect to an applicable interest in a Loan or Commitment or
Obligation pursuant to a Law in effect on the date on which (i) such Lender or
L/C Issuer acquires such interest in the Loan or Commitment or Obligation (other
than pursuant to an assignment request by the Company under Section 3.06) or
(ii) such Lender or L/C Issuer changes its Lending Office, except in each case
to the extent that, pursuant to Section 3.01(a)(ii) or 3.01(c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of June 10,
2011, among FTD Group, Inc., the lenders identified therein and Wells Fargo
Bank, National Association as administrative agent.

 

“Existing Letters of Credit” means those letters of credit identified on
Schedule 1.01.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Company or any of its Restricted Subsidiaries or
any of their respective predecessors or Affiliates.

 

“Facility Office” means the office or offices through which a Lender performs
its obligations under this Agreement.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more

 

16

--------------------------------------------------------------------------------


 

onerous to comply with) and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the Bank of America Fee Letter and the Wells Fargo Fee
Letter.

 

“Finance Party” means the Administrative Agent, the Lead Arrangers, a Lender or
an L/C Issuer.

 

“Financial Officer” means the chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of a corporation,
partnership, trust or limited liability company.

 

“Financial Plan” has the meaning assigned to that term in Section 7.01(k).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-(v) and (vii) of Section 8.02(a); provided
that in the case of Liens permitted pursuant to clause (vii) with respect to
assets of a Guarantor, such assets secured by such Liens are assets of a type or
nature permitted by Section 8.02(a)(ii) without giving effect to limitations on
the amount of Indebtedness secured by such Liens in Section 8.02(a)(ii))) and
(ii) such Lien is the only Lien (other than Permitted Liens) to which such
Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Company and its Restricted
Subsidiaries ending on December 31 of each calendar year.  For purposes of this
Agreement, any particular Fiscal Year shall be designated by reference to the
calendar year in which such Fiscal Year ends.

 

“Flood Hazard Property” means a Mortgaged Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Plan” means any employee benefit plan maintained by the Company or any
of its Restricted Subsidiaries that is mandated or governed by any Law, rule or
regulation of any Government Authority other than the United States, any state
thereof or any other political subdivision thereof.

 

17

--------------------------------------------------------------------------------


 

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the Laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with Section 7.08 by
the Company or any Guarantor that owns Capital Stock of one or more Foreign
Subsidiaries organized in such country, in form and substance satisfactory to
the Administrative Agent.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all the
assets of which consist, directly or indirectly, of Capital Stock in one or more
(i) Foreign Subsidiaries or (ii) Unrestricted Subsidiaries that are not
incorporated or organized under the laws of the United States, any state thereof
or in the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States, the United
Kingdom or any other nation, or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Guarantors” means, collectively, (a) with respect to all Obligations, (i) each
Domestic Subsidiary of the Company identified as a “Guarantor” on the signature
pages hereto and (ii) each Person that joins as a Guarantor pursuant to
Section 7.08 or otherwise, (b) with respect to (i) Obligations of the UK
Borrower, (ii) Obligations under any Secured Hedge Agreement, (iii) Obligations
under any Secured Cash Management Agreement and (iv) any Swap Obligation of a
Specified Loan Party (determined

 

18

--------------------------------------------------------------------------------


 

before giving effect to Sections 4.01 and 4.08) under the Guaranty, the Company,
and (c) the successors and permitted assigns of the foregoing (in each case,
except to the extent that such Guarantor has been released pursuant to
Section 11.11).

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means: (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely hazardous
waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness,” as applied to any Person, means (without duplication) (i) all
indebtedness for borrowed money, (ii) that portion of obligations with respect
to Capital Leases that is properly classified

 

19

--------------------------------------------------------------------------------


 

as a liability on a balance sheet in conformity with GAAP, (iii) issued and
outstanding letters of credit, bank guaranties or similar instruments,
(iv) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money (other than trade payables in
the ordinary course), (v) any obligation owed for all or any part of the
deferred purchase price of property or services (excluding any such obligations
incurred under ERISA, trade payables or any such obligations which are not
reflected as a liability on such Person’s balance sheet under GAAP), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (vi) Synthetic Lease Obligations, (vii) all Disqualified Equity of
such Person, (viii) all Indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person and (ix) all Contingent Obligations consisting of
guarantees by such Person with respect to the forgoing Indebtedness of another
Person.  Obligations under Hedge Agreements do not constitute Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“IP Collateral” means collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes owned or held by, or used in the
conduct of the business of, the Company or its Restricted Subsidiaries.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its Loan
Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)           no Interest Period shall extend beyond the Maturity Date.

 

20

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Restricted Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (including any Restricted
Subsidiary of the Company), (ii) any direct or indirect loan, advance (other
than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the Company or any of its Restricted Subsidiaries to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, (iii) the acquisition, by purchase or
otherwise, by the Company or any of its Restricted Subsidiaries of all or
substantially all of the business, property or fixed assets of any Person or any
division or line of business of any Person, or (iv) Hedge Agreements; provided,
however, that Investments shall not include prepaid expenses of any Person
incurred and prepaid in the ordinary course of business.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment (but
with deductions for all amounts received in Cash or Cash Equivalents with
respect to such Investment, whether as principal, dividends, interest or
otherwise).

 

“IRS” means the United States Internal Revenue Service.

 

“IS Group” means I.S. Group Limited, a corporation incorporated under the Laws
of England & Wales.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“ITA 2007” means the Income Tax Act 2007 of the United Kingdom.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.08 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.08 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Government Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Government Authority, in
each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving A Lender, such Revolving A
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

21

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Bank of America, (b) any other Lender selected by the
Borrower (with the consent the Administrative Agent, such consent to not be
unreasonably withheld, conditioned or delayed) from time to time to issue
Letters of Credit (provided that no Lender shall be required to become an L/C
Issuer pursuant to this subclause (b) without such Lender’s consent), or (c) any
successor issuer of Letters of Credit hereunder.  In the event there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
book managers.

 

“Lenders” means the Revolving A Lenders and/or Revolving B Lenders, as the
context may require.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.  Notwithstanding anything to the contrary
contained herein, a letter of credit (other than the Existing Letters of Credit)
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified in writing of the issuance thereof by the applicable L/C
Issuer and has confirmed with such L/C Issuer that there exists adequate
availability under the Aggregate Revolving A Commitments to issue such letter of
credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

22

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means Dollars, Euros and Sterling, in each case as long
as there is a published LIBOR rate with respect thereto.

 

“Lien” means any lien, mortgage, pledge, assignment for security, or security
interest, charge or encumbrance intended for security (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest other than in connection with the
refinancing of all Obligations) and any trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving A Loan, Revolving B Loan or Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letters (but
specifically excluding Secured Hedge Agreements and any Secured Cash Management
Agreements).

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving A Loans or
Revolving B Loans, (b) a conversion of Loans from one Type to the other, or
(c) a continuation of Eurocurrency Rate Loans, in each case pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the FRB.

 

“Master Agreement” has the meaning specified in the definition of “Hedge
Agreement.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities or financial
condition of the Company and its Restricted Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent or
the Lenders under the Loan Documents, or of the ability of the Loan Parties,
taken as a whole, to satisfy their payment obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Maturity Date” means July 17, 2018; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section

 

23

--------------------------------------------------------------------------------


 

2.14(a)(i), (a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount reasonably
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, in such form as may be approved by the Administrative Agent in its
reasonable discretion, in each case with such reasonable changes thereto as may
be recommended by the Administrative Agent’s local counsel based on local Laws
or customary local mortgage or deed of trust practices, or (ii) at the
Administrative Agent’s option, in the case of any Real Property Asset acquired
after the Closing Date, an amendment to an existing Mortgage, in form reasonably
satisfactory to the Administrative Agent, adding such Real Property Asset to the
Real Property Assets encumbered by such existing Mortgage.

 

“Mortgaged Property” means any Real Property Asset of the Loan Parties that is
subject to a Mortgage.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders (or affected Lenders holding a majority of the
Commitments and Loans (without duplication) of the affected Lenders).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means with respect to each Loan Party (i) all advances to, and
debts, liabilities and payment obligations of, such Loan Party arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit made or
issued for the account of such Loan Party, (ii) all obligations of such Loan
Party owing to a Cash Management Bank or a Swap Counterparty in respect of
Secured Cash Management Agreements or Secured Hedge Agreements, and (iii) all
obligations of such Loan Party as a Guarantor under Article IV hereof, in each
case identified in clauses (i), (ii) and (iii) whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided, however, that the “Obligations” of
a Loan Party shall exclude any Excluded Swap Obligations with respect to such
Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Responsible

 

24

--------------------------------------------------------------------------------


 

Officers of such Person or one or more Responsible Officers of a general partner
or a managing member if such general partner or managing member is a
corporation, partnership, trust or limited liability company.

 

“Operating Lease,” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Government Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (including any certificates of change of name of
such entity).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

25

--------------------------------------------------------------------------------


 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Party” means a party to this Agreement.

 

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of Section 9.01(j), any Foreign Plan.

 

“Permitted Acquisition” means the acquisition (by merger, consolidation,
purchase or otherwise) of all or substantially all of the assets of any Person,
all or substantially all of a division or line of business of any Person or more
than 50% of the Capital Stock of any Person.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):

 

(i)                                     Liens for taxes, fees, assessments or
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) or claims; provided that (a) such
taxes, fees, assessments or governmental charges are being contested in good
faith by appropriate proceedings, (b) such reserves or other appropriate
provisions as required in conformity with GAAP shall have been made therefor,
and (c) in the case of a taxes, fees, assessments or governmental charges which
have become a Lien against any of the Collateral, such proceedings stay the sale
of any material portion of the Collateral to satisfy such charge or claim;

 

(ii)                                  Liens of landlords for unpaid rent, Liens
of collecting banks under the UCC on items in the course of collection,
statutory Liens and rights of set-off of banks, statutory Liens of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen (and similar
contractual Liens of such Persons), and other Liens imposed by Law, in each case
incurred in the ordinary course of business (a) for amounts not yet overdue or
(b) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of five days) are being contested in good faith
by appropriate proceedings, so long as (1) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (2) in the case of a Lien with respect to any
material portion of the Collateral, such contest proceedings stay the sale of
any material portion of the Collateral on account of such Lien;

 

(iii)                               Liens incurred on or deposits of Cash or
Cash Equivalents made in the ordinary course of business in connection with (or
to secure letters of credit or bankers acceptances issued in connection with)
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of statutory obligations, bids, leases,
government contracts, trade contracts, and other similar obligations (exclusive
of obligations for the payment of

 

26

--------------------------------------------------------------------------------


 

borrowed money), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any material portion of the Collateral on account
thereof;

 

(iv)                              any attachment or judgment Lien not
constituting an Event of Default under Section 9.01(h);

 

(v)                                 licenses (with respect to Intellectual
Property and other property), leases or subleases (i) existing as of the Closing
Date, (ii) granted after the Closing Date to third parties in a manner not
prohibited by the Loan Documents and not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries or (iii) between Borrowers or a Borrower and a
Restricted Subsidiary;

 

(vi)                              easements, rights-of-way, restrictions, access
agreements, licenses, encroachments, and other exceptions to and/or defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of the Company or any
of its Restricted Subsidiaries or result in a material diminution in the value
of any Collateral as security for the Obligations;

 

(vii)                           any (a) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (b) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(b), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease;

 

(viii)                        Liens arising from filing UCC financing statements
relating solely to leases not prohibited by this Agreement and, subject to
Section 7.10, UCC financing statements previously filed and not yet terminated
in connection with Indebtedness that has been repaid;

 

(ix)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                 any zoning or similar Law or right reserved
to or vested in any Government Authority to control or regulate the use of any
real property;

 

(xi)                              Liens granted pursuant to the Collateral
Documents and Liens on Cash or deposits granted in favor of the Swing Line
Lender or the L/C Issuer to cash collateralize any Defaulting Lender’s
participation in Letters of Credit or Swing Line Loans;

 

(xii)                           Liens securing obligations (other than
obligations representing Indebtedness for borrowed money) under operating,
reciprocal easement or similar agreements entered into in the ordinary course of
business of the Company and its Restricted Subsidiaries;

 

(xiii)                        Liens incurred in the ordinary course of business
on Securities to secure repurchase and reverse repurchase obligations in respect
of such Securities;

 

(xiv)                       exceptions to title disclosed by a title policy,
preliminary title report or certificate of title delivered to the Administrative
Agent other than Liens securing Indebtedness prohibited by Section 8.01 or
Contingent Obligations prohibited by Section 8.04;

 

27

--------------------------------------------------------------------------------


 

(xv)                          Liens arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers and Liens on insurance policies or proceeds thereof securing
obligations relating to the financing of insurance premiums;

 

(xvi)                       Liens on any cash earnest money deposits made by the
Company or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted by Section 8.03;

 

(xvii)                    the existence of an “equal and ratable” clause in any
Indebtedness (but not any security interests granted pursuant thereto);

 

(xviii)                 Liens on amounts deposited to defease or discharge
Indebtedness or acquire Indebtedness for cancellation or redemption thereof not
prohibited by Section 8.05; and

 

(xix)                       Liens on assets subject to sale and lease-back
transactions permitted by Section 8.09 securing Indebtedness or obligations in
respect of such sale and lease-back transactions.

 

“Permitted Liens” means Liens permitted pursuant to Section 8.02(a).

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
the Company or any of its Restricted Subsidiaries, any Indebtedness of the
Company or any of its Restricted Subsidiaries issued or given in exchange for,
or the proceeds of which are used to, extend, refinance, renew, replace or
refund such Indebtedness, so long as (i) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced or
refunded, (ii) such extension, refinancing, renewal, replacement or refunding
does not (a) increase the amount of such Indebtedness outstanding immediately
prior to such extension, refinancing, renewal, replacement or refunding
(including any existing commitments unutilized thereunder) plus an amount equal
to the unpaid interest, premium or other payment thereon pursuant to the terms
thereof plus any other reasonable fees and expenses of the Company or any
Restricted Subsidiary incurred in connection with such extension, refinancing,
renewal, replacement or refunding, unless (for the avoidance of doubt) such
increase is otherwise expressly permitted under a separate subclause of
Section 8.01 or (b) add obligors or security from that which applied to such
Indebtedness being extended, refinanced, renewed, replaced or refunded, and
(iii) if such Indebtedness being extended, renewed, refinanced, replaced or
refunded is subordinated in right of payment to the Obligations, such
Indebtedness has subordination provisions, if any, at least as favorable to the
Lenders as the subordination provisions applicable to the Indebtedness being
extended, renewed, refinanced, replaced or refunded; provided that a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent at
least five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy all
of the foregoing requirements shall be conclusive evidence absent manifest error
that such terms and conditions satisfy the foregoing requirements.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Government Authority or
other entity.

 

“Platform” has the meaning specified in Section 7.02.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

28

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
Permitted Acquisition or Investment permitted by Section 8.03(j), (ii) any Asset
Sale of a Restricted Subsidiary or operating entity for which historical
financial statements for the relevant period are available, (iii) any incurrence
of Indebtedness under Section 8.03(f) or 8.03(j) or Contingent Obligation under
Section 8.04(f) and any repayment of Indebtedness, (iv) the designation of any
Restricted Subsidiary as an Unrestricted Subsidiary or the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary or (v) any Restricted Junior
Payment under Section 8.05(c) (including pro forma adjustments (x) arising out
of events which are directly attributable to the proposed Permitted
Acquisition, Investment, Asset Sale or incurrence of Indebtedness or Contingent
Obligation or repayment of Indebtedness, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act, as
interpreted by the staff of the SEC, which would include cost savings resulting
from head count reduction, closure of facilities and similar charges and
(y) such other adjustments to the extent that such adjustments are reasonably
satisfactory to the Administrative Agent and the Company or are consistent with
the definition of Consolidated Adjusted EBITDA, as certified by a Financial
Officer of the Company) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired or sold
and the consolidated financial statements of the Company and its Restricted
Subsidiaries, which shall be reformulated as if such Permitted
Acquisition, Investment, Asset Sale or designation, and all other Permitted
Acquisitions, Investments, Asset Sales and designations that have been
consummated during the period, and any Indebtedness, Contingent Obligations or
other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period (and if such
Indebtedness to be incurred bears interest at a floating rate of interest, it
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination).

 

“Pro Forma Compliance” means, at any date of determination, that the Company
shall be in pro forma compliance with any or all of the covenants set forth in
Sections 8.06 as of the date of such determination or the last day of the most
recently completed Fiscal Quarter, as the case may be (computed on the basis of
(i) balance sheet amounts as of such date and (ii) income statement amounts for
the most recently completed period of four consecutive Fiscal Quarters for which
financial statements shall have been delivered to the Administrative Agent, in
each case, calculated on a Pro Forma Basis in respect of the event giving rise
to such determination).

 

“Protected Party” means any Finance Party that is or will be subject to any
liability or required to make any payment for or on account of UK Tax, in
relation to a sum received or receivable (or any sum deemed for the purposes of
UK Tax to be received or receivable) under any Loan Document.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Lender” means:

 

(i) a Lender that is beneficially entitled to interest payable to that Lender in
respect of an advance under a Loan Document and is:

 

(a)                                 a Lender:

 

29

--------------------------------------------------------------------------------


 

(1)                                 which is a bank (as defined for the purpose
of section 879 ITA 2007) making an advance under a Loan Document; or

 

(2)                                 in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
ITA 2007) at the time that that advance was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purposes of Section 879 ITA 2007) that would be within such charge as
respects such payments apart from section 18A CTA 2009; or

 

(b)                                 a Lender which is:

 

(1)                                 a company resident in the United Kingdom for
UK Tax purposes; or

 

(2)                                 a partnership each member of which is:

 

(a)                                 a company so resident in the United Kingdom;
or

 

(b)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(for the purposes of section 19 CTA 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 CTA
2009; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing its chargeable profits (within the meaning given by section
19 CTA 2009); or

 

(c)                                  a Treaty Lender; or

 

(ii) a building society (as defined for the purpose of section 880 ITA 2007)
making an advance under a Loan Document.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registration Statement” means the Form 10 registration statement filed by the
Company with the U.S. Securities Exchange Commission on April 30, 2013, as
amended by Amendment 1 filed by the Company with the U.S. Securities Exchange
Commission on June 28, 2013.

 

“Regulation D” means Regulation D of the FRB.

 

“Related Indemnified Party” means, with respect to any Indemnitee, (a) any
Controlled or Controlling Affiliate of such Indemnitee, (b) the respective
directors, officers or employees of such

 

30

--------------------------------------------------------------------------------


 

Indemnitee or any of its Controlled or Controlling Affiliates, (c) the
respective agents and advisors or other representatives of such Indemnitee or
any of its Controlled or Controlling Affiliates, in the case of this clause (c),
acting on behalf of or at the instructions of such Indemnitee or Controlled or
Controlling Affiliate; provided, that each reference to a Controlled or
Controlling Affiliate in this definition pertains to a Controlled or Controlling
Affiliate involved in the negotiation, syndication, administration or
enforcement of this Agreement.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Required Revolving A Lenders” means, at any time, Revolving A Lenders holding
more than 50% of the Outstanding Amount of all outstanding Revolving A Loans,
unutilized Revolving A Commitments and participations in L/C Obligations and
Swing Line Loans.  The Revolving A Loans, unutilized Revolving A Commitment and
participations in L/C Obligations and Swing Line Loans of any Defaulting Lender
shall be disregarded in determining Required Revolving A Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Revolving A Lender shall be deemed
to be held by the Revolving A Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

 

“Required Revolving B Lenders” means, at any time, Revolving B Lenders holding
more than 50% of the Outstanding Amount of all Revolving B Loans and utilized
Revolving B Commitments.  The Revolving B Loans and Revolving B Commitment of
any Defaulting Lender shall be disregarded in determining Required Revolving B
Lenders at any time.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been

 

31

--------------------------------------------------------------------------------


 

authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Junior Payment” means, with respect to any Person (i) any dividend
or other distribution, direct or indirect, on account of any shares of any class
of Capital Stock of such Person now or hereafter outstanding, except a dividend
payable solely in shares of that class of Capital Stock or other Capital Stock
that is not Disqualified Equity to the holders of that class, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of such Person now or hereafter outstanding (except any such redemption,
retirement, sinking fund or similar payment, purchase or other acquisition made
solely with shares of Capital Stock that is not Disqualified Equity), (iii) any
payment made to retire, or to obtain the surrender of, any outstanding Capital
Stock of such Person now or hereafter outstanding (except any such payment
payable solely in shares of Capital Stock that is not Disqualified Equity), and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Each Guarantor shall be a Restricted Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
determine or the Required Lenders shall reasonably require.

 

“Revolving A Commitment” means, as to each Revolving A Lender, its obligation to
(a) make Revolving A Loans to the Company pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto or in any documentation executed by such Lender
pursuant to Section 2.01(c), as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving A Credit Exposure” means, as to any Revolving A Lender at any time,
the aggregate Outstanding Amount at such time of such Lender’s Revolving A Loans
and such Lender’s participation in L/C Obligations and Swing Line Loans at such
time.

 

“Revolving A Lender” means any Person that has a Revolving A Commitment or
portion of the Total Revolving A Outstandings, each other Person that becomes a
“Revolving A Lender” in accordance with this Agreement and their successors and
assigns and, unless the context requires otherwise, includes the Swing Line
Lender.

 

“Revolving A Loan” has the meaning specified in Section 2.01(a).

 

32

--------------------------------------------------------------------------------


 

“Revolving B Commitment” means, as to each Revolving B Lender, its obligation to
make Revolving B Loans to the Borrowers pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(c), as
applicable as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving B Lender” means any Person that has a Revolving B Commitment or
portion of the Outstanding Amount of Revolving B Loans, each other Person that
becomes a “Revolving B Lender” in accordance with this Agreement and their
successors and assigns.

 

“Revolving B Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Commitments” means the Revolving A Commitments and/or the Revolving B
Commitments, as the context may require.

 

“Revolving Loans” means the Revolving A Loans and/or the Revolving B Loans, as
the context may require.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury in the
United Kingdom or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Government Authority
succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank with
respect to such Cash Management Agreement.  For the avoidance of doubt, a holder
of Obligations in respect of Secured Cash Management Agreements shall be subject
to the last paragraph of Section 9.03 and Section 10.11.

 

“Secured Hedge Agreement” means any Hedge Agreement that is entered into by and
between any Loan Party and any Swap Counterparty and is permitted under this
Agreement.  For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.

 

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,

 

33

--------------------------------------------------------------------------------


 

certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securities Act” means the Securities Act of 1933.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent for the benefit of
the holders of the Obligations by each of the Loan Parties.

 

“Significant Subsidiary” means any Restricted Subsidiary now existing or
hereafter acquired or formed by the Company which, on a consolidated basis for
such Restricted Subsidiary and its Restricted Subsidiaries, (i) for the most
recent Fiscal Year accounted for (or in the case of a Restricted Subsidiary
acquired after the end of such Fiscal Year, would have accounted for on a Pro
Forma Basis) more than 5% of the consolidated revenues of the Company and its
Restricted Subsidiaries or (ii) as at the end of such Fiscal Year, was the owner
of (or in the case of a Restricted Subsidiary acquired after the end of such
Fiscal Year, would have owned) more than 5% of the consolidated assets of the
Company and its Restricted Subsidiaries.

 

“Solvent,” with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
Laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Spin-Off Transaction” means (i) the dividend or distribution by United Online
of the Capital Stock of the Company to the shareholders of United Online (the
“Spin-Off”), and (ii) the other related transactions to be entered into in
connection therewith, so long as (A) the structure and terms of the Spin-Off
Transaction are consistent with the Registration Statement (except to the extent
there are any inconsistencies that do not have a Material Adverse Effect) and
(B) the Company and its Subsidiaries, in the aggregate, (x) Beneficially Own
assets substantially similar to the assets of the Company and its Subsidiaries
prior to the Spin-Off Transaction, and (y) have no material liabilities to
United Online or its

 

34

--------------------------------------------------------------------------------


 

Subsidiaries that arise  as a result of or in connection with the Spin-Off
Transaction (it being understood that any document, undertaking, instrument,
agreement or otherwise relating to transition services, tax sharing, employee
matters, legal matters, separation and other similar documents, undertakings,
instruments, agreements or otherwise entered into in connection with the
Spin-Off Transactions in which the Company or any of its Subsidiaries is a party
do not constitute material liabilities); provided that, any payment or
reimbursement to or on behalf of United Online by the Company or any of its
Subsidiaries  for any fees, expenses, costs or other liabilities associated with
the Spin-Off shall not be considered an inconsistency, transfer of an asset or a
material liability, as applicable, for the purposes of evaluating subsections
(A) and (B) hereunder.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Company incurred from
time to time and subordinated in right of payment to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swap Counterparty” means any Person that (i) at the time it enters into a Hedge
Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, (ii) in the case of any Hedge Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to such Hedge Agreement or (iii) within 30
days after the time it enters into the applicable Hedge Agreement, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Hedge
Agreement.

 

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

35

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to $15,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is either:

 

(i)            a company resident in the United Kingdom for United Kingdom tax
purposes;

 

(ii)           a partnership each member of which is:

 

(1)           a company so resident in the United Kingdom; or

 

(2)           a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 CTA 2009) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 CTA 2009; or

 

(iii)          a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 CTA 2009) of that company.

 

“Tax Credit” means a credit against, relief of remission for or repayment of any
UK Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under any Loan Document.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Government Authority, including any interest, additions to tax or
penalties applicable thereto and including, unless expressly provided otherwise
in this Agreement, UK Tax.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

36

--------------------------------------------------------------------------------


 

“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.

 

“Treaty Lender” means a Lender which:

 

(i)            is treated as a resident of a Treaty State for the purposes of a
Treaty;

 

(ii)           does not carry on a business in the United Kingdom through a
permanent establishment with which that Lender’s participation in the Loan is
effectively connected; and

 

(iii)          fulfills any conditions which must be fulfilled under the Treaty
for residents of such Treaty State to obtain exemption from taxation imposed by
the United Kingdom on interest, except that for this purpose it is assumed that
there are fulfilled:

 

(A)          any condition in the relevant Treaty which relates (expressly or by
implication) to there being or not being a special relationship between the
Borrower and a Loan Party or between both of them and another person by reason
of which the amount of interest paid exceeds the amount which would have been
paid in the absence of such special relationship or to any other matter that is
within the exclusive control of the Loan Parties or any one of them; and

 

(B)          any necessary procedural formalities but not limited to the
preparation, submission to and final determination by the relevant taxing
authority of an application for relief at source under the relevant Treaty.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Borrower” has the meaning specified in the introductory paragraph hereto.

 

“UK Borrower Sublimit” means an amount equal to the lesser of the Aggregate
Revolving B Commitments and $30,000,000.  The UK Borrower Sublimit is part of,
and not in addition to, the Aggregate Revolving B Commitments.

 

“UK Non-Bank Lender” means:

 

(a) a Lender (which falls within clause (i)(b) of the definition of Qualifying
Lender) which is a party to this Agreement and which has provided a Tax
Confirmation to the Company; and

 

(b) where a Lender becomes a Party after the day on which this Agreement is
entered into, a Lender which gives a Tax Confirmation in the Assignment and
Assumption which it executes on becoming a Party.

 

37

--------------------------------------------------------------------------------


 

“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof.

 

“UK Tax Payment” means either an increased payment made by a Borrower to a
Lender under Section 3.07(c) or a payment under Section 3.07(i).

 

“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.

 

“United Online” means United Online, Inc., a Delaware corporation.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
the Company that has been designated as an Unrestricted Subsidiary by the
Company (in a written notice by the Company to the Administrative Agent);
provided that no Subsidiary that (i) owns any Capital Stock of the Company or
any Restricted Subsidiary, (ii) holds a Lien on any assets or property of the
Company or any Restricted Subsidiary, (iii) has, on the date of designation,
assets in excess of 5% of the consolidated assets of the Company and its
Subsidiaries, (iv) has, on the date of designation, gross revenues in excess of
5% of the consolidated gross revenues of the Company and its Subsidiaries or
(v) when aggregated with all other Unrestricted Subsidiaries on the date of
designation, has assets in excess of 10% of the consolidated assets of the
Company and its Subsidiaries or gross revenues in excess of 10% of the
consolidated gross revenues of the Company and its Subsidiaries (in the case of
clauses (iii) through (v), based on the most recent financial statements
provided by the Company under Section 7.01 and determined over the most recently
ended four Fiscal Quarter period for which financial statements are available),
may be designated an Unrestricted Subsidiary; and provided further that the
Company will be in Pro Forma Compliance after giving effect to such
designation.  As of the Closing Date each of (i) FTD International Corporation,
a Delaware corporation, (ii) Value Network Service, Inc., a Delaware
corporation, (iii) Flowers USA, Inc., a Connecticut corporation, (iv) FTD
Holdings, Incorporated, a Delaware corporation and (v) Renaissance Greeting
Cards, Inc., a Maine corporation, are designated as Unrestricted Subsidiaries. 
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
not constitute an Investment by the applicable Loan Party therein.  Any
Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary in a
written notice by the Company to the Administrative Agent.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of such designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

“U.S. Loan Party” means the Company and each Guarantor that is incorporated or
organized under the Laws of the United States, any state thereof or in the
District of Columbia.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“VAT” means:

 

(a)           any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and

 

38

--------------------------------------------------------------------------------


 

(b)           any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in paragraph (a) above, or imposed elsewhere.

 

“Value Added Tax Act 1994” means the Value Added Tax Act 1994 of the United
Kingdom.

 

“Voting Stock” means, with respect to any Person, any issued and outstanding
shares of Capital Stock of such Person entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the
Governing Body of such Person.

 

“Wells Fargo Fee Letter” means the letter agreement, dated June 19, 2013 among
the Company, Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC.

 

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
Capital Stock (other than director’s qualifying shares) of which are owned by
the Company or any Restricted Subsidiary.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such Law and any reference to
any Law or regulation shall, unless otherwise specified, refer to such Law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

39

--------------------------------------------------------------------------------


 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
as in effect on the date of determination.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS), or any election by the Company to change its accounting
practices or the application of GAAP during the term of this Agreement from that
used in the financial statements referred to in Section 6.03, would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP and accounting practices and application of
GAAP prior to such change therein and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change.  Without limiting the foregoing, leases
(whether in effect on or after the Closing Date) shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Company and its Restricted
Subsidiaries or to the determination of any amount for the Company and its
Restricted Subsidiaries on a consolidated basis or any similar reference shall,
in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04        Rounding; Pro Forma Calculations.

 

Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).  Calculations
as to Pro Forma Compliance or the Consolidated Net Leverage Ratio on a Pro Forma
Basis shall be calculated based on (i) the case of the Consolidated Net Leverage
Ratio, the numerator as of such date of determination and the Consolidated
Adjusted EBITDA for the most recently reported four fiscal quarter period, as
adjusted to give effect to events reflected in the definition of Pro Forma Basis
and (ii) in the

 

40

--------------------------------------------------------------------------------


 

case of the Consolidated Interest Coverage Ratio, as of the most recently
reported four fiscal quarter period, as adjusted to give effect to events
reflected in the definition of Pro Forma Basis.

 

1.05        Exchange Rates; Currency Equivalents.  (a) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or compliance with covenant baskets or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be (i) the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be, or (ii) a
customary minimum or multiple amount in such Alternative Currency in syndicated
loan transactions, as determined by the Administrative Agent in its sole
discretion.

 

1.06        Additional Alternative Currencies. (a) The Company may from time to
time request that Revolving B Loans that are Eurocurrency Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR Quoted
Currency”; provided that (i) such requested currency is a lawful currency that
is readily available and freely transferable and convertible into Dollars and
(ii) such requested currency shall only be a LIBOR Quoted Currency to the extent
that there is published LIBOR rate for such currency.  In the case of any such
request with respect to the making of Eurocurrency Rate Loans, such request
shall be subject to the approval of the Administrative Agent and the Lenders
obligated to make Credit Extensions in such currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each affected Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof.  Each Revolving B Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

41

--------------------------------------------------------------------------------


 

(c)           Any failure by a Revolving B Lender or the L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving B Lender or
the L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made
or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving B Lenders consent to making
Eurocurrency Rate Loans in such requested currency and the Administrative Agent
and such Revolving B Lenders reasonably determine that a Eurocurrency Rate is
available to be used for such requested currency, the Administrative Agent shall
so notify the Company and (i) the Administrative Agent, such Lenders and the
Company may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted
Currency to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (ii) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be a LIBOR Quoted Currency or a Non-LIBOR Quoted
Currency, as applicable, for purposes of any Borrowings of Eurocurrency Rate
Loans.  If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and (A) the Administrative Agent, the L/C Issuer and the
Company may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted
Currency to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (B) to the extent the definition of Eurocurrency Rate reflects
the appropriate interest rate for such currency or has been amended to reflect
the appropriate rate for such currency, such currency shall thereupon be deemed
for all purposes to be a LIBOR Quoted Currency or a Non-LIBOR Quoted Currency,
as applicable, for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

 

1.07        Change of Currency.(a)    Each obligation of a Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption.  If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

42

--------------------------------------------------------------------------------


 

1.08        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

1.09        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans.

 

(a)           Revolving A Loans.  Subject to the terms and conditions set forth
herein, each Revolving A Lender severally agrees to make loans (each such loan,
a “Revolving A Loan”) to the Company in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving A Commitment;
provided, however, that after giving effect to any Borrowing of Revolving A
Loans, (y) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments, and (z) the Revolving A Credit Exposure of any Lender
shall not exceed such Lender’s Revolving A Commitment.  Within the limits of
each Revolving A Lender’s Revolving A Commitment, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as
further provided herein.

 

(b)           Revolving B Loans.  Subject to the terms and conditions set forth
herein, each Revolving B Lender severally agrees to make loans (each such loan,
a “Revolving B Loan”) to the Borrowers in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving B Commitment; provided, however, that after giving effect to
any Borrowing of Revolving B Loans, (x) the aggregate Outstanding Amount of
Revolving B Loans shall not exceed the Aggregate Revolving B Commitments,
(y) Outstanding Amount of all Revolving B Loans of any Lender shall not exceed
such Lender’s Revolving B Commitment, and (z) the aggregate Outstanding Amount
of all Revolving B Loans made to the UK Borrower shall not exceed the UK
Borrower Sublimit.  Within the limits of each Lender’s Revolving B Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving B Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein.

 

(c)           Increases of the Aggregate Revolving A Commitments.  The Company
shall have the right, upon at least five Business Days’ prior written notice to
the Administrative Agent, to increase the Aggregate Revolving A Commitments or
Aggregate Revolving B Commitments by up to $150,000,000 in the aggregate in one
or more increases, at any time prior to the date that is

 

43

--------------------------------------------------------------------------------


 

three months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:

 

(i)            the sum of the Aggregate Revolving A Commitments plus the
Aggregate Revolving B Commitments shall not exceed $500,000,000 without the
consent of the Required Lenders;

 

(ii)           no Default shall have occurred and be continuing on the date on
which such increase is to become effective;

 

(iii)          the representations and warranties set forth in Article VI shall
be true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as written) on and as of the date on which such
increase is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct in all respects as written) as of such earlier date;

 

(iv)          such increase shall be in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof;

 

(v)           such requested increase shall only be effective upon receipt by
the Administrative Agent of (A) additional Revolving A Commitments or Revolving
B Commitments, as applicable, in a corresponding amount of such requested
increase from either existing Lenders and/or one or more other institutions that
qualify as Eligible Assignees (it being understood and agreed that no existing
Lender shall be required to provide an additional Revolving A Commitment or
additional Revolving B Commitment) and (B) documentation from each institution
providing an additional Revolving A Commitment or additional Revolving B
Commitment evidencing its additional Revolving A Commitment or additional
Revolving B Commitment, as applicable, and its obligations under this Agreement
in form and substance reasonably acceptable to the Administrative Agent;

 

(vi)          the Administrative Agent shall have received all documents
(including resolutions of the board of directors of the Loan Parties and
opinions of counsel to the Loan Parties) it may reasonably request relating to
the corporate or other necessary authority for such increase and the validity of
such increase in the Aggregate Revolving A Commitments or Aggregate Revolving B
Commitments, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

 

(vii)         if any Revolving A Loans are outstanding at the time of any
increase in the Aggregate Revolving A Commitments, the Company shall, if
applicable, prepay one or more existing Revolving A Loans (such prepayment to be
subject to Section 3.05 but not to the other provisions of Section 2.05 relating
to prepayments) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving A Commitments, each Revolving A Lender will
hold its pro rata share (based on its Applicable Percentage of the increased
Aggregate Revolving A Commitments) of outstanding Revolving A Loans; provided
that at the election of the Administrative Agent, any such prepayment may be
deemed to be made through assignments to be

 

44

--------------------------------------------------------------------------------


 

effected by the Administrative Agent to Revolving A Lenders providing such
additional Revolving A Commitments (through funding by Revolving A Lenders
providing increased Revolving A Commitments) such that after giving effect to
the increase in Aggregate Revolving A Commitments and such assignments, each
Revolving A Lender will hold its pro rata share (based on its Applicable
Percentage of the increased Aggregate Revolving A Commitments) of outstanding
Revolving A Loans; provided further that any prepayment deemed to be made
through such assignments shall be subject to Section 3.05;

 

(viii)        if any Revolving B Loans are outstanding at the time of any
increase in the Aggregate Revolving B Commitments, the Borrowers shall, if
applicable, prepay one or more existing Revolving B Loans (such prepayment to be
subject to Section 3.05 but not to the other provisions of Section 2.05 relating
to prepayments) in an amount necessary such that after giving effect to the
increase in the Aggregate Revolving B Commitments, each Revolving B Lender will
hold its pro rata share (based on its Applicable Percentage of the increased
Aggregate Revolving B Commitments) of outstanding Revolving B Loans; provided
that at the election of the Administrative Agent, any such prepayment may be
deemed to be made through assignments to be effected by the Administrative Agent
to Revolving B Lenders providing such additional Revolving B Commitments
(through funding by Revolving B Lenders providing increased Revolving B
Commitments) such that after giving effect to the increase in Aggregate
Revolving B Commitments and such assignments, each Revolving B Lender will hold
its pro rata share (based on its Applicable Percentage of the increased
Aggregate Revolving B Commitments) of outstanding Revolving B Loans; provided
further that any prepayment deemed to be made through such assignments shall be
subject to Section 3.05.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
applicable Borrower’s irrevocable notice to the Administrative Agent, which may
be given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
Class and Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the

 

45

--------------------------------------------------------------------------------


 

Interest Period with respect thereto, and (v) if applicable, the currency of the
Loans to be borrowed.  If a Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars.  If a Borrower fails to specify a Type of a Loan in a Loan Notice or if
a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.  If a Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each applicable Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection.  In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan denominated in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date the Loan Notice
with respect to a Borrowing of Revolving A Loans denominated in Dollars is given
by the Company, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Company as provided above.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default following
the written request of the Administrative Agent or the Required Lenders, (i) no
Loans denominated in Dollars may be converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) and (ii) no
Eurocurrency Rate Loans denominated in Alternative Currencies may be continued
for Interest Periods exceeding one month, in each case, without the consent of
the Required Lenders.   During the existence of an Event of Default under
Section 9.01(a), 9.01(f) or 9.01(g), the Required Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

46

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall promptly notify the Company and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the applicable Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than twelve Interest Periods in effect with respect to
the Loans.

 

(f)            This Section 2.02 shall not apply to Swing Line Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving A Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or any of its Restricted Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving A Lenders severally agree to participate in
Letters of Credit issued for the account of the Company or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
(y) the Revolving A Credit Exposure of any Revolving A Lender shall not exceed
such Lender’s Revolving A Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)           The L/C Issuer shall not issue any Letter of Credit if, subject
to Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Revolving A Lenders (other than Defaulting Lenders) holding a
majority of the Revolving A Credit Exposure have approved such expiry date.

 

(iii)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

47

--------------------------------------------------------------------------------


 

(A)          any order, judgment or decree of any Government Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Government Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;

 

(D)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or  an Alternative Currency;

 

(E)           the L/C Issuer does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)           any Revolving A Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Defaulting Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 

(G)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

48

--------------------------------------------------------------------------------


 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Company delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require.  Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.  Any
Restricted Subsidiary may be a third party applicant under the Letter of Credit
Application with respect to any Letter of Credit.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date,

 

49

--------------------------------------------------------------------------------


 

issue a Letter of Credit for the account of the Company or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving A Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Company shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that (i) the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, at such
time, to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension, and (ii) the L/C Issuer shall not have
an obligation to permit any such extension (and may deliver a Non-Extension
Notice with respect to the applicable Letter of Credit Notice) if the L/C Issuer
has determined that it would not be obligated, at such time, to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (iii) of Section 2.03(a) or otherwise).

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C

 

50

--------------------------------------------------------------------------------


 

Issuer promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 2:00 p.m. on the Business Day following the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, together with interest thereon from the date of the drawing,
calculated at the interest rate applicable to Base Rate Loans.  In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Company, whether on or after the Honor Date, shall not
be adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the Company agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing.  If the
Company fails to timely reimburse the L/C Issuer on the Honor Date, the
Administrative Agent shall promptly notify each Revolving A Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Company shall be
deemed to have requested a Borrowing of Revolving A Loans that are Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Revolving A Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving A Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated deposits in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving A Lender that so makes funds available
shall be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving A Loans that are Base Rate Loans because
the conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and

 

51

--------------------------------------------------------------------------------


 

payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving A Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Revolving A Lender funds its Revolving A Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)           Each Revolving A Lender’s obligation to make Revolving A Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving A Lender’s obligation to make Revolving A
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice).  No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)          If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving A Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving A Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable

 

52

--------------------------------------------------------------------------------


 

Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving A Lender shall pay to the Administrative Agent for the account of
the L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.  The obligations of the Revolving A
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Company to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Company or any waiver by
the L/C Issuer which does not in fact materially prejudice the Company;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for

 

53

--------------------------------------------------------------------------------


 

the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer.  The Company shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Revolving A Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Company hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Company from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Company may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which are determined
by a court of competent jurisdiction in a final and non-appealable judgment were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or

 

54

--------------------------------------------------------------------------------


 

any other commercially reasonable means of communicating with a beneficiary. 
The L/C Issuer shall provide to the Administrative Agent a list of outstanding
Letters of Credit (together with type, amounts, issue date, expiry date and
denominated currency) issued by it on a monthly basis.

 

(g)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Company for, and the L/C Issuer’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

 

(h)           Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Revolving A Lender in accordance,
subject to Section 2.15, with its Applicable Percentage, in Dollars, a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Revolving A Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Company and the L/C Issuer, computed on the
Dollar Equivalent of the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily

 

55

--------------------------------------------------------------------------------


 

amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.09.  In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)           Letters of Credit Issued for Restricted Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Company shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit.  The Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

(l)            Additional L/C Issuers.  Subject to the prior approval of the
Administrative Agent, not be unreasonably withheld, the Company may appoint
another Person that, at the time of such appointment, is a Lender as an L/C
Issuer.  Upon such appointment, such Person shall become an L/C Issuer, entitled
to all the benefits and subject to the obligations of an L/C Issuer hereunder
with respect to Letters of Credit issued by it. The Company may select which L/C
Issuer it requests to issue a Letter of Credit if there are multiple L/C
Issuers.  The Administrative Agent, the Company and any L/C Issuer appointed as
such after the Closing Date may amend this Agreement as the Administrative Agent
reasonably determines is necessary or appropriate to reflect such appointment.

 

2.04        Swing Line Loans.

 

(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Revolving A Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “Swing Line Loan”) to the
Company from time to time on any Business Day during the Availability Period of
the Revolving A Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving A Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving A
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments and (B) the Revolving A Credit Exposure of any Revolving
A Lender shall not exceed such Lender’s Revolving A Commitment, (ii) the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Revolving A Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing

 

56

--------------------------------------------------------------------------------


 

Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Borrowing of Swing Line Loans shall be
made upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day.  Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Company.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving A Lender make a
Revolving A Loan that is a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving A Commitments and the conditions set forth in
Section 5.02.  The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving A Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving A
Lender that so makes funds available shall be deemed to have made a Revolving A
Loan that is a Base Rate Loan to the Company in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving A Loans in accordance with Section 2.04(c)(i), the
request for

 

57

--------------------------------------------------------------------------------


 

Revolving A Loans that are Base Rate Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving A Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving A Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Revolving A Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Revolving A Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving A Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Revolving A Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving A Lender’s obligation to make Revolving A Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving A
Lender’s obligation to make Revolving A Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving A Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving A Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the

 

58

--------------------------------------------------------------------------------


 

applicable Overnight Rate.  The Administrative Agent will make such demand upon
the request of the Swing Line Lender.  The obligations of the Revolving A
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans.  Until each Revolving A Lender funds its Revolving A Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05        Prepayments.

 

(a)           Voluntary Prepayments of Loans.

 

(i)            Revolving Loans.  Each Borrower may, upon notice from such
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans of any Class made to it in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (3) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing or if such prepayment is to be made
in connection with an acquisition or a transaction involving a Change of
Control, such notice of prepayment may be revoked (subject to Section 3.05)  if
the financing, acquisition or Change of Control transaction is not consummated
within the period indicated in such notice.  Each such notice shall specify the
date and amount of such prepayment and the Class and Type(s) of Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
applicable Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the applicable Loans with respect to the Class of
Loans being prepaid of the applicable Lenders in accordance with their
respective Applicable Percentages for such Class.

 

59

--------------------------------------------------------------------------------


 

(ii)           Swing Line Loans.  The Company may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding).  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(b)           Mandatory Prepayments of Loans.

 

(i)            If for any reason the Total Revolving A Outstandings at any time
exceed the Aggregate Revolving A Commitments then in effect, the Company shall
immediately prepay Revolving A Loans and/or Swing Line Loans made to it, and/or
the Company shall Cash Collateralize the L/C Obligations, in an aggregate amount
equal to such excess; provided, however, that the Company shall not be required
to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving A Loans
and Swing Line Loans the Total Revolving A Outstandings exceed the Aggregate
Revolving A Commitments then in effect.  All amounts required to be paid
pursuant to this Section 2.05(b)(i) shall be applied, first, ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving A
Loans, and, third, to Cash Collateralize the remaining L/C Obligations.  Within
the parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurocurrency Rate Loans in direct order of
Interest Period maturities.

 

(ii)           If for any reason the Outstanding Amount of all Revolving B Loans
at any time exceeds the Aggregate Revolving B Commitments then in effect (other
than solely as a result of a condition described in clause (iii) below, in which
case any required prepayment shall be made in accordance with, and to the extent
required by, such clause), the Borrowers shall immediately prepay Revolving B
Loans in an aggregate amount equal to such excess.  All amounts required to be
paid pursuant to this Section 2.05(b)(ii) shall be applied first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities.

 

(iii)          If the Administrative Agent notifies the Company at any time that
(i) the Outstanding Amount of all Revolving B Loans made to the UK Borrower at
such time exceeds an amount equal to 105% of the UK Borrower Sublimit then in
effect or (ii) solely as a result of changes in the applicable Spot Rates, the
Outstanding Amount of all Revolving B Loans exceeds 105% of the Aggregate
Revolving B Commitments, then, within five Business Days after receipt of such
notice, the Company or the UK Borrower, as the case may be, shall prepay
Revolving B Loans in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the UK
Borrower Sublimit or the Aggregate Revolving B Commitments, as applicable, then
in effect.

 

60

--------------------------------------------------------------------------------


 

All prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

Notwithstanding anything to the contrary herein, all payments made by the UK
Borrower under this Section 2.05(b) shall be applied solely to the Obligations
of the UK Borrower hereunder. Payments made by the Company hereunder may at the
election of the Company be applied to Obligations of the Company or the UK
Borrower.

 

2.06        Termination or Reduction of Revolving Commitments.

 

The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving A Commitments or the Aggregate Revolving B Commitments, or
from time to time permanently reduce in part the Aggregate Revolving A
Commitments or the Aggregate Revolving B Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, or upon such
lesser number of days as determined by the Administrative Agent in its sole
discretion, (ii) any such partial reduction shall be in an aggregate amount of
$3,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Aggregate Revolving A Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving A Outstandings would exceed the Aggregate Revolving A
Commitments, (iv) the Company shall not terminate or reduce the Aggregate
Revolving B Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of all Revolving B Loans would
exceed the Aggregate Revolving B Commitments, (v) if, after giving effect to any
reduction of the Aggregate Revolving A Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving A Commitments, such sublimit shall be automatically reduced by the
amount of such excess, and (vi) if, after giving effect to any reduction of the
Aggregate Revolving B Commitments, the UK Borrower Sublimit exceeds the amount
of the Aggregate Revolving B Commitments, such sublimit shall be automatically
reduced by the amount of such excess; provided further that if such notice of
reduction or termination indicates that such reduction or termination is being
made in connection with a prepayment is to be funded with the proceeds of a
refinancing or if such reduction or termination is to be made in connection with
an acquisition or a transaction involving a Change of Control, such notice of
reduction or termination may be revoked (subject to Section 3.05) if the
financing, acquisition or Change of Control transaction is not consummated
within the period indicated in such notice.  The Administrative Agent will
promptly notify the applicable Lenders of any such notice of termination or
reduction of the Aggregate Revolving A Commitments or the Aggregate Revolving B
Commitments.  Any reduction of the Aggregate Revolving A Commitments shall be
applied to the Revolving A Commitment of each Revolving A Lender according to
its Applicable Percentage.  Any reduction of the Aggregate Revolving B
Commitments shall be applied to the Revolving B Commitment of each Revolving B
Lender according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Revolving A Commitments or the
Revolving B Commitments shall be paid on the effective date of such termination.

 

2.07        Repayment of Loans.

 

(a)           Revolving Loans.  Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Revolving Loans made to such
Borrower and outstanding on such date; provided at the election of the Company,
the Company may repay Revolving B Loans made to the UK Borrower.

 

61

--------------------------------------------------------------------------------


 

(b)           Swing Line Loans.  The Company shall repay each Swing Line Loan on
the earlier to occur of (i) the date ten Business Days after such Swing Line
Loan is made and (ii) the Maturity Date.

 

(c)           UK Borrower.  Notwithstanding anything to the contrary herein, the
UK Borrower shall not be obligated to repay any Loans made to the Company or any
Letters of Credit issued for the account of the Company.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate.

 

(b)           (i)            From and after the occurrence and during the
continuation of any Event of Default under Section 9.01(a)(i), any such amount
of principal of any Loan not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
amount shall bear interest at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)         From and after the occurrence and during the continuation of any
Event of Default under Section 9.01(a)(ii) or 9.01(a)(iii), any amount (other
than principal of any Loan) payable by a Borrower under any Loan Document not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall bear interest at a fluctuating interest rate
per annum equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)        Upon the written request of the Required Lenders, while any Event
of Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers, as applicable, shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times during the continuance of such Event of Default equal to the Default
Rate to the fullest extent permitted by applicable Laws.

 

(iv)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

62

--------------------------------------------------------------------------------


 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)           Commitment Fee.

 

(i)            The Company shall pay to the Administrative Agent, for the
account of each Revolving A Lender in accordance with its Applicable Percentage,
a commitment fee in Dollars equal to the product of (i) the Applicable Rate
times (ii) the actual daily amount by which the Aggregate Revolving A
Commitments exceed the sum of (y) the Outstanding Amount of Revolving A Loans
and (z) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15.  For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving A Commitments for purposes of determining the commitment
fee.

 

(ii)           The Company shall pay to the Administrative Agent, for the
account of each Revolving B Lender in accordance with its Applicable Percentage,
a commitment fee in Dollars equal to the product of (i) the Applicable Rate
times (ii) the actual daily amount by which the Aggregate Revolving B
Commitments exceed the Outstanding Amount of all Revolving B Loans.

 

(iii)          The commitment fees described in clauses (i) and (ii) shall
accrue at all times during the applicable Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the applicable Availability
Period. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.

 

(i)            The Company shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Company shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurocurrency Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue

 

63

--------------------------------------------------------------------------------


 

on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Net Leverage Ratio as calculated by
the Company as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Net Leverage Ratio would have resulted in higher
pricing for such period, the applicable Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to such Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under this Agreement.  The Borrowers’
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, each Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall be in the form of
Exhibit 2.11(a) (a “Note”).  Each Lender may attach schedules to its Note and
endorse thereon the date, Class, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

64

--------------------------------------------------------------------------------


 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, a Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall at the discretion of the Administrative Agent in
each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by a Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans.  If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

65

--------------------------------------------------------------------------------


 

(ii)           Payments by the Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Borrower prior
to the time at which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due.  In such event, if the applicable Borrower has not in fact
made such payment, then each of the Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

66

--------------------------------------------------------------------------------


 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Cash Collateral.

 

(a)           Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Company
shall be required to provide Cash Collateral pursuant to Section 9.02(c) or
(iv) there shall exist a Defaulting Lender, the Company shall immediately (in
the case of clause (ii) or (iii) above) or within one Business Day (in all other
cases) following any request by the Administrative Agent or the L/C Issuer
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.15(b) and any Cash
Collateral provided by the Defaulting Lender).  Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within five Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(b)           Grant of Security Interest.  The Company, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Company will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit

 

67

--------------------------------------------------------------------------------


 

accounts at Bank of America.  The Company shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 11.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting

 

68

--------------------------------------------------------------------------------


 

Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.14; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Company shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(b)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be

 

69

--------------------------------------------------------------------------------


 

reallocated among the Non-Defaulting Lenders that are Revolving A Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.02 are satisfied at the time of such
reallocation (and, unless the Company shall have otherwise notified the
Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving A Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving A
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(c)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(d)           Defaulting Lender Cure.  If the Company and the Administrative
Agent (and in the case of a Defaulting Lender that is a Revolving A Lender, the
Swing Line Lender and the L/C Issuer) agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.16        UK Borrower Liability.

 

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
the UK Borrower shall have no liability for any Obligations of the Company or
any other U.S. Loan Party, and the UK Borrower shall have no liability for any
Obligation under Article III or any indemnification obligations hereunder which
do not relate to Obligations, actions or omissions of, or with respect to, the
UK Borrower.

 

70

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes other than UK Tax, which is addressed in
Section 3.07(a) below, except as required by applicable Laws.  If any applicable
Laws (as determined in the good faith discretion of the Administrative Agent or
a Loan Party) require the deduction or withholding of any Tax from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)           If any Loan Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any Taxes, including both
United States Federal backup withholding and withholding taxes but excluding UK
Tax, which is addressed in Section 3.07(c) below, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Government Authority in accordance with the Internal Revenue Code,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(iii)          If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Internal Revenue Code or of the United
Kingdom to withhold or deduct any Taxes from any payment, then (A) such Loan
Party or the Administrative Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Government Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Government Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes (excluding UK Tax, which is addressed in Section 3.07 below).

 

(c)           Tax Indemnifications.  Without duplicating of the provisions of
subsection (a) above, (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each

 

71

--------------------------------------------------------------------------------


 

Recipient, and shall make payment in respect thereof within ten days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01, but excluding UK Tax, which is addressed in
Section 3.07(i)) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Government Authority.  A certificate as to the amount of such payment
or liability delivered to the Company by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after written demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below (but excluding UK Tax
which is addressed in Section 3.07(i) below); provided that, such Lender or the
L/C Issuer, as the case may be, shall indemnify each Loan Party to the extent of
any payment such Loan Party makes to the Administrative Agent pursuant to this
sentence with respect to Taxes described in clauses (y) and (z) of
Section 3.01(c)(ii).

 

(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Government Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or a Loan Party shall be conclusive absent manifest error.  Each Lender and the
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or the L/C Issuer, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).

 

(d)           Evidence of Payments.  Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes (other than
UK Tax, which is addressed in Section 3.07(e)) by such Loan Party, the
Administrative Agent or any Recipient to a Government Authority as provided in
this Section 3.01, such Loan Party and/or other Recipient shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Government Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

72

--------------------------------------------------------------------------------


 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender or L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax (other than withholding Tax imposed by the UK,
which is addressed in Section 3.07(f)) with respect to payments made under any
Loan Document shall deliver to the Company and the Administrative Agent, at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Law
or the taxing authorities of a jurisdiction pursuant to such applicable Law or
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender or L/C Issuer, if reasonably requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender or L/C Issuer is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation either (1) set
forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below (or
substantively comparable successor to such documentation that is not materially
more onerous to comply with) or (2) required by applicable Law other than the
Internal Revenue Code or the taxing authorities of the jurisdiction pursuant to
such applicable Law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (it being
understood that the Company shall be given a reasonable opportunity to reimburse
such cost or expense) such or would materially prejudice the legal or commercial
position of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender or L/C Issuer that is a U.S. Person shall deliver to the
Company and the Administrative Agent on or prior to the date on which such
Lender or L/C Issuer becomes a Lender or L/C Issuer under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender or L/C Issuer is exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or

 

73

--------------------------------------------------------------------------------


 

reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit 3.01-A to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.01-D on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender or L/C Issuer shall deliver to the Company and
the Administrative Agent at the time or times prescribed by Law and at such time
or times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to

 

74

--------------------------------------------------------------------------------


 

determine that such Lender or L/C Issuer has complied with such Lender’s or L/C
Issuer’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)          Each Lender and L/C Issuer agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Company and the Administrative Agent in
writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If any Recipient determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by any Loan Party (other than UK Tax which is addressed in
Section 3.07(j) below) or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Loan Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Loan Party under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient in connection with such
refund, and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund), provided that the Loan Party,
upon the request of the Recipient, agrees to repay the amount paid over to the
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Government Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Government Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful (which determination
shall be made only after consultation with the Company and the Administrative
Agent), or that any Government Authority has asserted that it is unlawful, for
any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Government Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans or

 

75

--------------------------------------------------------------------------------


 

to convert Base Rate Loans to Eurocurrency Rate in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrowers, as applicable, shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03        Inability to Determine Rates.

 

If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) the Administrative Agent determines that
(i) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (b) the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the applicable
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, in the case of a pending request for a
Eurocurrency Rate Loan or conversion or continuation in an Alternative Currency
as to which the Administrative Agent has made the determination described in
clause (a) of the first sentence of this Section, the Administrative Agent, in
consultation with the Company and the Lenders, may establish an alternative
interest rate that reflects the all-in-cost of funds to the Administrative Agent
for funding Loans in the applicable currency and amount, and with the same
Interest Period as the Eurocurrency Rate Loan requested to be made, converted or

 

76

--------------------------------------------------------------------------------


 

continued, as the case may be (the “Impacted Loans”),  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (x) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section,
(y) the Required Lenders notify the Administrative Agent and the Company that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (z) any Lender determines that
any Law has made it unlawful, or that any Government Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Government Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

 

3.04        Increased Costs.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or the L/C Issuer;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, (C) Connection Income Taxes and (D) UK Tax (i) consisting of a
Tax Deduction required by law to be made by the UK Borrower or (ii) compensated
for by Section 3.07 or that would be compensated for by Section 3.07 but was not
compensated for because one of the exclusions in Section 3.07 applied) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if

 

77

--------------------------------------------------------------------------------


 

any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a level
below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The applicable Borrower shall pay
such Lender or the L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof; provided that a
Lender shall not be entitled to any compensation pursuant to this Section 3.04
to the extent such Lender is not generally imposing such charges or requesting
such compensation from other similarly situated borrowers under similar
circumstances.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

(e)           Additional Reserve Requirements.  The applicable Borrower shall
pay to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”)
by any reserve ratio requirement or analogous requirement of any central banking
or financial regulatory authority (including the FRB), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

 

78

--------------------------------------------------------------------------------


 

3.05        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the applicable Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by a Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by such Borrower
(including if such notice is revoked in accordance with the terms hereof);

 

(c)           any failure by a Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 11.14;

 

excluding any loss of anticipated profits (or any Applicable Rate) but including
any foreign exchange losses and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained or from
the performance of any foreign exchange contract.  The applicable Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Government Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any sum payable to any Lender by a Loan Party is required to be increased under
Section 3.07(c), or if any Lender claims indemnification under Section 3.07(i),
then at the request of the Company such Lender or the L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01, 3.04,
3.07(c) or 3.07(i), as the case may be, in the future, or eliminate the need for
the notice pursuant to Section 3.02, as applicable, and (ii) in each case, would
not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be (it being understood that the
Borrowers shall be given a reasonable opportunity to reimburse such cost or
expense).  The Company hereby agrees to pay all

 

79

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 3.04, or if a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Government Authority for the account of any Lender pursuant to
Section 3.01,  or if any sum payable to any Lender by a Loan Party is required
to be increased under Section 3.07(c), or if any Lender claims indemnification
under Section 3.07(i),  and, in each case, such Lender has declined or is unable
to designate a different lending office in accordance with Section 3.06(a), the
Company may replace such Lender in accordance with Section 11.14.

 

3.07        UK Tax.

 

(a)           Each Loan Party shall make all payments to be made by it under a
Loan Document without any Tax Deduction, unless a Tax Deduction is required by
law.

 

(b)           A Loan Party shall promptly upon becoming aware that it must make
a Tax Deduction notify the Administrative Agent accordingly.  Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment to that Lender.  If the Administrative Agent receives such
notification from a Lender it shall promptly notify the Company and that Loan
Party.

 

(c)           Subject to Section 3.07(d) below, if a Tax Deduction is required
to be made by a Loan Party under any Loan Document, the amount of the payment
due from that Loan Party shall be increased to an amount which (after making any
Tax Deduction) leaves an amount equal to the payment which would have been due
if no Tax Deduction had been required.

 

(d)           A payment shall not be increased under Section 3.07(c) above by
reason of a Tax Deduction, if on the date on which the payment falls due:

 

(i)            the payment could have been made to the relevant Lender without a
Tax Deduction if it was a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any Change in
Law after the date it became a Lender under this Agreement; or

 

(ii)           the relevant Lender is a Qualifying Lender solely under
sub-paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)          an officer of H.M. Revenue & Customs has given (and not revoked) a
direction under section 931 ITA 2007 (a “Direction”) which relates to that
payment and that Lender has received from a Borrower a certified copy of that
Direction; and

 

(B)          the payment could have been made to the Lender without any Tax
Deduction if that Direction had not been made; or

 

(iii)           the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(b) of the definition of Qualifying Lender and:

 

(A)          the relevant Lender has not given a Tax Confirmation to the
Company; and

 

80

--------------------------------------------------------------------------------


 

(B)          the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the relevant Loan Party to
have formed a reasonable belief that the payment was an “excepted payment” for
the purpose of section 930 ITA 2007; or

 

(iv)          the relevant Lender is a Treaty Lender and the Loan Party making
the payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Section 3.07(f) below.

 

(e)           If a Loan Party is required to make a Tax Deduction, that Loan
Party shall make that Tax Deduction and any payment required in connection with
that Tax Deduction within the time allowed and in the minimum amount required by
law.  Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Loan Party making that Tax Deduction
shall deliver to the Administrative Agent for the Lender entitled to the payment
a statement under section 975 ITA 2007 or other evidence reasonably satisfactory
to that Lender that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

 

(f)            Treaty Filing.

 

(i)            Subject to clause (ii) below, a Treaty Lender and each Loan Party
which makes a payment to which that Treaty Lender is entitled shall co-operate
in completing any procedural formalities necessary for that Loan Party to obtain
authorization to make that payment without a Tax Deduction.

 

(ii)                                  Nothing in clause (i) above shall require
a Treaty Lender to:

 

(A)          register under the HMRC DT Treaty Passport scheme; or

 

(B)          apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered.

 

(iii)                         A Treaty Lender that: (x) becomes a Party on the
date of this Agreement, (y) holds a passport under the HMRC DT Treaty Passport
scheme, and (z) wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence next to its
signature on the relevant signature page hereto.  A Treaty Lender that: (x) is a
New Lender (as defined in Section 3.07 below), (y) holds a passport under the
HMRC DT Treaty Passport scheme, and (z) wishes that scheme to apply to this
Agreement, shall confirm its scheme reference number and its jurisdiction of tax
residence in the Assignment and Assumption which it executes on becoming a
Party.

 

(iv)          If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with clause (iii) above and

 

(A)          a Borrower making a payment to that Lender has not made a Borrower
DTTP Filing in respect of that Lender; or

 

81

--------------------------------------------------------------------------------


 

(B)          a Borrower making a payment to that Lender has made a Borrower DTTP
Filing in respect of that Lender but:

 

(1)           that Borrower DTTP Filing has been rejected by H.M. Revenue &
Customs; or

 

(2)           H.M. Revenue & Customs has not given the Borrower authority to
make payment to that Lender without a Tax Deduction within thirty (30) days of
the date of the Borrower DTTP Filing,

 

that Lender and the Borrower shall co-operate in completing any additional
procedural formalities necessary for the Borrower to obtain authorization to
make that payment without a Tax Deduction.

 

(v)           If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with clause (iii) above, no Loan
Party shall make a Borrower DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan unless the Lender agrees otherwise.

 

(vi)          A Borrower shall, promptly on making a Borrower DTTP Filing,
deliver a copy of that Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.

 

(g)           Lender Status Confirmation.  Each Lender (other than Lenders that
are not Revolving B Lenders) shall indicate, for the benefit of the
Administrative Agent and without liability to any Loan Party which of the
following categories it falls in: (a) not a Qualifying Lender; (b) a Qualifying
Lender (other than a Treaty Lender); or, (c) a Treaty Lender, in the case of a
Lender which becomes a Party on the date of this Agreement next to the signature
of that Lender in the relevant signature page hereto, or in the case of a Lender
which becomes a Party after the date of this Agreement ( a “New Lender”), on the
Assignment and Assumption which it executes on becoming a Party.  If a New
Lender fails to indicate its status in accordance with this Section 3.07(g) then
such New Lender shall be treated for the purposes of this Agreement (including
by each Loan Party) as if it is not a Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Company).  For the
avoidance of doubt, the Assignment and Assumption shall not be invalidated by
any failure of a New Lender to comply with this Section 3.07(g).

 

(h)           UK Non-Bank Lenders.  A UK Non-Bank Lender which becomes a Party
on the date of this Agreement gives a Tax Confirmation to the Company by
entering into this Agreement.  A UK Non-Bank Lender shall promptly notify the
Company and the Administrative Agent if there is any change in the position from
that set out in the Tax Confirmation.

 

(i)            Tax Indemnity.

 

(i)            The Company shall (within five (5) Business Days of demand by the
Administrative Agent) pay to a Protected Party an amount equal to the loss,
liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of UK Tax by that Protected
Party in respect of a Loan Document.

 

82

--------------------------------------------------------------------------------


 

(ii)           Clause (i) above shall not apply with respect to any UK Tax
assessed on a Protected Party:

 

(A)          under the law of the jurisdiction in which that Protected Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Protected Party is treated as resident or as carrying on a business through a
permanent establishment in the United Kingdom to which any right (including sums
received or receivable) under a Loan Document is attributable for tax purposes;
or

 

(B)          under the law of the jurisdiction in which that Protected Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.

 

(iii)                               Furthermore, clause (i) above shall not
apply to the extent a loss, liability or cost:

 

(A)          is compensated for by an increased payment under
Section 3.07(c) above; or

 

(B)          would have been compensated for by an increased payment under
Section 3.07(c) above but was not so compensated solely because one of the
exclusions in Section 3.07(d) applied;

 

(iv)                              A Protected Party making, or intending to make
a claim under clause (a) above shall promptly notify the Administrative Agent of
the event which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Company. A Protected Party shall, on
receiving a payment from the Company notify the Administrative Agent.

 

(j)            Tax Credit.  If a Loan Party makes a UK Tax Payment and the
relevant Lender determines (in its sole discretion exercised in good faith,
including upon a reasonable request by the relevant Loan Party making the Tax
Payment) that a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part or to that Tax Payment, that Lender shall at
the expense of the relevant Loan Parties use reasonable efforts to co-operate
with the relevant Loan Party to obtain the Tax Credit from the relevant
Government Authority, and if that Lender has obtained and utilized all or part
of that Tax Credit, that Lender shall pay an amount to the Loan Party which that
Lender determines (in its sole discretion exercised in good faith) will leave it
(after that payment) in the same after-tax position as it would have been in had
the Tax Payment not been made by the Loan Party.

 

(k)           Stamp Duty.  The Company shall pay and, within five (5) Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
that Finance Party incurs in relation to all stamp duty, registration and other
similar UK Tax payable in respect of any Loan Document other than where such
stamp duty, registration or other similar UK Tax is in relation to an
assignment, transfer or novation (or other disposal) by a Lender (or any
successor thereof) of any right, benefit or obligation under a Loan Document.

 

83

--------------------------------------------------------------------------------


 

(l)            VAT.

 

(i)            All amounts set out, or expressed to be payable under a Loan
Document by any party to a Finance Party which (in whole or part) constitute the
consideration for any supply for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply, and accordingly, subject to clause
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any party under a Loan Document and such Finance Party is required to
account to the relevant Government Authority for the VAT, that Party must pay to
the Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Finance Party shall promptly provide an appropriate VAT invoice to that
party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any Finance
Party (the “Supplier”) to any other Finance Party (the “Recipient”) under a Loan
Document, and any party other than the Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration (i) (where
the Supplier is the person required to account to the relevant Government
Authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT and the Recipient must (where this paragraph (i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant Government Authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply and (ii) (where the
Recipient is the person required to account to the relevant Government Authority
for the VAT) the Relevant Party must promptly, following demand from the
Recipient, pay to the Recipient an amount equal to the VAT chargeable on that
supply but only to the extent that the Recipient reasonably determines that it
is not entitled to credit or repayment from the relevant Government Authority in
respect of that VAT.

 

(iii)          Where a Loan Document requires any Party to reimburse or
indemnify a Finance Party for any cost or expense, that Party shall reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant Government
Authority.

 

(iv)          Any reference in this Section 3.07(l) to any Party shall, at any
time when such Person is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994 or such similar or equivalent concept or entity as may be provided under
similar or equivalent legislation in any jurisdiction other than the United
Kingdom).

 

(v)           In relation to any supply made by a Finance Party to any Party
under a Loan Document, if reasonably requested by such Finance Party, that Party
must promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

84

--------------------------------------------------------------------------------


 

3.08        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
the L/C Issuer and each other holder of the Obligations as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations,
(i) the Obligations guaranteed by each Guarantor under this Article IV, shall
only include the Obligations for which such Guarantor is defined as a Guarantor
of pursuant to the definition of “Guarantor”, and  (ii)the obligations of each
Guarantor under this Agreement and the other Loan Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

 

4.02        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Loan Party for amounts paid
under this Article IV until such time as the Obligations have been paid in full
and the Commitments have expired or terminated.  Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

85

--------------------------------------------------------------------------------


 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03        Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition under any Debtor Relief Law (or other
applicable Law) preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration in accordance with the terms of the Loan Documents
(or the Obligations being deemed to

 

86

--------------------------------------------------------------------------------


 

have become automatically due and payable), the Obligations (whether or not due
and payable by any other Person as a result of any such stay, injunction or
prohibition) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

4.06        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated.  For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Obligations of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of all of the Loan Parties exceeds the amount of all of the
debts and liabilities (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Loan Parties
hereunder) of the Loan Parties; provided, however, that, for purposes of
calculating the Ratable Shares of the Guarantors in respect of any payment of
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment; and (c) “Contribution Share” shall mean, for any Guarantor in
respect of any Excess Payment made by any other Guarantor, the ratio (expressed
as a percentage) as of the date of such Excess Payment of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of the Loan Parties other than the maker of such Excess Payment
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment.  This Section 4.06 shall not be deemed to affect any
right of subrogation, indemnity, reimbursement or contribution that any
Guarantor may have under Law against the Borrowers in respect of any payment of
Obligations.

 

4.07        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

87

--------------------------------------------------------------------------------


 

4.08        Keepwell.

 

Each Loan Party (other than the UK Borrower) that is a Qualified ECP Guarantor
at the time the Guaranty in this Article IV by any Loan Party that is not then
an “eligible contract participant” under the Commodity Exchange Act (a
“Specified Loan Party”) or the grant of a security interest under the Loan
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article IV voidable under applicable Debtor Relief Laws,
and not for any greater amount).  The obligations and undertakings of each
applicable Loan Party under this Section shall remain in full force and effect
until the Obligations have been indefeasibly paid and performed in full.  Each
such Loan Party intends this Section to constitute, and this Section shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Loan Party that would otherwise not constitute an “eligible contract
participant” for any Swap Obligation for all purposes of the Commodity Exchange
Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01        Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to the satisfaction of the following conditions
precedent:

 

(a)           Receipt by the Administrative Agent of the following, each in form
and substance reasonably satisfactory to the Administrative Agent and each
Lender:

 

(i)            Loan Documents.  Executed counterparts of this Agreement and the
other Loan Documents, each properly executed by a Responsible Officer of the
signing Loan Party and, in the case of this Agreement, by each Lender.

 

(ii)           Opinions of Counsel.  Favorable opinions of legal counsel to the
Loan Parties (including any local domestic and foreign counsel reasonably
requested by the Administrative Agent) and, with respect to certain opinions
with respect to the UK Borrower, legal counsel to the Administrative Agent, each
addressed to the Administrative Agent and each Lender as of the Closing Date
(with customary reliance rights), dated as of the Closing Date.

 

(iii)                               Organization Documents, Resolutions, Etc.

 

(A)          copies of the Organization Documents of each U.S. Loan Party
certified to be true and complete as of a recent date by the appropriate
Government Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such U.S. Loan Party to be true and correct as of the Closing Date;

 

88

--------------------------------------------------------------------------------


 

(B)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(C)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation; and

 

(D)          in relation to the UK Borrower:

 

(1)           a copy of a resolution of the board of directors of the UK
Borrower:

 

(i)            approving the terms of, and the transactions contemplated by,
this Agreement and the other Loan Documents to which it is a party and resolving
that it execute the Loan Documents to which it is a party;

 

(ii)           authorizing a specified person or persons to execute the Loan
Documents to which it is a party on its behalf; and

 

(iii)          authorizing a specified person or persons, on its behalf, to sign
and/or dispatch all documents and notices to be signed and/or dispatched by it
under or in connection with the Loan Documents to which it is a party;

 

(2)           a certificate of the UK Borrower (signed by a director) confirming
that:

 

(i)            borrowing the UK Borrower Sublimit would not cause any borrowing
or similar limit binding on the UK Borrower to be exceeded; and

 

(ii)           the constitutional documents and resolution of the board of
directors of the UK Borrower are correct, complete and in full force and effect
as at a date no earlier than the date of this Agreement; and

 

(3)                                 copies of the Organization Documents of the
UK Borrower.

 

89

--------------------------------------------------------------------------------


 

(iv)                              Personal Property Collateral.

 

(A)          UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

(B)          all certificates evidencing any certificated Capital Stock pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Capital Stock of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the Law of the jurisdiction of organization of such Person);
and

 

(C)          duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the United States registered Intellectual Property of the Loan
Parties.

 

(v)           Real Property Collateral.

 

(A)          a fully executed and notarized Mortgage encumbering the fee
interest of any Loan Party in the Real Property Asset located at 3113 Woodcreek
Drive, Downers Grove, Illinois;

 

(B)          an ALTA mortgagee title insurance policy to be issued by a title
insurance company reasonably acceptable to the Administrative Agent with respect
to such Mortgaged Property, assuring the Administrative Agent that each of such
Mortgage creates a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Encumbrances and a standard survey exception, which title insurance
policy shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent and shall include such endorsements as are reasonably
requested by the Administrative Agent; and

 

(C)          evidence as to (A) whether such Mortgaged Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards and (B) if such Mortgaged Property is a Flood Hazard Property,
(1) whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (a) as to the fact that such Mortgaged Property is a Flood
Hazard Property and (b) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (3) copies of insurance policies or certificates of insurance of the
Company and its Subsidiaries evidencing flood insurance satisfactory to the
Administrative Agent and naming the Administrative Agent as sole loss payee on
behalf of the Lenders.

 

(vi)          Evidence of Insurance.  Copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or loss payee (in the case of hazard insurance)
on behalf of the Lenders.

 

90

--------------------------------------------------------------------------------


 

(vii)         Closing Certificate.  A certificate signed by a Responsible
Officer of the Company certifying that the conditions specified in Sections
5.02(a) and 5.02(b) have been satisfied.

 

(b)           Termination of Existing Credit Agreement. Receipt by the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that the Existing Credit Agreement shall have been repaid and terminated
and all Liens in connection therewith have been released.

 

(c)           Fees.  Receipt by the Administrative Agent, the Lead Arrangers and
the Lenders of any fees required to be paid on or before the Closing Date.

 

(d)           Attorney Costs.  The Company shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced in
reasonable detail at least one Business Day prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document shall be true and correct in all material
respects (or if such representation and warranty is qualified by materiality or
Material Adverse Effect, it shall be true and correct) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or if such representation and
warranty is qualified by materiality or Material Adverse Effect, it shall be
true and correct) as of such earlier date.

 

(b)           No Default shall exist, or would result immediately after giving
effect to, such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any material adverse change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls that, in the

 

91

--------------------------------------------------------------------------------


 

reasonable opinion of the Administrative Agent, the Required Revolving B Lenders
(in the case of any Revolving B Loans to be denominated in an Alternative
Currency) or the L/C Issuer (in the case of any Letter of Credit to be
denominated in an Alternative Currency), would make it commercially
impracticable, taking into account then current market practices, for such
Credit Extension to be denominated in the relevant Alternative Currency

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01        Organization, Powers, Qualification, Good Standing, Business and
Restricted Subsidiaries.

 

(a)           Organization and Powers.  The Company and each of its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization as specified in Schedule 6.01.  The
Company and each of its Restricted Subsidiaries has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

(b)           Qualification and Good Standing.  The Company and each of its
Restricted Subsidiaries is qualified to do business and in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except in jurisdictions where the failure to be
so qualified or in good standing has not had and could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)           Conduct of Business.  The Company and each of its Restricted
Subsidiaries are engaged only in the businesses permitted to be engaged in
pursuant to Section 8.10.

 

(d)           Subsidiaries.  All of the Subsidiaries of the Company and their
jurisdictions of organization are identified in Schedule 6.01, as said Schedule
6.01 may be supplemented from time to time pursuant to the provisions of
Section 7.01(n).  The Capital Stock of each of the Restricted Subsidiaries
identified in Schedule 6.01 (as so supplemented by the Company) is duly
authorized and validly issued, and none of such Capital Stock constitutes Margin
Stock; except as set forth in Schedule 6.01 (as so supplemented), such Capital
Stock is fully paid and nonassessable.  Each of the Subsidiaries identified in
Schedule 6.01 (as so supplemented by the Company) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization set forth therein, has all requisite power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted, and is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, in each case except where failure to be
so qualified or in good standing or a lack of such power and authority has not
had and could not reasonably be expected to result in a Material Adverse
Effect.  Schedule 6.01 (as so supplemented) correctly sets forth the ownership
interest of the Company and each of its Subsidiaries in each of the Subsidiaries
of the Company identified therein.

 

92

--------------------------------------------------------------------------------


 

6.02        Authorization of Borrowing, Etc.

 

(a)           Authorization of Borrowing.  The execution, delivery and
performance of each of the Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto.

 

(b)           No Conflict.  The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(i) violate any provision of any Law applicable to the Company or any of its
Restricted Subsidiaries, or any order, judgment or decree of any court or other
Government Authority binding on the Company or any of its Restricted
Subsidiaries, (ii) violate any provision of the Organization Documents of the
Company or any of its Restricted Subsidiaries, (iii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Company or any of its Restricted
Subsidiaries, (iv) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Company or any of its Restricted
Subsidiaries (other than any Liens created under any of the Loan Documents in
favor of the Administrative Agent on behalf of the Lenders), or (v) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of the Company or any of its Restricted Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and except, in the case of clauses (i), (iii), (iv) or (v), to the
extent such violation, conflict, breach, Lien or failure to obtain such approval
or consent could not reasonably be expected to result in a Material Adverse
Effect.

 

(c)           Governmental Consents.  The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any Governmental Authorization except any thereof which the
failure to obtain could not reasonably be expected to have a Material Adverse
Effect.

 

(d)           Binding Obligation.  Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by applicable Debtor Relief Laws or by equitable principles relating to
enforceability.

 

6.03        Financial Condition.

 

The Audited Financial Statements and the unaudited consolidated balance sheet of
the Company for the Fiscal Quarter ending March 31, 2013, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows of the Company, including the notes thereto, were prepared in conformity
with GAAP and fairly present, in all material respects, the financial position
(on a consolidated basis) of the entities described in such financial statements
as at the respective dates thereof and the results of operations and cash flows
(on a consolidated basis) of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end or quarter-end
adjustments and the absence of footnotes.  As of the Closing Date, neither the
Company nor any of its Restricted Subsidiaries has any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the most recent foregoing
financial statements available as of the Closing Date or the notes thereto
(other than the Obligations) and that, in any such case, would have a Material
Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

6.04        No Material Adverse Change.

 

Since December 31, 2012, no event or change has occurred that has had or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

 

6.05        Title to Properties; Liens; Real Property; Intellectual Property.

 

(a)           Title to Properties; Liens.  The Company and its Restricted
Subsidiaries have (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in the financial statements referred to in Section 6.03 or in
the most recent financial statements delivered pursuant to Section 7.01, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted by Section 8.07 and
except for such defects that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.  All such properties
and assets are free and clear of Liens except for Permitted Liens.

 

(b)           Real Property.  As of the Closing Date, Schedule 6.05(b) contains
a true, accurate and complete list of (i) all fee interests in any Real Property
Assets of the Company and its Restricted Subsidiaries and (ii) all material
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Property Asset, regardless of whether a Loan Party is the landlord or
tenant (whether directly or as an assignee or successor in interest) under such
lease, sublease or assignment.

 

(c)           Intellectual Property.  As of the Closing Date, the Company and
its Restricted Subsidiaries own or have the right to use, all Intellectual
Property used in the conduct of their business, except where the failure to own
or have such right to use in the aggregate could not reasonably be expected to
result in a Material Adverse Effect.  No claim has been asserted and is pending
by any Person challenging the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any
Responsible Officer of the Company know of any valid basis for any such claim,
except for such claims that in the aggregate could not reasonably be expected to
result in a Material Adverse Effect.  To the Company’s knowledge, the use of
such Intellectual Property by the Company and its Restricted Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.  All United States federal registrations of and
applications for Intellectual Property that are owned by the Company or any of
its Domestic Subsidiaries on the Closing Date are listed on Schedule 6.05(c).

 

6.06        Litigation; Adverse Facts.

 

There are no Proceedings (whether or not purportedly on behalf of the Company or
any of its Restricted Subsidiaries) at Law or in equity, or before or by any
court or other Government Authority (including any Environmental Claims) that
are pending or, to the knowledge of any Responsible Officer of the Company,
threatened against or affecting the Company or any of its Restricted
Subsidiaries or any property of the Company or any of its Restricted
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any of
its Restricted Subsidiaries (i) is in violation of any applicable Laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or

 

94

--------------------------------------------------------------------------------


 

regulations of any court or other Government Authority that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

6.07        Payment of Taxes.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
all tax returns and reports of the Company and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and except to the
extent permitted by Section 7.03, all Taxes shown on such tax returns to be due
and payable and all assessments, fees and other governmental charges upon the
Company and its Restricted Subsidiaries and upon their respective properties,
assets, income, businesses and franchises that are due and payable have been
paid prior to delinquency other than those (i) currently payable without penalty
or interest, or (ii) being contested in good faith by appropriate proceedings;
provided that the Company or such Restricted Subsidiary, as the case may be, has
set aside on its books adequate reserves therefor in accordance with GAAP and
the failure to pay such amounts would not reasonably be expected to result in a
Material Adverse Effect.

 

6.08        No Default; Performance of Agreements.

 

(a)           No Default has occurred and is continuing.

 

(b)           Neither the Company nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to result in a Material Adverse Effect.

 

6.09        Governmental Regulation.

 

Neither the Company nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other Law which
may limit its ability to incur Indebtedness or which may otherwise render all or
any portion of the Obligations unenforceable.

 

6.10        Securities Activities.

 

(a)           Neither the Company nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock.

 

(b)           Following application of the proceeds of each Credit Extension,
not more than 25% of the value of the assets (either of the Company only or of
the Company and its Restricted Subsidiaries on a consolidated basis) subject to
the provisions of Section 8.02 or 8.07 or subject to any restriction contained
in any agreement or instrument, between the Company and any Lender or any
Affiliate of any Lender, relating to Indebtedness and within the scope of
Section 9.01(b), will be Margin Stock.

 

6.11        Employee Benefit Plans.

 

(a)           The Company, each of its Restricted Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect

 

95

--------------------------------------------------------------------------------


 

to each Employee Benefit Plan, and have performed all their material obligations
under each Employee Benefit Plan.  Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
determination letter stating that it is so qualified and, to the knowledge of
the Company, no event has occurred which would result in the loss of such
qualification.

 

(b)           No ERISA Event has occurred or is reasonably expected to occur.

 

(c)           Except to the extent required under Section 4980B of the Internal
Revenue Code or except as set forth in Schedule 6.11, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Company, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates.

 

(d)           As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $5,000,000.

 

(e)           As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of the
Company, its Restricted Subsidiaries and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA, does not exceed $5,000,000.

 

(f)            The Company and its Restricted Subsidiaries have made full
payment when due of all required contributions to any Foreign Plan, except where
the failure to do so would not result in a Material Adverse Effect.

 

6.12        [Reserved].

 

6.13        Environmental Protection.

 

(a)           Neither the Company nor any of its Restricted Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to (i) any Environmental Law, (ii) any Environmental Claim, or (iii) any
Hazardous Materials Activity, in each case, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

(b)           neither the Company nor any of its Restricted Subsidiaries has
received any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state Law, in each case, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

(c)           to any Responsible Officer of the Company’s knowledge there are,
and have been, no conditions, occurrences, or Hazardous Materials Activities
that could reasonably be expected to form the basis of an Environmental Claim
against the Company or any of its Restricted Subsidiaries that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

 

96

--------------------------------------------------------------------------------


 

(d)           (i) as of the Closing Date, neither the Company nor any of its
Restricted Subsidiaries nor, to any Responsible Officer of the Company’s
knowledge, any predecessor of the Company or any of its Restricted Subsidiaries
has filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility, and (ii) none of the Company’s
or any of its Restricted Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; and

 

(e)           compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not, individually or
in the aggregate, be reasonably expected to result in a Material Adverse Effect.

 

6.14        Employee Matters.

 

There is no strike or work stoppage in existence or threatened involving the
Company or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

6.15        Solvency.

 

The Loan Parties, on a consolidated basis, are, and, upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
will be, Solvent.

 

6.16        Matters Relating to Collateral.

 

(a)           Creation, Perfection and Priority of Liens.  The execution and
delivery of the Collateral Documents by the Loan Parties, together with (i) the
actions taken to date pursuant to Sections 5.01, 7.08 and 7.09 and (ii) the
delivery to the Administrative Agent of any pledged certificated Capital Stock
or instruments not delivered to the Administrative Agent at the time of
execution and delivery of the applicable Collateral Document (and the execution
of control agreements with respect to Deposit Accounts pledged as Collateral
which are required to be subject to perfected Liens) are effective to create in
favor of the Administrative Agent for the benefit of the Lenders, as security
for the Obligations, a valid First Priority Lien on all of the Collateral (other
than Excluded Assets and foreign Intellectual Property), and all registrations
or filings (including filing of any UCC financing statements) necessary to
perfect and maintain the perfection and First Priority status of such Liens that
can be perfected by registration or filings (including filing of any UCC
financing statements) have been duly made or taken and remain in full force and
effect (or will be duly made or taken within applicable time periods), other
than the filing of any UCC financing statements delivered to the Administrative
Agent for filing (but not yet filed) and the periodic filing of UCC continuation
statements in respect of UCC financing statements filed by or on behalf of the
Administrative Agent and Intellectual Property filings to be made following the
Closing Date or following the acquisition of the applicable Intellectual
Property.

 

(b)           Governmental Authorizations.  No authorization, approval or other
action by, and no notice to or filing with, any Government Authority is required
for either (i) the pledge or grant by any Loan Party of the Liens purported to
be created in favor of the Administrative Agent pursuant to any of the
Collateral Documents or (ii) the exercise by the Administrative Agent of any
rights or remedies in respect of any Collateral (whether specifically granted or
created pursuant to any of the Collateral Documents or created or provided for
by applicable Law), except for filings, registrations or recordings contemplated
by the Collateral Documents and

 

97

--------------------------------------------------------------------------------


 

except as may be required, in connection with the disposition of any pledged
Capital Stock, by Laws generally affecting the offering and sale of Securities.

 

(c)           Absence of Third-Party Filings.  Except such as may have been
filed in favor of the Administrative Agent as contemplated by the Collateral
Documents and to evidence permitted lease obligations and other Permitted Liens
and those that are being terminated in connection with the termination of the
Existing Credit Agreement, (i) no effective UCC financing statement, fixture
filing or other instrument similar in effect covering all or any part of the
Collateral is on file in any filing or recording office and (ii) no effective
filing covering all or any part of the IP Collateral is on file in the U.S.
Patent and Trademark Office or the U.S. Copyright Office.

 

(d)           Margin Regulations.  The pledge of the Capital Stock of the
Restricted Subsidiaries pursuant to the Collateral Documents does not violate
Regulation U or X of the FRB.

 

(e)           Information Regarding Collateral.  All information supplied to the
Administrative Agent by or on behalf of any Loan Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

6.17        Disclosure.

 

No information (excluding projections, forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements contained therein not materially misleading, in light of the
circumstances under which they were or are made as of the date such information
is dated or certified (and giving effect to all supplements and updates
thereto).  All projections furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document were prepared in good faith based upon assumptions that were
believed by the preparer thereof to be reasonable at the time made, it being
understood and agreed that such projections are not a guarantee of financial
performance and actual results may differ from the projections and such
differences may be material.

 

6.18        Insurance.

 

(a)           The properties of the Company and its Restricted Subsidiaries are
insured with financially sound and reputable insurance companies (determined at
the time such insurance is obtained) not Affiliates of the Company, in such
amounts (giving effect to self-insurance), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Company or the applicable
Restricted Subsidiary operates.  The property and general liability insurance
coverage of the Loan Parties as in effect on the Closing Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.18.

 

(b)           The Company and its Restricted Subsidiaries maintain, if
available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent.

 

98

--------------------------------------------------------------------------------


 

6.19        Compliance with Laws.

 

Each of the Company and its Restricted Subsidiaries is in compliance with the
requirements of all applicable Laws and orders of any Government Authority
(including all Environmental Laws, ERISA and the Patriot Act) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.20        OFAC.

 

None of the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions, nor
is the Company or any Subsidiary located, organized or residing in a Designated
Jurisdiction.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01        Financial Statements and Other Reports.

 

The Company will maintain, and cause each of its Restricted Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of financial statements in
conformity with GAAP.  The Company will deliver to the Administrative Agent:

 

(a)           Events of Default, Etc.:  promptly upon any Responsible Officer of
the Company obtaining knowledge (i) of any condition or event that constitutes a
Default, (ii) that any Person has given any notice to the Company or any of its
Restricted Subsidiaries or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 9.01(b),
(iii) of any change in the Company’s independent certified accountants, any
changes in the Company’s Organization Documents, or any restatement of the
Company’s financial statements or (iv) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Default, default,
event or condition, and what action the Company has taken, is taking and
proposes to take with respect thereto;

 

(b)           Quarterly Financials:  as soon as available and in any event
within 45 days (or 60 days, in the case of the Fiscal Quarter ending June 30,
2013) after the end of each Fiscal Quarter, other than the last Fiscal Quarter
of any Fiscal Year (commencing with the Fiscal Quarter ending June 30, 2013),
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such fiscal period and the related consolidated statements of income and cash
flows of the Company and its Subsidiaries for such fiscal period and for the
period from the beginning of the then current Fiscal Year to the end of such
fiscal period, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, to the extent
prepared for such fiscal period, all in reasonable detail and certified by a
Financial Officer of the Company that they fairly present, in all material
respects, the financial condition of the

 

99

--------------------------------------------------------------------------------


 

Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes;

 

(c)           Year-End Financials:  as soon as available and in any event within
90 days after the end of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2013), (i) the consolidated balance sheets of the Company
and its Subsidiaries and the related consolidated statements of income and cash
flows of the Company and its Subsidiaries for such Fiscal Year, setting forth in
each case (commencing with the Fiscal Year ending December 31, 2013) in
comparative form the corresponding figures for the previous Fiscal Year, all in
reasonable detail and certified by a Financial Officer of the Company that they
fairly present, in all material respects, the financial condition of the Company
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated and (ii) in the case
of such consolidated financial statements, a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by the Company, which report shall be
unqualified, including concerning the ability of the Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

 

(d)           Compliance Certificates:  together with each delivery of financial
statements pursuant to clauses (b) and (c) above, (i) an Officer’s Certificate
of the Company stating that the signers have reviewed the terms of this
Agreement and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of the Company and its
Restricted Subsidiaries during the accounting period covered by such financial
statements and that such review has not disclosed the existence during or at the
end of such accounting period, and that the signers do not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event that constitutes a Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Company has taken, is taking and proposes to take with respect thereto, and
(ii) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in Sections 8.01, 8.02, 8.03, 8.04, 8.06, 8.07 and 8.08, in each case
to the extent compliance with such restrictions is required to be tested at the
end of the applicable accounting period;

 

(e)           Reconciliation Statements:  if, as a result of any change in
accounting principles and policies from those used in the preparation of the
financial statements referred to in Section 6.03, the consolidated financial
statements of the Company and its Subsidiaries delivered pursuant to clauses
(b) or (c) of this Section 7.01 will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then (i) together with the first delivery of financial statements pursuant to
clause (b) or (c) of this Section 7.01 following such change, consolidated
financial statements of the Company and its Subsidiaries for (y) the current
Fiscal Year to the effective date of such change and (z) the two full Fiscal
Years (if commencing on or after January 1, 2013) immediately preceding the
Fiscal Year in which such change is made (but in no event for any Fiscal Year
commencing prior to January 1, 2013), in each case prepared on a pro forma basis
as if such change had been in effect during such periods, and (ii) together

 

100

--------------------------------------------------------------------------------


 

with each delivery of financial statements pursuant to clause (b) or (c) of this
Section 7.01 following such change, if required pursuant to Section 1.02, a
written statement of the chief accounting officer or chief financial officer of
the Company setting forth the differences (including any differences that would
affect any calculations relating to the financial covenants set forth in
Section 8.06) which would have resulted if such financial statements had been
prepared without giving effect to such change;

 

(f)            [Reserved]

 

(g)           Accountants’ Reports:  promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to the Company by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of the Company and its Subsidiaries made by such accountants,
including any comment letter submitted by such accountants to management in
connection with their annual audit;

 

(h)           Litigation or Other Proceedings:  promptly upon any Responsible
Officer of the Company obtaining knowledge of (i) the institution of, or
non-frivolous written threat of, any Proceeding against or affecting the Company
or any of its Restricted Subsidiaries or any property of the Company or any of
its Restricted Subsidiaries not previously disclosed in writing by the Company
to the Lenders or (ii) any material development in any Proceeding that, in any
case:

 

(x)           has a reasonable possibility after giving effect to the coverage
and policy limits of insurance policies issued to the Company and its Restricted
Subsidiaries and indemnities or reimbursement obligations available to the
Company and its Restricted Subsidiaries of giving rise to a Material Adverse
Effect; or

 

(y)           seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to the Company to enable the Lenders and their counsel to evaluate
such matters (provided that any such information subject to confidentiality
obligations (for which no exception is available or approval has been obtained)
or attorney-client privilege or constituting attorney work product shall not be
required to be provided).

 

(i)            ERISA Events:  promptly upon a Responsible Officer of the Company
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action the Company,
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the IRS, the Department of Labor or the PBGC
with respect thereto;

 

(j)            ERISA Notices: with reasonable promptness, copies of (i) all
written notices received by the Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event; and (ii) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request;

 

(k)           Financial Plans: as soon as practicable and in any event no later
than 90 days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal

 

101

--------------------------------------------------------------------------------


 

Year (the “Financial Plan” for such Fiscal Year), including (i) forecasted
consolidated balance sheets and forecasted consolidated statements of income and
cash flows of the Company and its Restricted Subsidiaries for each such Fiscal
Year, together with a pro forma Compliance Certificate for each such Fiscal Year
and an explanation of the assumptions on which such forecasts are based,
(ii) forecasted consolidated statements of income and cash flows of the Company
and its Restricted Subsidiaries for each quarter of each such Fiscal Year, and
(iii) such other information and projections as any Lender may reasonably
request;

 

(l)            Insurance: as soon as practicable after any material change in
insurance coverage maintained by the Company and its Restricted Subsidiaries,
notice thereof to the Administrative Agent specifying the changes and reasons
therefor;

 

(m)          Governing Body: with reasonable promptness, written notice of any
change in the Governing Body or principal executive officer of the Company;

 

(n)           Subsidiaries: (i) promptly upon any Person becoming a Subsidiary
of the Company, a written notice setting forth with respect to such Person
(1) the date on which such Person became a Subsidiary of the Company, (2) all of
the data required to be set forth in Schedule 6.01 with respect to all
Subsidiaries of the Company (it being understood that such written notice shall
be deemed to supplement Schedule 6.01 for all purposes of this Agreement) and
(3) whether such Subsidiary is designated as a Restricted Subsidiary or an
Unrestricted Subsidiary; and (ii) at each time after the Closing Date a
Restricted Subsidiary is designated as an Unrestricted Subsidiary, a list of all
Unrestricted Subsidiaries together with calculations demonstrating compliance
with the percentage thresholds set forth in the definition of Unrestricted
Subsidiary;

 

(o)           [Reserved]

 

(p)           Notices from Holders of Subordinated Indebtedness: promptly, upon
receipt, copies of all material notices from holders of Subordinated
Indebtedness or a trustee, agent or other representative of such a holder;

 

(q)           Company and Restricted Subsidiary Financial Statements. In the
event that Unrestricted Subsidiaries account for greater than 2.50% of the
Consolidated Adjusted EBITDA of the Company and its Subsidiaries on a
consolidated basis with respect to any four quarter period for which financial
statements have been delivered under Sections 7.01(b) or 7.01(c), then the
Company shall substantially concurrently with the delivery of such financial
statements provide a reconciliation stating the portion of such Consolidated
Adjusted EBITDA attributable to the Company and its Restricted Subsidiaries, on
the one hand, and the Unrestricted Subsidiaries, on the other hand; and

 

(r)            Other Information: with reasonable promptness, such other
information and data with respect to the Company or any of its Restricted
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent (provided that information and data subject to
confidentiality obligations (for which no exception is available or approval has
been obtained) or attorney-client privilege or constituting attorney work
product shall not be required to be provided).

 

Documents required to be delivered pursuant to Section 7.01(b) or 7.01(c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such

 

102

--------------------------------------------------------------------------------


 

documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each the Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such the Lender and
(ii) the Company shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request by a the Lender for delivery, and each the Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Company or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Company
or its securities for purposes of United States federal and state securities
Laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.”  Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”

 

7.02        Existence, Etc.

 

Except as permitted by Section 8.07, the Company will, and will cause each of
its Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence in its jurisdiction of organization and all rights and
franchises material to its business (including Intellectual Property); provided,
however that neither the Company nor any of its Restricted Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of the
Company or such Restricted Subsidiary shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company or
such Restricted Subsidiary, as the case may be, or that the loss thereof could
not reasonably be expected to result in a Material Adverse Effect.

 

103

--------------------------------------------------------------------------------


 

7.03        Payment of Taxes.

 

Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company will, and will cause each of its Restricted Subsidiaries to,
pay all Taxes, fees, assessments and other governmental charges imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty accrues thereon, and all claims for
sums that have become due and payable and that by Law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, fee,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the Collateral, such proceedings operate
to stay the sale of any portion of the Collateral to satisfy such charge or
claim.

 

7.04        Maintenance of Properties; Insurance

 

(a)           Maintenance of Properties.  The Company will, and will cause each
of its Restricted Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear and casualty events
or accidents or force majeure events excepted, all material tangible properties
used or useful in the business of the Company and its Restricted Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)           Insurance.  The Company will maintain or cause to be maintained,
with financially sound and reputable insurers (determined at the time such
insurance is obtained or renewed), such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Company and its Restricted Subsidiaries
as may customarily be carried or maintained under similar circumstances by
companies of established reputation engaged in similar businesses, in each case
in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for companies similarly situated in the industry.  Without limiting
the generality of the foregoing, the Company will maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are customarily carried or maintained under similar circumstances by
similarly situated companies.  Each vehicle liability policy, umbrella liability
policy and commercial general liability policy shall name the Administrative
Agent for the benefit of the Lenders as an additional insured thereunder as its
interests may appear, and each business interruption and casualty insurance
policy obtained by the Company or any other Loan Party shall contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Administrative Agent, that names the Administrative Agent for the benefit of
the Lenders as the loss payee thereunder for any covered loss in excess of
$1,000,000.  In connection with the renewal of each such policy of insurance,
the Company promptly shall deliver to the Administrative Agent a certificate
from the Company’s insurance broker or other evidence satisfactory to the
Administrative Agent that the Administrative Agent on behalf of the Lenders has
been named as additional insured and/or loss payee thereunder.

 

104

--------------------------------------------------------------------------------


 

7.05        Inspection Rights.

 

The Company shall, and shall cause each of its Restricted Subsidiaries to,
permit any authorized representatives designated by the Administrative Agent to
visit and inspect any of the properties of the Company or of any of its
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants
(provided that the Company may, if it so chooses, be present at or participate
in any such discussion), (i) so long as no Event of Default has occurred and is
continuing, upon reasonable notice and at such reasonable times during normal
business hours as may reasonably be requested but not to exceed once each Fiscal
Year or (ii) at any time or from time to time following the occurrence and
during the continuation of an Event of Default; provided that in no event shall
any such Persons be able to inspect, copy or take extracts from materials
subject to confidentiality obligations (for which no exception is available or
approval has been obtained) or attorney-client privilege or constituting
attorney work product; provided, further, such inspections may be attended by
the Lenders following the occurrence and during the continuance of an Event of
Default.

 

7.06        Compliance with Laws, Etc.

 

The Company shall comply, and shall cause each of its Restricted Subsidiaries
and all other Persons on or occupying any Facilities to comply, with the
requirements of all applicable Laws and orders of any Government Authority
(including all Environmental Laws, ERISA and the Patriot Act), noncompliance
with which could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

 

7.07        Environmental Matters.

 

(a)           Environmental Disclosure.  The Company will deliver to the
Administrative Agent:

 

(i)            Environmental Audits and Reports.  As soon as practicable
following receipt thereof, copies of all environmental audits, investigations,
analyses and reports of any kind or character, whether prepared by personnel of
the Company or any of its Restricted Subsidiaries or by independent consultants,
Government Authorities or any other Persons, with respect to significant
environmental matters at any Facility that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or with
respect to any Environmental Claims that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

(ii)           Notice of Certain Releases, Remedial Actions, Etc.  Promptly upon
the occurrence thereof, written notice describing in reasonable detail (A) any
Release required to be reported to any Government Authority under any applicable
Environmental Laws,

 

(B)          any remedial action taken by the Company or any other Person in
response to (1) any Hazardous Materials Activities the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and

 

(C)          the Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the

 

105

--------------------------------------------------------------------------------


 

ownership, occupancy, transferability or use thereof under any Environmental
Laws that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

(iii)          Written Communications Regarding Environmental Claims,
Releases, Etc.  As soon as practicable following the sending or receipt thereof
by the Company or any of its Restricted Subsidiaries, a copy of any and all
written communications with respect to (a) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, (b) any Release required to be reported to any
Government Authority that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (c) any request for
information from any Government Authority that suggests such Government
Authority is investigating whether the Company or any of its Restricted
Subsidiaries may be potentially responsible for any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.

 

(iv)          Notice of Certain Proposed Actions Having Environmental Impact. 
Prompt written notice describing in reasonable detail (a) any proposed
acquisition of stock, assets, or property by the Company or any of its
Restricted Subsidiaries that could reasonably be expected to (1) expose the
Company or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect or (2) affect the ability of the Company or
any of its Restricted Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (b) any proposed action to be taken by the
Company or any of its Restricted Subsidiaries to commence manufacturing or other
industrial operations or to modify current operations in a manner that could
reasonably be expected to subject the Company or any of its Restricted
Subsidiaries to any material additional obligations or requirements under any
Environmental Laws, in each case, that could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect

 

(b)           The Company’s Actions Regarding Hazardous Materials Activities. 
The Company shall, in compliance with all applicable Environmental Laws,
promptly undertake, and shall cause each of its Restricted Subsidiaries promptly
to undertake, any and all investigations, studies, sampling, testing, abatement,
cleanup, removal, remediation or other response actions required under
Environmental Laws to remove, remediate, clean up or abate any Hazardous
Materials Activity on, under or about any Facility that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that is in violation of any Environmental Laws or that presents a material
risk of giving rise to an Environmental Claim.

 

7.08        Execution of Guaranty and Personal Property Collateral Documents
After the Closing Date.

 

(a)           Execution of Guaranty and Personal Property Collateral Documents. 
In the event that any Person becomes a Wholly Owned Restricted Subsidiary of the
Company (other than a Domestic Subsidiary that for U.S. tax purposes is a
disregarded entity or partnership owned by a Foreign Subsidiary) after the
Closing Date, the Company will promptly notify the Administrative Agent of that
fact and, if such Person is a Domestic Subsidiary other than a Foreign
Subsidiary Holdco, cause such Restricted Subsidiary to execute and deliver to
the Administrative Agent a Joinder Agreement and to take all such further
actions and execute all such further documents and instruments (including
actions, documents and instruments comparable to those described in

 

106

--------------------------------------------------------------------------------


 

Sections 5.01(a)(iv) and (a)(v)) as may be necessary or, in the opinion of the
Administrative Agent, desirable to create in favor of the Administrative Agent,
for the benefit of the Lenders, a valid and perfected First Priority Lien on all
of the personal and mixed property assets (to the extent included in the
definition of Collateral and excluding any acts of perfection not required under
the Collateral Documents) of such Restricted Subsidiary described in the
applicable forms of Collateral Documents, except as otherwise permitted
hereunder or under the Collateral Documents (and in any event excluding all
Excluded Assets).  In addition, the Company shall, or shall cause the Capital
Stock of such Wholly Owned Restricted Subsidiary to be pledged to the
Administrative Agent, for the benefit of the Lenders, in accordance with the
terms of the Security Agreement.

 

(b)           Foreign Subsidiaries.  Notwithstanding anything to the contrary
contained in Section 7.08(a) or any other Loan Document, (i) no Foreign
Subsidiary or Foreign Subsidiary Holdco shall be required to execute and deliver
a Joinder Agreement or to otherwise guarantee or support any Obligation, and
(ii) no Capital Stock of a Foreign Subsidiary or Foreign Subsidiary Holdco in
excess of 66% of the Capital Stock of such Foreign Subsidiary shall be required
to be pledged pursuant to the provisions of the Security Agreement.

 

(c)           Restricted Subsidiary Organization Documents, Legal
Opinions, Etc.  The Company shall deliver to the Administrative Agent, together
with the Loan Documents required to be delivered under Section 7.08(a),
(i) certified copies of the Organization Documents of any Person that becomes a
Guarantor after the Closing Date, together with a good standing certificate from
the Secretary of State of the jurisdiction of its organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar taxes from the appropriate
taxing authority of such jurisdiction, each to be dated a recent date prior to
their delivery to the Administrative Agent, (ii) a certificate executed by the
secretary or similar officer of such Guarantor as to (a) the fact that the
attached resolutions of the Governing Body of such Guarantor approving and
authorizing the execution, delivery and performance of such Loan Documents are
in full force and effect and have not been modified or amended and (b) the
incumbency and signatures of the officers of such Guarantor executing such Loan
Documents, and (iii) to the extent requested by the Administrative Agent, a
favorable opinion of counsel to such Guarantor, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, as to (a) the due
organization and good standing of such Guarantor, (b) the due authorization,
execution and delivery by such Guarantor of such Loan Documents, (c) the
enforceability of such Loan Documents against such Guarantor and (d) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as the Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to the Administrative Agent and its counsel.

 

7.09        Matters Relating to Additional Real Property Collateral.

 

(a)           Additional Mortgages, Etc.  From and after the Closing Date, in
the event that (i) the Company or any Guarantor acquires any fee interest in
real property with a value in excess of $5,000,000 or (ii) at the time any
Person becomes a Guarantor, such Person owns or holds any fee interest in real
property with a value in excess of $5,000,000, in each case excluding any such
Real Property Asset the encumbrancing of which requires the consent of any
applicable lessor or then-existing senior lienholder, where the Company and its
Restricted Subsidiaries have attempted in good faith, but are unable, to obtain
such lessor’s or senior lienholder’s consent, the Company or such Guarantor
shall deliver to the Administrative Agent, as soon as practicable after such
Person acquires such Real Property Asset or becomes a Guarantor, as the case may
be, a

 

107

--------------------------------------------------------------------------------


 

fully executed and notarized Mortgage, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering the interest of
such Loan Party in such Real Property Asset and such opinions, documents, title
insurance and environmental reports as may be reasonably required by the
Administrative Agent.

 

(b)           Real Estate Appraisals.  Upon request of the Administrative Agent
in connection with the delivery of any Mortgage pursuant to Section 7.09(a), the
Company shall, and shall cause each of its Restricted Subsidiaries to, permit an
independent real estate appraiser satisfactory to the Administrative Agent, upon
reasonable notice, to visit and inspect such Mortgaged Property for the purpose
of preparing an appraisal of such Mortgaged Property satisfying the requirements
of any applicable Laws (in each case to the extent required under such Laws as
determined by the Administrative Agent in its reasonable discretion).

 

7.10        Further Assurances.

 

The Company shall take (or cause to be taken) all such actions, execute and
deliver (or cause to be executed and delivered) all such agreements, documents
and instruments, and make (or caused to be made) all such filings and recordings
that may be necessary or, in the opinion of the Administrative Agent, desirable
in order to maintain in favor of the Administrative Agent, for the benefit of
the Lenders, a valid and perfected First Priority security interest in the
entire personal and mixed property Collateral (other than Excluded Assets),
including, without limitation, filing any financing or continuation statements
under the UCC (or other similar Laws) in effect in any jurisdiction with respect
to the security interests created hereby or by the other Loan Documents;
provided that no such actions, agreements, documents, instruments, filings or
recordings will be required to the extent not required under the Collateral
Documents .

 

7.11        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (i) to finance working capital,
capital expenditures and other lawful corporate purposes, including acquisitions
and dividends hereunder, (ii) to refinance certain existing Indebtedness, and
(iii) to pay fees and expenses in connection with the Spin-Off Transaction,
provided that in no event shall the proceeds of the Credit Extensions be used in
contravention of any applicable Law or of any Loan Document.

 

7.12        Post-Closing Covenants.

 

(a)           Within 90 days of the Closing Date (or such later date as is
acceptable to the Administrative Agent in its sole discretion), the Company
shall deliver to the Administrative Agent (i) maps or plats of an as built
survey of the sites of the real property covered by the Mortgage delivered on
the Closing Date certified to the Administrative Agent and the title insurance
company issuing the policy with respect to such real property in a manner
reasonably satisfactory to each of the Administrative Agent and such title
insurance company by an independent professional licensed land surveyor; and
(ii) survey related endorsement(s) to the ALTA mortgagee lender’s title
insurance policy to be issued with respect to such real property on the Closing
Date reasonably requested by the Administrative Agent in connection with such
survey, in each case, in form and substance reasonably acceptable to the
Administrative Agent.  Within 60 days of the Closing Date (or such later date as
is acceptable to the Administrative Agent in its sole discretion), the Company
shall deliver to the Administrative Agent a deposit account control agreement
with respect to Florists’ Transworld Delivery, Inc.’s main concentration account
at Wells Fargo Bank, National Association.

 

108

--------------------------------------------------------------------------------


 

(b)           The Company shall take or cause to be taken all such actions as
are necessary to deliver to the Administrative Agent, within 30 days of the
Closing Date (or such longer period as is acceptable to the Administrative Agent
in its sole and absolute discretion):  (i) an executed Foreign Pledge Agreement
with respect to 66% of the Capital Stock owned on the Closing Date by the
Company or a Guarantor of FTD UK Holdings Limited, and take all such other
actions under the Laws of England, and/or deliver all documents and evidence
(including copies of share certificates, other documents of title, transfers and
stock transfer forms duly executed in blank), as the Administrative Agent may
reasonably deem necessary or advisable to perfect or otherwise protect such
Lien, and (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) under the Laws of England with respect
to the creation and perfection of the security interests in favor of the
Administrative Agent in such Collateral and such other matters governed by the
Laws of England regarding such security interests as the Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless Cash Collateralized):

 

8.01        Indebtedness.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume or guaranty, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

 

(a)           the Company and its Restricted Subsidiaries may become and remain
liable with respect to the Obligations;

 

(b)           Contingent Obligations consisting of guarantees with respect to
Indebtedness permitted by this Section 8.01; provided that if such Contingent
Obligation is a guarantee of Indebtedness by the Company or a Guarantor of
Indebtedness of a Restricted Subsidiary that is not a Guarantor, the
Consolidated Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Contingent Obligation, shall be at least 0.25 to 1.00 less than
the otherwise applicable maximum Consolidated Net Leverage Ratio permitted by
Section 8.06(a) (at the time such Contingent Obligation is entered into);

 

(c)           the Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness in respect of Capital Leases and
Indebtedness of the Company and its Restricted Subsidiaries secured by Liens
permitted by Section 8.02(a)(ii) in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;

 

(d)           (i) the Company may become and remain liable with respect to
Indebtedness to any Restricted Subsidiary, (ii) any Guarantor may become and
remain liable with respect to Indebtedness to Company or any other Guarantor,
(iii) any Foreign Subsidiary may become and remain liable with respect to
Indebtedness to another Foreign Subsidiary and (iv) any Foreign Subsidiary may
become and remain liable with respect to Indebtedness of the Company or a U.S.
Loan Party so long as the Investment in such Foreign Subsidiary by a U.S. Loan
Party was

 

109

--------------------------------------------------------------------------------


 

permitted under Section 8.03 (other than Section 8.03(c)) at the time such
Indebtedness is advanced; provided that (A) a Lien on all such intercompany
Indebtedness owing to a U.S. Loan Party shall have been granted to the
Administrative Agent for the benefit of Lenders, and (B) if such intercompany
Indebtedness is evidenced by a promissory note or other instrument owing to a
U.S. Loan Party, such promissory note or instrument shall have been pledged to
the Administrative Agent pursuant to the Collateral Documents;

 

(e)           the Company and its Restricted Subsidiaries, as applicable, may
remain liable with respect to Indebtedness described in Schedule 8.01 and any
Permitted Refinancing Indebtedness in respect thereof;

 

(f)            the Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness of any Person assumed in connection with any
acquisition of such Person permitted by Section 8.03, and a Person that becomes
a direct or indirect Wholly Owned Restricted Subsidiary as a result of any
acquisition permitted by Section 8.03 may remain liable with respect to
Indebtedness existing on the date of such acquisition (and, in each case, any
Permitted Refinancing Indebtedness in respect thereof) so long as (i) such
Indebtedness is not created in anticipation of such acquisition, (ii) both
before and after giving effect to such Indebtedness, no Default has occurred and
is continuing, and (iii) the Administrative Agent and the Lenders shall have
received from the Company a Compliance Certificate demonstrating that the
Company will be in Pro Forma Compliance after giving effect to such
Indebtedness;

 

(g)           the Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness consisting of insurance premium financing
incurred in the ordinary course of business;

 

(h)           the Company and its Restricted Subsidiaries may become and remain
liable with respect to obligations in respect of purchase price or other similar
adjustments incurred by the Company and its Restricted Subsidiaries in a
Permitted Acquisition or any other Investment or disposition expressly permitted
hereunder;

 

(i)            the Company and its Restricted Subsidiaries may become and remain
liable with respect to Indebtedness in respect of sale and lease-back
transactions permitted by Section 8.09; and

 

(j)            the Company and its Restricted Subsidiaries may become and remain
liable with respect to other Indebtedness (excluding guarantees by the Company
or a Guarantor of Indebtedness of a Restricted Subsidiary that is not a
Guarantor) so long as (i) both before and after giving effect to such
Indebtedness, no Default has occurred and is continuing, (ii) the Company will
be in Pro Forma Compliance after giving effect to such Indebtedness (and if such
Indebtedness is in a principal amount greater than $15,000,000, the
Administrative Agent shall have received from the Company a Compliance
Certificate demonstrating such Pro Forma Compliance), (iii) if such Indebtedness
is a guarantee of Indebtedness of a Person other than the Company or any of its
Restricted Subsidiaries, the Consolidated Net Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Contingent Obligation, shall be at
least 0.25 to 1.00 less than the otherwise applicable maximum Consolidated Net
Leverage Ratio permitted by Section 8.06(a) and (iv) if such Indebtedness is
secured by Liens on any assets of the Company or its Restricted Subsidiaries,
such Liens are permitted pursuant to Section 8.02(a)(iv).

 

110

--------------------------------------------------------------------------------


 

8.02        Liens and Related Matters.

 

(a)           Prohibition on Liens.  The Company shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of the Company or any of its Restricted Subsidiaries,
whether now owned or hereafter acquired, or any income or profits therefrom, or
file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC or under any similar recording or notice
statute, except:

 

(i)            Permitted Encumbrances;

 

(ii)           Liens on any asset existing at the time of acquisition of such
asset by the Company or a Restricted Subsidiary, or Liens to secure the payment
of all or any part of the purchase price of an asset upon the acquisition of
such asset by the Company or a Restricted Subsidiary or to secure any
Indebtedness permitted hereby incurred by the Company or a Restricted Subsidiary
at the time of or within ninety days after the acquisition of such asset, which
Indebtedness is incurred for the purpose of financing all or any part of the
purchase price thereof; provided, however, that any such Lien shall apply only
to the asset so acquired and proceeds thereof and accessions thereto; and
provided further, that the aggregate principal amount of all Indebtedness
secured by such Liens and all Indebtedness in respect of Capital Leases
permitted by Section 8.01(c) does not exceed $20,000,000 at any time
outstanding;

 

(iii)          Liens described in Schedule 8.02;

 

(iv)          Liens securing Indebtedness and other obligations in an aggregate
amount not to exceed $20,000,000 at any time outstanding, provided that no such
Liens shall be permitted on (A) any assets of the UK Borrower, or (B) any
Capital Stock of the UK Borrower or any direct or indirect parent company
thereof;

 

(v)           Liens securing Indebtedness refinancing or renewing the
Indebtedness secured by Liens described in clauses (ii), (iii) and (vii) of this
Section 8.02(a); provided that such Liens encumber the same or substantially the
same property encumbered by the original Liens (including after-acquired
property to the extent that the Liens securing the Indebtedness being refinanced
or renewed extended to after-acquired property) and no other property and the
principal or commitment amount of Indebtedness secured thereby does not
increase;

 

(vi)          Liens securing Indebtedness of Foreign Subsidiaries (other than
the UK Borrower) permitted under Section 8.01 and extending solely to the assets
of such Foreign Subsidiaries; provided that no such Liens shall be permitted on
(A) any assets of the UK Borrower, or (B) any Capital Stock of the UK Borrower
or any direct or indirect parent company thereof; and

 

(vii)         Liens securing Indebtedness permitted pursuant to
Section 8.01(f) so long as (A) such Liens do not extend to any property other
than the property of such acquired Person and (B) such Liens were not granted or
created in contemplation of such acquisition.

 

(b)           Equitable Lien in Favor of the Lenders.  If the Company or any of
its Restricted Subsidiaries shall create or assume any Lien upon any of its
properties or assets, whether now

 

111

--------------------------------------------------------------------------------


 

owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provision whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided that,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Required Lenders to the creation or assumption of any such Lien that is not a
Permitted Lien.

 

(c)           No Further Negative Pledges.  Neither the Company nor any
Guarantor shall enter into any agreement prohibiting the creation or assumption
of any Lien upon any of its properties or assets as security for the
Obligations, whether now owned or hereafter acquired, other than (i) (A) any
agreement evidencing Indebtedness secured by Liens permitted by
Section 8.02(a)(ii) or 8.02(a)(v) (but, with respect to Liens securing
refinancings or renewals of Indebtedness secured by Liens described in
Section 8.02(a)(vii), limited to Liens of the type or nature permitted by
Section 8.02(a)(ii), without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii)), (B) any agreement
evidencing Indebtedness permitted by Section 8.01(f) that is secured by Liens
permitted by Section 8.02(a)(vii) which are of a type or nature described in
Section 8.02(a)(ii), without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii) or (C) Permitted
Encumbrances referred to in clauses (iii), (xv), (xvi), (xviii) or (xix) of the
definition thereof, provided that any such prohibition contained therein relates
only to the asset or assets subject to such Liens; (ii) any agreement evidencing
an asset sale, as to the assets being sold; (iii) provisions restricting Liens
on assets of and interests in Joint Ventures; (iv) leases, licenses and other
contracts containing customary non-assignment or negative pledge restrictions
entered into in the ordinary course of business; and (v) agreements binding on
property or Persons acquired in a Permitted Acquisition (or Investment permitted
hereunder), not entered into in contemplation of such Permitted Acquisition (or
Investment permitted hereunder) and not applicable to any Person other than the
Person acquired, or to any property other than the property so acquired.

 

(d)           No Restrictions on Restricted Subsidiary Distributions to the
Company or Other Restricted Subsidiaries.  The Company will not, and will not
permit any of its Restricted Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any such Restricted Subsidiary to (i) pay dividends
or make any other distributions on any of such Restricted Subsidiary’s Capital
Stock owned by the Company or any other Restricted Subsidiary, (ii) repay or
prepay any Indebtedness owed by such Restricted Subsidiary to the Company or any
other Restricted Subsidiary, (iii) make loans or advances to the Company or any
other Restricted Subsidiary, or (iv) transfer any of its property or assets to
the Company or any other Restricted Subsidiary, except (a) as provided in this
Agreement or any other Loan Documents, (b) as to transfers of assets, as may be
provided in an agreement with respect to a sale of such assets, (c) restrictions
contained in Indebtedness permitted under Sections 8.01(c), 8.01(f), 8.01(i) and
8.01(j), (d) restrictions contained in any agreement of any Person assumed in
connection with any acquisition of such Person permitted by Section 8.03 that
apply only to property of such Person, including restrictions under any acquired
Indebtedness of such Person not incurred in violation of this Agreement relating
to the property of such Person or any of its Restricted Subsidiaries, which
restriction in each case existed at the time of acquisition, was not put into
place in connection with or in anticipation of such acquisition and is not
applicable to any Person other than the Person acquired, or to any property
other than the property so acquired, (e) as to transfers of assets, as may be
provided in leases or licenses entered into in the ordinary course of business,
(f) any agreement that amends, refinances or replaces any agreement containing
restrictions permitted by the preceding clause (e); provided that the terms and
conditions of such agreement, as they relate to any such restrictions, are no
less favorable to the Company or any such Restricted Subsidiary, as applicable,
than those under the

 

112

--------------------------------------------------------------------------------


 

agreement so amended, refinanced or replaced, (g) restrictions contained in
Indebtedness of a Foreign Subsidiary permitted by Section 8.01; provided that
such restrictions relate only to one or more Foreign Subsidiaries and their
assets or equity interests, (h) as to transfers of assets, as may be provided in
any agreement relating to Permitted Liens, and (i) encumbrances or restrictions
relating to Joint Ventures.

 

8.03        Investments; Acquisitions.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Investment in any Person, including any
Joint Venture, except:

 

(a)           the Company and its Restricted Subsidiaries may make and own
Investments in Cash and Cash Equivalents;

 

(b)           (i) the Company and its wholly-owned Domestic Subsidiaries may
make and own additional equity Investments in their respective wholly-owned
Domestic Subsidiaries (other than Unrestricted Subsidiaries) and in Domestic
Subsidiaries (other than Unrestricted Subsidiaries) that become wholly-owned as
a result of or in connection with such Investments and (ii) Foreign Subsidiaries
may make and own additional equity Investments in other Foreign Subsidiaries;

 

(c)           the Company and its Restricted Subsidiaries may make Investments
in the form of intercompany Indebtedness permitted by Section 8.01(d);

 

(d)           the Company and its Restricted Subsidiaries may continue to own
the Investments owned by them and described in Schedule 8.03;

 

(e)           the Company and its Restricted Subsidiaries may make Permitted
Acquisitions (including the acquisition of the Capital Stock of Restricted
Subsidiaries formed in connection with any such Permitted Acquisition); provided
that (i) no Default shall have occurred and be continuing at the time such
acquisition occurs or after giving effect thereto, (ii) the Company shall, and
shall cause its Restricted Subsidiaries to, comply with the requirements of
Sections 7.08 and 7.09 with respect to each Person acquired or Person formed to
acquire the assets of another Person to the extent such requirements are
applicable to such Person, (iii) the Company shall be in Pro Forma Compliance
after giving effect to such acquisition, and (iv) the Consolidated Net Leverage
Ratio, calculated on a Pro Forma Basis after giving effect to such acquisition,
shall be at least 0.25 to 1.00 less than the otherwise applicable maximum
Consolidated Net Leverage Ratio permitted by Section 8.06(a);

 

(f)            the Company and its Restricted Subsidiaries may receive and hold
promissory notes and other non-Cash consideration received in connection with
any Asset Sale permitted by Section 8.07;

 

(g)           the Company and its Restricted Subsidiaries may acquire Securities
or Investments in connection with the satisfaction or enforcement of
Indebtedness or claims due or owing to the Company or any of its Restricted
Subsidiaries, including Securities or Investments received in connection with
the bankruptcy, insolvency or reorganization of the Person obligated on such
Indebtedness or claim, or as security for any such Indebtedness or claim;

 

(h)           the Company and its Restricted Subsidiaries may make loans
(financing equipment sold by the Company and its Restricted Subsidiaries) or
equipment leases to customers

 

113

--------------------------------------------------------------------------------


 

doing business with the Company and its Restricted Subsidiaries in an aggregate
principal amount not to exceed $40,000,000 at any time outstanding (with the
principal amount of such leases to be deemed to be equal to the discounted
present value, at a market rate of interest, of the remaining rental payments
plus any residual value of the leased equipment as shown on the Company’s
financial statements);

 

(i)            the Company and its Restricted Subsidiaries may make loans to
customers doing business with the Company and its Restricted Subsidiaries in
settlement of accounts receivable owing to the Company or any of its Restricted
Subsidiaries from such customer in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding;

 

(j)            the Company and its Restricted Subsidiaries may make other
Investments at any time; provided that (i) no Default shall have occurred and be
continuing at the time such Investment occurs or after giving effect thereto,
(ii) the Company shall be in Pro Forma Compliance after giving effect to such
Investment and (iii) the Consolidated Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, shall be at least 0.25 to
1.00 less than the otherwise applicable maximum Consolidated Net Leverage Ratio
permitted by Section 8.06(a);

 

(k)           the Company and its Restricted Subsidiaries may make loans and
advances to officers, directors or employees for business-related travel
expenses, moving expenses and other similar expenses, in each case incurred in
the ordinary course of business or consistent with past practice;

 

(l)            to the extent constituting Investments, (i) Restricted Junior
Payments permitted under Section 8.05, (ii) Equity Related Compensation Payments
and (iii) Contingent Obligations permitted under Section 8.04;

 

(m)          the Company and its Restricted Subsidiaries may make Investments to
the extent such Investments are in an amount not exceeding the cash proceeds of
issuances of Capital Stock of the Company made within one year prior to the date
of such Investment; and

 

(n)           the Company and its Restricted Subsidiaries may make other
Investments at any time in an aggregate amount, when aggregated with all
Contingent Obligations incurred pursuant to Section 8.04(f), not to exceed
$10,000,000 at any time outstanding.

 

8.04        Contingent Obligations.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or become or remain liable with respect to
any Contingent Obligation, except:

 

(a)           the Guaranty;

 

(b)           Contingent Obligations in respect of Letters of Credit, other
letters of credit, bank guaranties or similar instruments permitted under
Section 8.01;

 

(c)           Contingent Obligations under Hedge Agreements (including
guarantees thereof); that are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”;

 

114

--------------------------------------------------------------------------------


 

(d)           Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with Asset Sales
permitted by this Agreement; and

 

(e)           Contingent Obligations permitted by Section 8.01(b);

 

(f)            Contingent Obligations in an aggregate amount, when aggregated
with all Investments made pursuant to Section 8.03(n), not to exceed $10,000,000
at any time outstanding.

 

(g)           other Contingent Obligations at any time; provided that (i) no
Default shall have occurred and be continuing at the time such Contingent
Obligation is assumed or after giving effect thereto, (ii) the Company shall be
in Pro Forma Compliance after giving effect to such Contingent Obligation and
(iii) the Consolidated Net Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Contingent Obligation, shall be at least 0.25 to 1.00 less
than the otherwise applicable maximum Consolidated Net Leverage Ratio permitted
by Section 8.06(a); and

 

(h)           Contingent Obligations described in Schedule 8.04;

 

8.05        Restricted Junior Payments.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Junior Payment; provided that the Company may:

 

(a)           subject to the applicable subordination provisions or
subordination agreement with respect thereto, make regularly scheduled payments
of interest in respect of any Subordinated Indebtedness;

 

(b)           at all times prior to the Spin-Off Transaction, make Restricted
Junior Payments to United Online or any Subsidiary of United Online (i) provided
such amounts are reflected in the calculation of Consolidated Net Income, to the
extent necessary to permit the Company to pay the Company’s allocated share of
general administrative costs and expenses to United Online, (ii) to the extent
necessary to reimburse United Online for the allocated tax liabilities of the
Company, in each case so long as the amount of any such Restricted Junior
Payment is applied for such purpose or to make payments under a tax sharing
agreement with United Online permitted under Section 8.08 which provides for
payment by the Company and its Restricted Subsidiaries of the taxes of United
Online allocable to the Company and its Restricted Subsidiaries, and (iii) for
Equity Related Compensation Payments that constitute Restricted Junior Payments;

 

(c)           make additional Restricted Junior Payments to any Person at any
time; provided that (i) no Default shall have occurred and be continuing at the
time such Restricted Junior Payment occurs or after giving effect thereto,
(ii) the Company shall be in Pro Forma Compliance after giving effect to such
Restricted Junior Payment, (iii) the Consolidated Net Leverage Ratio, calculated
on a Pro Forma Basis after giving effect to such Restricted Junior Payment,
shall be equal to or less than 2.75 to 1.0, (iv) after giving effect to such
Restricted Junior Payment, the sum of the unutilized portion of the Aggregate
Revolving A Commitments plus the unutilized portion of the Aggregate Revolving B
Commitments plus unrestricted Cash or Cash Equivalents of the Company and its
Restricted Subsidiaries is at least $50,000,000 (it being agreed that Cash

 

115

--------------------------------------------------------------------------------


 

and Cash Equivalents subject to First Priority Liens securing the Obligations
will be unrestricted) and (v) in the case of any payments of Subordinated
Indebtedness, such payment is not in violation of the applicable subordination
provisions or subordination agreement with respect thereto;

 

(d)           at all times on or after the Spin-Off Transaction, make Restricted
Junior Payments for Equity Related Compensation Payments that constitute
Restricted Junior Payments;

 

(e)           to the extent constituting a Restricted Junior Payment, make
Investments permitted by Section 8.03;

 

(f)            permit any of its Restricted Subsidiaries to (i) declare and make
Restricted Junior Payments to the Company or any Wholly Owned Restricted
Subsidiary of the Company, (ii)  if such Restricted Subsidiary is not a Wholly
Owned Restricted Subsidiary, declare and make Restricted Junior Payments in
respect of its Capital Stock to all holders of such Capital Stock generally so
long as Company or its respective Restricted Subsidiary that owns such Capital
Stock or interests in the Person making such Restricted Junior Payments receives
at least its proportionate share thereof (based upon its relative ownership of
the subject Capital Stock and the terms thereof);

 

(g)           the Company may repurchase common stock or common stock options
from present or former officers, directors or employees (or heirs of, estates of
or trusts formed by such Persons) of any of its Subsidiaries upon the death,
disability, retirement or termination of employment of such officer, director or
employee or pursuant to the terms of any stock option plan or like agreement so
long as (i) no Default has occurred and is continuing and (ii) the aggregate
amount of cash used to effect Restricted Junior Payments pursuant to this clause
(g) in any fiscal year of Borrower does not exceed $2,000,000;

 

(h)           the Company and its Restricted Subsidiaries may repurchase Capital
Stock to the extent deemed to occur upon exercise of stock options, warrants or
rights in respect thereof if such Capital Stock represents a portion of the
exercise price of such options, warrants or rights in respect thereof; and

 

(i)            the Company and its Restricted Subsidiaries may make Restricted
Junior Payments to allow the payment of cash in lieu of the issuance of
fractional shares upon the exercise of options or, warrants or rights or upon
the conversion or exchange of or into Capital Stock, or payments or
distributions to dissenting stockholders pursuant to applicable law.

 

8.06        Financial Covenants.

 

(a)           Maximum Net Leverage Ratio.  The Company shall not permit the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter ending on the dates set forth below to exceed the correlative
ratio indicated for such Fiscal Quarter (or period including such Fiscal
Quarter):

 

 

 

March 31

 

June 30

 

September 30

 

December 31

2013

 

n/a

 

n/a

 

3.75 to 1.0

 

3.75 to 1.0

2014

 

3.75 to 1.0

 

3.75 to 1.0

 

3.75 to 1.0

 

3.75 to 1.0

 

116

--------------------------------------------------------------------------------


 

2015

 

3.75 to 1.0

 

3.50 to 1.0

 

3.50 to 1.0

 

3.50 to 1.0

2016

 

3.50 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

Thereafter

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

(b)           Minimum Consolidated Interest Coverage Ratio.  The Company shall
not permit the Consolidated Interest Coverage Ratio as of the last day of the
most recently ended Fiscal Quarter to be less than 4.00 to 1.0.

 

8.07        Restriction on Fundamental Changes; Asset Sales.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), or consummate any
Asset Sale (including Asset Sales of its notes or receivables and Capital Stock
of a Restricted Subsidiary, whether newly issued or outstanding), except:

 

(a)           (i) any Restricted Subsidiary of the Company (other than the UK
Borrower) may be merged with or into the Company or any Guarantor, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Company or any Guarantor,
provided that, in the case of such a merger, the Company or such Guarantor shall
be the continuing or surviving Person; (ii) any Foreign Subsidiary may be merged
with or into any other Foreign Subsidiary, provided that, in the case of such a
merger involving the UK Borrower, the UK Borrower shall be the continuing or
surviving Person, and (iii) any Foreign Subsidiary (other than the UK Borrower)
may be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to the Company or
any Restricted Subsidiary;

 

(b)           [reserved];

 

(c)           the Company and its Restricted Subsidiaries may dispose of
obsolete, worn out or surplus property or property that is no longer useful in
its business in the ordinary course of business;

 

(d)           the Company and its Restricted Subsidiaries (i) may make Asset
Sales so long as, after giving effect thereto, the aggregate fair market value
of all assets transferred pursuant to this subclause (i) does not exceed the
greater of (1) $20,000,000 and (2) 5% of Consolidated Tangible Assets (as of the
end of most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 7.01(b) or 7.01(c)) and (ii) may sell the
Company’s headquarters located at 3113 Woodcreek Drive, Downers Grove, Illinois;
provided that (A) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof; (B) 75% of the
consideration received shall be Cash or Cash Equivalents; and (C) no Event of
Default shall have occurred or be continuing after giving effect thereto;

 

(e)           the Company and its Restricted Subsidiaries may sell real property
located in Sleaford, England owned by any Restricted Subsidiary of the Company;

 

117

--------------------------------------------------------------------------------


 

(f)            in order to resolve disputes that occur in the ordinary course of
business or settle delinquent or overdue accounts, the Company and its
Restricted Subsidiaries may discount or otherwise compromise for less than the
face value thereof, notes or accounts receivable;

 

(g)           the Company or a Restricted Subsidiary may sell or dispose of
shares of Capital Stock of any of its Restricted Subsidiaries in order to
qualify members of the Governing Body of the Restricted Subsidiary if required
by applicable Law;

 

(h)           any Person may be merged with or into or consolidated with the
Company or any Restricted Subsidiary if the acquisition of the Capital Stock of
such Person by the Company or such Restricted Subsidiary would have been
permitted pursuant to Section 8.03; provided that (i) in the case of the
Company, the Company shall be the continuing or surviving Person, (ii) in the
case of the UK Borrower, the UK Borrower shall be the continuing or surviving
Person, (iii) if a Restricted Subsidiary is not the surviving or continuing
Person, the surviving Person becomes a Restricted Subsidiary and complies with
the provisions of Sections 7.08 and 7.09 to the extent applicable to such Person
and (iv) no Default shall have occurred or be continuing after giving effect
thereto;

 

(i)            the Company or a Restricted Subsidiary may, in the ordinary
course of business, dispose of or terminate Hedge Agreements;

 

(j)            the Company and its Restricted Subsidiaries may grant licenses to
use Intellectual Property in a manner not prohibited by the Loan Documents and
not interfering in any material respect with the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries;

 

(k)           the Company and its Restricted Subsidiaries may settle accounts
receivable owing to the Company or any of its Restricted Subsidiaries in
connection with the making of loans permitted by Section 8.03(i);

 

(l)            the Company and its Restricted Subsidiaries may transfer property
as a result of casualty or condemnation events;

 

(m)          the Company and its Restricted Subsidiaries may enter into leases
and subleases of real and personal property in the ordinary course of business;

 

(n)           the Company and its Restricted Subsidiaries may use Cash or Cash
Equivalents in transactions not prohibited by this Agreement; and

 

(o)           the Company and its Restricted Subsidiaries may make and dispose
of inventory in the ordinary course of business.

 

8.08        Transactions with Affiliates.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of the Company, on terms that are
less favorable to the Company or that Restricted Subsidiary in any material
respect, taken as a whole, as the case may be, than those that would have been
obtained at the time from Persons who are not an Affiliate; provided that the
foregoing restriction shall not apply to:

 

118

--------------------------------------------------------------------------------


 

(a)           any transaction between the Company and any of its Wholly Owned
Restricted Subsidiaries or between any of its Wholly Owned Restricted
Subsidiaries;

 

(b)           indemnification payments (including reimbursement of fees and
expenses) to officers, directors, employees or consultants of the Company or any
of its Restricted Subsidiaries;

 

(c)           any Restricted Junior Payment permitted by Section 8.05;

 

(d)           Investments permitted by Section 8.03;

 

(e)           any transaction involving consideration of $2,000,000 or less per
annum;

 

(f)            any employment agreement, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
the Company or any of its Restricted Subsidiaries in the ordinary course of
business and payments or issuances of Capital Stock pursuant thereto;

 

(g)           the agreements between United Online and its Subsidiaries (other
than the Company and its Restricted Subsidiaries) on the one hand, and the Loan
Parties, on the other hand, with respect to transition services, tax sharing,
employee matters, legal matters, separation and other similar documents,
undertakings, instruments, agreements or otherwise entered into in connection
with the Spin-Off; provided that, the structure and terms of such documents,
undertakings, instruments, agreements are consistent with the Registration
Statement (except to the extent there are any inconsistencies that do not have a
Material Adverse Effect);

 

(h)           at any time prior to the Spin-Off Transaction:

 

(i)            any tax sharing agreements of the Company or any of its
Restricted Subsidiaries entered into with United Online providing for the
Company and its Restricted Subsidiaries to pay the portion of United Online’s
consolidated taxes directly attributed to the Company and its Restricted
Subsidiaries;

 

(ii)            marketing, advertising and cross promotional arrangements
regarding the promotion and sale of the products and services of the Company or
any of its Restricted Subsidiaries, on one side, and the promotion and sale of
the products and services of United Online or any of its Subsidiaries, on the
other side, provided (A) with respect to such marketing, advertising and cross
promotional arrangements provided by the Company and its Restricted
Subsidiaries, the amounts paid to the Company and its Restricted Subsidiaries
shall be at least equal to the out-of-pockets cost incurred by the Company and
its Restricted Subsidiaries and shall not exceed $15,000,000 in any calendar
year and (B) with respect to marketing, advertising and cross promotional
arrangements provided to the Company and its Restricted Subsidiaries, the amount
paid by the Company and its Restricted Subsidiaries shall be reasonable in the
good faith judgment of the Company taking into account all relevant factors
including the market value of the benefit received by the Company and the market
value of such promotions, products or services to the extent ascertainable and
shall not exceed $15,000,000 in any calendar year;

 

(iii)          agreements between United Online and its Subsidiaries (other than
the Company and its Restricted Subsidiaries) on the one hand, and the Loan
Parties, on the other hand, with respect to good faith allocations of expenses
relating to, and cost

 

119

--------------------------------------------------------------------------------


 

sharing arrangements relating to, general, administrative and information
technology matters; and

 

(iv)          any payment or reimbursement to or on behalf of United Online by
the Company or any of its Subsidiaries for any fees, expenses, costs or other
liabilities associated with the Spin-Off; and

 

(i)            agreements and payments in connection with Equity Related
Compensation Payments.

 

8.09        Sales and Lease-Backs.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, become or remain liable as lessee or as a guarantor
or other surety with respect to any lease, whether an operating lease or a
Capital Lease, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) that the Company or any of its Restricted
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than the Company or any of its Restricted Subsidiaries) or
(ii) that the Company or any of its Restricted Subsidiaries intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Company or any of its Restricted Subsidiaries to any
Person (other than the Company or any of its Restricted Subsidiaries) in
connection with such lease; provided that so long as no Event of Default has
occurred and is continuing or shall be caused thereby, the Company or any of its
Restricted Subsidiaries may sell and become and remain liable as lessee with
respect to a lease for (x) the Company’s headquarters located at 3113 Woodcreek
Drive, Downers Grove, Illinois and (y) any real property owned by the Company or
its Restricted Subsidiaries and located in Sleaford, England.

 

8.10        Conduct of Business.

 

From and after the Closing Date, the Company shall not, and shall not permit any
of its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by the Company and its Restricted Subsidiaries on the
Closing Date and reasonably ancillary, complementary, similar or related
businesses and (ii) such other lines of business as may be consented to by
Required Lenders.

 

8.11        Fiscal Year.

 

The Company shall not change its Fiscal Year-end from December 31.

 

8.12        Sanctions.

 

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity participating in the
transaction, whether as the Lender, Lead Arranger, the Administrative Agent, L/C
Issuer, Swing Line Lender or otherwise, of Sanctions.

 

8.13        Amendment of Subordinated Indebtedness.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, amend or modify the terms of any documentation
evidencing or governing any Subordination

 

120

--------------------------------------------------------------------------------


 

Indebtedness in violation of any applicable subordination provisions or
subordination agreement related thereto.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)           Failure to Make Payments When Due.  (i) Failure by any Borrower to
pay any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) failure by the Company to pay when due any L/C
Obligations; or (iii) failure by any Borrower to pay any interest on any Loan or
any fee or any other amount due under this Agreement within five days after the
date due; or

 

(b)           Default in Other Agreements.

 

(i)            Failure of the Company or any of its Restricted Subsidiaries to
pay when due any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 9.01(a)), Contingent Obligations in respect of Indebtedness,
Hedging Obligations or letters of credit in an aggregate principal amount of
$12,500,000 or more, in each case beyond the end of any grace period provided
therefor (provided that, in the case of any Hedging Obligation, the amount
counted for this purpose shall be the amount payable by the Company or any of
its Restricted Subsidiaries if such Hedging Obligation were terminated at such
time); or

 

(ii)           breach or default by the Company or any of its Restricted
Subsidiaries with respect to any other term of (A) one or more items of
Indebtedness (or Contingent Obligations in respect of Indebtedness, Hedging
Obligations or letters of credit) in the aggregate principal amount referred to
in clause (i) above or (B) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness or Contingent Obligation(s),
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness or Contingent Obligation(s) (or a trustee on behalf
of such holder or holders) to cause, that Indebtedness or Contingent
Obligation(s) to become or be declared due and payable prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may be
(provided such breach or default has not been cured or waived or ceased to be
continuing); or

 

(c)           Breach of Certain Covenants.  Failure of the Company to perform or
comply with any term or condition contained in Section 7.02 (as to the Company’s
or the UK Borrower’s existence) or Article VIII of this Agreement; or

 

(d)           Breach of Warranty.  Any representation, warranty, certification
or other statement made by the Company or any of its Restricted Subsidiaries in
any Loan Document or in any statement or certificate at any time given by the
Company or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect (or if such representation, warranty, certification or other statement
is

 

121

--------------------------------------------------------------------------------


 

qualified by materiality or Material Adverse Effect, in any respect) on the date
as of which made; or

 

(e)           Other Defaults Under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained in this Agreement or
any of the other Loan Documents, other than any such term referred to in any
other Section of this Article IX, and such default shall not have been remedied
or waived within 30 days after the earlier of (i) a Responsible Officer of the
Company or such Loan Party becoming aware of such default or (ii) receipt by the
Company and such Loan Party of notice from the Administrative Agent or any
Lender of such default; or

 

(f)            Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

(i)            A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of any Borrower or any of the Company’s
Significant Subsidiaries in an involuntary case under the Bankruptcy Code of the
United States or under any other applicable Debtor Relief Law now or hereafter
in effect, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal or state Law; or

 

(ii)           an involuntary case shall be commenced against any Borrower or
any of the Company’s Significant Subsidiaries under the Bankruptcy Code of the
United States or under any other applicable Debtor Relief Law now or hereafter
in effect; or a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, administrator, administrative
receiver, sequestrator, trustee, custodian or other officer having similar
powers over any Borrower or any of its Significant Subsidiaries, or over all or
a substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Company or any of the Company’s Significant Subsidiaries for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of any Borrower or any of the Company’s Significant Subsidiaries, and
any such event described in this clause (ii) shall continue for 60 days unless
dismissed, bonded or discharged; or

 

(g)           Voluntary Bankruptcy; Appointment of Receiver, Etc.

 

(i)            The Company or any of the Company’s Significant Subsidiaries
(other than those incorporated in the United Kingdom) shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code of the United States or under any other applicable Debtor Relief
Law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such Law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Company or any of the Company’s
Significant Subsidiaries (other than those incorporated in the United Kingdom)
shall make any assignment for the benefit of creditors; or

 

(ii)            Any board or shareholder resolution is passed, legal proceedings
or other formal procedure or step is taken for:

 

122

--------------------------------------------------------------------------------


 

(A)          the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of the UK Borrower or any of
the Company’s Significant Subsidiaries that are incorporated in the United
Kingdom (together with the UK Borrower, the “Relevant UK Entities”) other than a
solvent liquidation or reorganization of a Significant Subsidiary that is not
the UK Borrower;

 

(B)          a composition, compromise, assignment or arrangement with any
creditor of any Relevant UK Entity in connection with or as a result of
financial difficulty of that Relevant UK Entity;

 

(C)          the appointment of a liquidator in respect of any Relevant UK
Entity (other than in respect of a solvent liquidation of a Relevant UK Entity
which is not a Loan Party), receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of any Relevant UK Entity
or any of its assets; or

 

(D)          enforcement of any Lien over any assets of any Relevant UK Entity
having a value of at least $15,000,000,

 

or any analogous procedure or step is taken in any jurisdiction provided that
this subclause (ii) shall not apply to any winding—up petition or analogous
procedure or step which is frivolous or vexatious and is discharged, stayed or
dismissed within 28 days of commencement; or

 

(iii)          Any Borrower or any of the Company’s Significant Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due, or any Relevant UK Entity
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors (other than any creditor which is the Company or a Restricted
Subsidiary of the Company) with a view to rescheduling any of its debts where
such debts have an aggregate value of at least $15,000,000; or

 

(iv)          The value of the assets of any Relevant UK Entity is less than its
liabilities (taking into account contingent and prospective liabilities).

 

(v)           A moratorium is declared in respect of any indebtedness of any
Relevant UK Entity; or

 

(h)           Judgments and Attachments.  (i) Any money judgment, writ or
warrant of attachment, distress, execution or similar process in any
jurisdiction involving in the aggregate at any time an amount in excess of
$15,000,000, in any case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage, or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, shall be entered or filed against the Company or any of its Restricted
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 60 consecutive days (in any
event later than five days prior to the date of any action to foreclose or
collect upon its judgment); or

 

123

--------------------------------------------------------------------------------


 

(i)            Dissolution.  Except as permitted under Section 8.07, any order,
judgment or decree shall be entered against any Borrower or any of the Company’s
Significant Subsidiaries decreeing the dissolution or split up of the Company or
such Subsidiary and such order shall remain undischarged or unstayed for a
period in excess of 30 days; or

 

(j)            Employee Benefit Plans.  There shall occur one or more ERISA
Events or similar events in respect of any Foreign Plans, that individually or
in the aggregate result in or could reasonably be expected to result in a
Material Adverse Effect; or

 

(k)           Change in Control.  A Change in Control shall have occurred; or

 

(l)            Invalidity of Loan Documents; Failure of Security; Repudiation of
Obligations.  At any time after the execution and delivery thereof, (i) any Loan
Document or any material provision thereof, for any reason other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) in any material respect or
shall be declared to be null and void, (ii) the Administrative Agent shall not
have or shall cease to have a valid and perfected First Priority Lien in any
material portion of the Collateral purported to be covered by the Collateral
Documents, in each case for any reason other than the failure of the
Administrative Agent or any Lender to take any action within its control, or
(iii) any Loan Party shall contest the validity or enforceability of any Loan
Document or any provision thereof in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Loan Document or any provision thereof to which it is a party.

 

9.02        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the written consent of, the Required
Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash

 

124

--------------------------------------------------------------------------------


 

Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

9.03        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of outside counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of outside counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuer, the Swap Counterparties and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above. 
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets; provided,
however, in each case, appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.  Amounts received from the UK
Borrower shall be applied solely to the Obligations of the UK Borrower.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Swap Counterparty, as the case may be.  Each Cash Management Bank or Swap
Counterparty not a party

 

125

--------------------------------------------------------------------------------


 

to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

9.04        Collection Allocation Mechanism  for Total Revolving A Outstandings.

 

(a)           On the CAM Exchange Date, the Lenders shall automatically and
without further action be deemed to have exchanged interests in the Specified
Obligations under each of the Classes (and participation interests in Letters of
Credit) such that, in lieu of the interest of each Lender in the Specified
Obligations under each Class in which it shall participate as of such date
(including the principal, reimbursement, interest and fee obligations of each
Loan Party in respect of each such Classes) and, if such Lender holds a
Revolving A Commitment as of such date, such Lender’s participation interests in
Letters of Credit, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Specified Obligations under each of the Classes (including the
principal, reimbursement, interest and fee obligations of each Loan Party in
respect of each such Classes) and hold a participation interest in each Letter
of Credit equal to its CAM Percentage thereof.  Each Lender, each Participant
and the Administrative Agent hereby consents and agrees to the CAM Exchange. 
Each Lender hereby agrees from time to time to execute and deliver to the
Administrative Agent all such promissory notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by such Lender to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided, however,
that the failure of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.  On
the CAM Exchange Date, each Lender whose funded Exposures after giving effect to
the CAM Exchange shall exceed its funded Exposures before giving effect thereto
shall pay to the Administrative Agent the amount of such excess in the
applicable currency or currencies (or, if requested by the Administrative Agent,
in Dollars), and the Administrative Agent shall pay to each of the Lenders, out
of the amount so received by it, the amount by which such Lender’s funded
Exposures before giving effect to the CAM Exchange exceeds such funded Exposures
after giving effect to the CAM Exchange.

 

(b)           Each Lender’s obligation to exchange its interests pursuant to the
CAM Exchange shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Loan Party or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default, (iii) any adverse change in the
condition (financial or otherwise) of the Company or any of its Subsidiaries or
any other Person, (iv) any breach of this Agreement by any Loan Party, any
Lender or any other Person, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(c)           For purposes of this Section 9.04:

 

(i)            “CAM Exchange” means the exchange of the Lenders’ interests
provided in this Section 9.04.

 

(ii)           “CAM Exchange Date” means the date on which an Event of Default
under Section 9.01(f) or (g) with respect to the Company shall occur.

 

126

--------------------------------------------------------------------------------


 

(iii)          “CAM Percentage” means, as to each Lender, a fraction, expressed
as decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
of the sum of (i) the Specified Obligations owed to such Lender and (ii) such
Lender’s participations in undrawn amounts of Letters of Credit, in each case
immediately prior to the CAM Exchange Date and (b) the denominator shall be the
aggregate Dollar Equivalent of the sum of (i) the Specified Obligations owed to
all the Lenders and (ii) the aggregate undrawn amount of all outstanding Letters
of Credit, in each case immediately prior to the CAM Exchange Date.

 

(iv)          “Exposure” means, with respect to any Lender, the sum at such
time, without duplication, of such Lender’s (i) Applicable Percentage of the
Total Revolving A Outstandings (including any participation interests in Letters
of Credit and Swing Line Loans) plus (ii) Applicable Percentage of the
Outstanding Amount of Revolving B Loans.  For purposes hereof, Exposure shall be
expressed in Dollars.

 

(v)           “Specified Obligations” means Obligations consisting of principal
of and interest on the Loans, reimbursement obligations in respect of Letters of
Credit and fees.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer (other than Section 10.06), and no Loan Party shall have rights
as a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Counterparties and potential Cash
Management Banks) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of (and to hold any Liens created
under or pursuant to the Collateral Documents governed by English Law for and on
behalf of or in trust for) such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral, together with
such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents, separate trustees or co-trustees and attorneys-in-fact appointed by
the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents, separate trustees, co-trustees and

 

127

--------------------------------------------------------------------------------


 

attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

10.02      Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) or discretionary
rights expressly subject to Administrative Agent consent, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any

 

128

--------------------------------------------------------------------------------


 

other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

10.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06      Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give 30 days’ prior
written notice of its resignation to the Lenders, the L/C Issuer and the
Company.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank (subject to the
Company’s approval (not to be unreasonably withheld, conditioned or delayed) of
such successor if no Event of Default under Section 9.01(a), (f) or (g) has
occurred and is continuing) with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring

 

129

--------------------------------------------------------------------------------


 

Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above (subject to the Company’s
approval (not to be unreasonably withheld, conditioned or delayed) of such
successor if no Event of Default under Section 9.01(a), (f) or (g) has occurred
and is continuing).  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and appoint a
successor (subject to the Company’s approval (not to be unreasonably withheld,
conditioned or delayed) of such successor if no Event of Default under
Section 9.01(a), (f) or (g) has occurred and is continuing). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of (or, as applicable, in trust for) the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its

 

130

--------------------------------------------------------------------------------


 

resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment by the Company of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and

 

131

--------------------------------------------------------------------------------


 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10      Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Swap
Counterparty) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable provider thereof shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event, or (iii) as approved in accordance with
Section 11.01;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(a)(ii), Section 8.02(a)(v) (but, with
respect to Liens securing refinancings or renewals of Indebtedness secured by
Liens permitted by Section 8.02(a)(vii), limited to Liens of the type or nature
permitted by Section 8.02(a)(ii) without giving effect to the limitations on the
amount of Indebtedness secured by such Liens in Section 8.02(a)(ii)) or by
Section 8.02(a)(vii) (in the case of Section 8.02(a)(vii) to the extent such
Liens are limited to Liens of the type or nature permitted by
Section 8.02(a)(ii) without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii)) (or to release such
Lien where such Lien is not permitted by the instrument or document evidencing
or relating to the Indebtedness secured by such Lien and such prohibition is not
in violation of Section 8.02(c)); and

 

(c)           to release any Guarantor from its obligations under the Loan
Documents (including releasing all Liens granted by such Person under the
Collateral Documents) if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

132

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11      Secured Cash Management Agreements and Secured Hedge Agreements.

 

No Cash Management Bank or Swap Counterparty that obtains the benefit of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Swap Counterparty, as the case may be.  The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of a Maturity Date.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent acting at the direction of the Required Lenders) and the
applicable Borrower or the applicable Loan Party, as the case may be, and
furnished to the Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that

 

(a)           no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

133

--------------------------------------------------------------------------------


 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of a Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(iv)          change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;

 

(v)           change (A) any provision of this Section 11.01(a) or the
definition of “Required Lenders” without the written consent of each Lender
directly affected thereby, or (B) the definition of “Required Revolving A
Lenders” or “Required Revolving B Lenders” without the written consent of each
Lender under the applicable Class;

 

(vi)          release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;

 

(vii)         (A) release the Company without the consent of each Lender,
(B) except in connection with a transaction permitted under Section 8.07,
release all or substantially all of the value of the Guaranty, or (C) release
the Guaranty by the Company of the Obligations of the UK Borrower, in each case,
without the written consent of each Lender whose Obligations are guaranteed
thereby, except to the extent such release is permitted pursuant to
Section 10.10 or Section 11.11 (in which case such release may be made by the
Administrative Agent acting alone);

 

(viii)        amend Section 1.06 or the definition of “Alternative Currency”,
“LIBOR Quoted Currency” or “Non-LIBOR Quoted Currency” without the written
consent of each Lender and L/C Issuer obligated to make Credit Extensions in
Alternative Currencies; or

 

(b)           unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

134

--------------------------------------------------------------------------------


 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) only the consent of the
applicable Borrower and the Lenders and L/C Issuer that have agreed to issue
such Credit Extension in the applicable Alternative Currency shall be necessary
to amend the definition of “Eurocurrency Rate” to provide for the addition of a
replacement interest rate with respect to such Alternative Currency, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

In addition to the foregoing, the Company may supplement Schedule 6.01 as
contemplated by this Agreement.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended (i) with the written consent of the Administrative Agent, the L/C
Issuer, the Borrowers and the Lenders obligated to make Credit Extensions in
Alternative Currencies to amend the definition of “Alternative Currency”, “LIBOR
Quoted Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to
add additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06,
and (ii) as permitted under Section 2.03(l) or to reflect increases in
Commitments permitted under Section 2.01(b) (or to permit additional Credit
Extensions approved by the Required Lenders), with the consent solely of the
Company and the Administrative Agent.

 

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as (i) such amendment, modification or supplement
does not adversely affect the rights of any Lender or other holder of
Obligations in any material respect and (ii) the Lenders shall have received at
least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.

 

In addition, notwithstanding the foregoing, the Company may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Commitments or

 

135

--------------------------------------------------------------------------------


 

Loans of the accepting Lenders to be extended, (B) modify the Applicable Rate
and/or fees payable with respect to the Loans and Commitments of the accepting
Lenders, (C) modify any covenants or other provisions or add new covenants or
provisions that are agreed between the Company, the Administrative Agent and the
Accepting Lenders; provided that such modified or new covenants and provisions
are applicable only during periods after the Maturity Date that is in effect on
the effective date of such Permitted Amendment, and (D) any other amendment to a
Loan Document required to give effect to the Permitted Amendments described in
clauses (A), (B) and (C) of this paragraph (“Permitted Amendments”, and any
amendment to this Agreement to implement Permitted Amendments, a “Loan
Modification Agreement”)  pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company.  Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendments and (ii) the date on which such Permitted Amendments are requested to
become effective.  Permitted Amendments shall become effective only with respect
to the Commitments and/or Loans of the Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Commitments and/or
Loans as to which such Lender’s acceptance has been made.  The Company, each
other Loan Party and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof, and the Loan
Parties shall also deliver such resolutions, opinions and other documents as
reasonably requested by the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that (1) upon
the effectiveness of any Loan Modification Agreement, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendments evidenced thereby and only with
respect to the Commitments and Loans of the Accepting Lenders as to which such
Lenders’ acceptance has been made, (2) any applicable Lender who is not an
Accepting Lender may be replaced by the Company in accordance with
Section 11.14, and (3) the Administrative Agent and the Company shall be
permitted to make any amendments or modifications to any Loan Documents
necessary to allow any borrowings, prepayments, participations in Letters of
Credit and Swing Line Loans and commitment reductions to be ratable across each
class of Commitments the mechanics for which may be implemented through the
applicable Loan Modification Agreement and may include technical changes related
to the borrowing and repayment procedures of the Lenders; provided that with the
consent of the Accepting Lenders such  prepayments and commitment reductions and
reductions in participations in Letters of Credit and Swing Line Loans may be
applied on a non-ratable basis to the class of non-Accepting Lenders.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Loan Party, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 11.02; and

 

(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its

 

136

--------------------------------------------------------------------------------


 

Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Loan Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or any Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, unless determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party.

 

137

--------------------------------------------------------------------------------


 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities Laws.

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party; provided that such indemnity shall not, as to any
such Person, be available to the extent that such losses, costs, expenses and
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder  or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the

 

138

--------------------------------------------------------------------------------


 

rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Company shall pay (i) all reasonable out
of pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable, out of pocket fees, charges and disbursements of
counsel for the Administrative Agent in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out of pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable out of pocket fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that pursuant to this clause (iii), the Company
shall not be required to reimburse such fees, charges and disbursements of more
than one counsel to the Administrative Agent, the L/C Issuer and all the
Lenders, taken as a whole, and if necessary, one local domestic or foreign
counsel in any relevant domestic or foreign jurisdiction, to the Administrative
Agent, the L/C Issuer and the Lenders, taken as a whole, unless the
representation of one or more Lenders by such counsel would be inappropriate due
to the existence of an actual conflict of interest, in which case, upon prior
written notice to the Company, the Company shall also be required to reimburse
the reasonable out of pocket fees, charges and disbursements of one additional
counsel to such affected Lenders in each relevant jurisdiction.

 

(b)           Indemnification by the Loan Parties.  The Company shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable fees, charges and disbursements of one counsel to the
Indemnitees, taken as a whole, and if necessary, one local domestic or foreign
counsel in any relevant domestic or foreign jurisdiction, to the Indemnitees,
taken as a whole, unless the representation of one or more Indemnitees by such
counsel would be inappropriate due to the existence of an actual conflict of
interest, in which case, upon prior written notice to the Company, the Company
shall also be required to reimburse the reasonable out of pocket fees,

 

139

--------------------------------------------------------------------------------


 

charges and disbursements of one additional counsel to such affected Indemnitees
in each relevant jurisdiction), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including any Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01 or
Section 3.08), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Claim related in any way to a Loan Party
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee (or any of its Related Indemnified
Parties), (y) result from a claim brought by any Loan Party against an
Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise solely from a dispute among the Indemnitees
(except when and to the extent that one of the Indemnitees party to such dispute
was acting in its capacity or in fulfilling its role as Administrative Agent,
Lead Arranger, L/C Issuer, Swing Line Lender or any similar role under this
Agreement or any other Loan Document) that does not involve any act or omission
of the Borrower or any of its Affiliates.  Without limiting the provisions of
Section 3.01(c) or Section 3.07(i), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposures of
all Lenders at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

140

--------------------------------------------------------------------------------


 

(d)           Waiver of Consequential Damages, Etc.  Without limiting the Loan
Parties’ indemnification obligations above, to the fullest extent permitted by
applicable Law, no party hereto shall assert, and each other party hereto hereby
waives, and acknowledges that no other Person shall have any claim against any
Indemnitee or any Loan Party on, any claim against any other party hereto (or
any Indemnitee or any Loan Party), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof (other than in respect of any such damages incurred
or paid by an Indemnitee to a third party and to which such Indemnitee is
otherwise entitled to indemnification as provided above).  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

11.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender

 

141

--------------------------------------------------------------------------------


 

may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving A Commitment or Revolving B Commitment (and the related Revolving
Loans thereunder) on a non-pro rata basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment

 

142

--------------------------------------------------------------------------------


 

is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any unfunded Revolving A Commitment or unfunded Revolving B Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable facility subject to such assignment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; provided that, in
consenting to any such assignment, the Administrative Agent has no duty to, and
shall not be liable to any Loan Party, any assignor or assignee Lenders or any
of their respective Affiliates for any failure to, inquire or otherwise verify
whether or not such assignment is being made to a Competitor, and the
Administrative Agent shall have no duty or obligation to enforce any prohibition
on such assignment; and

 

(C)          the consent of the L/C Issuer and the Swing Line Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of Revolving A Loans and Revolving A Commitments.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  Where the consent of the
Company is not required for an assignment, the Administrative Agent shall
promptly send to the Company a copy of the Assignment and Assumption duly
executed by the parties to the relevant assignment.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Company or any of the Company’s Affiliates or Subsidiaries,
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) a natural Person; or (D) a Competitor.  All
parties hereto acknowledge and agree that the Administrative Agent shall have no
obligation or duty to monitor or track whether any Competitor shall have become
an assignee or Lender hereunder.

 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative

 

143

--------------------------------------------------------------------------------


 

Agent, the L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (b) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 3.07(c),
3.07(i) and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender, a Competitor or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

144

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04, 3.05,
3.07(c) and 3.07(i) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section (it being
understood that the documentation required of such Participant under Sections
3.01(e) and 3.07 shall be delivered to the Lender who sells the participation)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.14 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01,
3.04, 3.07(c) or 3.07(i), with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  All parties hereto acknowledge and agree that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Competitor shall have become a Participant hereunder.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Company, the Administrative Agent and the other Lenders, resign as
L/C Issuer and/or (ii) upon thirty days’ notice to the Company and the
Administrative Agent, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however,

 

145

--------------------------------------------------------------------------------


 

that no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer or any other L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the resigning
L/C Issuer to effectively assume the obligations of such resigning L/C Issuer
with respect to such Letters of Credit.

 

11.07      Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and shall have agreed to
keep such Information confidential), (b) to the extent required or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case such Person shall inform
the Company promptly thereof unless prohibited by applicable Law from doing so
or unless requested as part of such authority’s regulatory review or oversight,
(c) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process (in which case such Person shall inform the Company
promptly thereof unless prohibited by applicable Law from doing so), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section or to other confidentiality
arrangements satisfactory to the Company, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement or any Eligible Assignee invited to become a
Lender pursuant to Section 2.01(c) or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to a Borrower and its obligations, this
Agreement or payments hereunder (it being understood and agreed by the Company
that customary procedures employed by the Administrative Agent for providing
such Persons access via IntraLinks, Syndtrak or similar system to information
and other materials related to this Agreement and the confidentiality terms to
be accepted by such Persons in connection therewith are satisfactory to the
Company for the purposes of this clause (f)), (g) on a confidential basis to
(i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company and
its Affiliates and that is obtained from a source that is not known by such
Person

 

146

--------------------------------------------------------------------------------


 

or Related Party to be in breach of its confidentiality obligations with the
Company or any of its Affiliates.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than such information that is obtained from a source that is known by
such Person receiving such information to be in breach of its confidentiality
obligations with the Loan Parties or any of its Subsidiaries); provided that
“Information” shall not include information independently developed by the
Administrative Agent, the Lenders or the L/C Issuer without the use of
confidential Information.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

11.08      Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

147

--------------------------------------------------------------------------------


 

11.09      Interest Rate Limitation; UK Borrower Limitation.

 

(a)           Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower.  In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

(b)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or the other documents relating to the
Obligations, the UK Borrower shall be not liable or responsible for any
Obligations except the Obligations of the UK Borrower

 

11.10      Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or the L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11      Collateral Release.

 

The Administrative Agent and the Lenders agree:

 

(a)           that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(i) upon termination of the Commitments and payment in full of the Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable provider
thereof shall have been made) and the expiration of termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized or
as to which other arrangements reasonably satisfactory to the Administrative
Agent and the L/C Issuer shall have been made), (ii) when such property is sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document or any Recovery
Event, in each case to a Person that is not, or is not required to become, a
U.S. Loan Party, or (iii) as approved in accordance with Section 11.01;

 

(b)           to the extent required by the holder of such Lien pursuant to the
terms of the instrument or document evidencing the Indebtedness secured by such
Lien, to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document

 

148

--------------------------------------------------------------------------------


 

to the holder of any Lien on such property that is permitted by
Section 8.02(a)(ii), Section 8.02(a)(v) (but, with respect to Liens securing
refinancings or renewals of Indebtedness secured by Liens permitted by
Section 8.02(a)(vii), limited to Liens of the type or nature permitted by
Section 8.02(a)(ii) without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii)) or by
Section 8.02(a)(vii) (in the case of Section 8.02(a)(vii), to the extent such
Liens are limited to Liens of the type or nature permitted by
Section 8.02(a)(ii) without giving effect to the limitations on the amount of
Indebtedness secured by such Liens in Section 8.02(a)(ii)) (or to release such
Lien where such Lien is not permitted by the instrument or document evidencing
or relating to the Indebtedness secured by such Lien and such prohibition is not
in violation of Section 8.02(c)); and

 

(c)           to release any Guarantor from its obligations under the Loan
Documents (including releasing all Liens granted by such Person under the
Collateral Documents) if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

The Administrative Agent shall promptly execute and deliver such documents and
release instruments and subordination agreements (including UCC-3 amendments and
releases), in form and substance satisfactory to the Administrative Agent, as
may be reasonably requested by the Company in connection with the releases and
subordination of Liens referred to in clauses (a) through (c) above, and all
expenses in preparing and filing such documents, release instruments and
agreements shall be borne by the Company.

 

11.12      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.13      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.14      Replacement of Lenders.

 

If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense

 

149

--------------------------------------------------------------------------------


 

and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01, 3.04, 3.07(c) and 3.07(i)) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)           the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal) or the applicable Borrower (in the
case of all other amounts); provided that such interest and fees may be funded
by the applicable Borrower or such assignee;

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04, or payments required to be made pursuant to
Section 3.01, 3.07(c) or 3.07(i) such assignment will result in a reduction in
such compensation or payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

 

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.14 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption notwithstanding anything in Section 11.06
to the contrary.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.15      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION,

 

150

--------------------------------------------------------------------------------


 

WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO (OR IN THE CASE OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER, ANY RELATED PARTY THEREOF) IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THE ENFORCEMENT OF COLLATERAL AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.16      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN

 

151

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.17      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lead Arrangers and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lead Arrangers
and the Lenders, on the other hand, (B) each of the Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Loan Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Lead Arrangers and the Lenders each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their respective Affiliates in connection with
this Agreement and the transaction contemplated hereby, or any other Person and
(B) neither the Administrative Agent , the Lead Arrangers nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lead Arrangers the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Lead Arrangers nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
and their respective Affiliates.  To the fullest extent permitted by Law, each
of the Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Lead Arrangers or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.18      Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act.

 

11.19      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act.  Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all

 

152

--------------------------------------------------------------------------------


 

documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

11.20      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of a Borrower in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from such Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

[SIGNATURE PAGES FOLLOW]

 

153

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

UK BORROWER

INTERFLORA BRITISH UNIT,

 

a company incorporated under the laws

 

of England & Wales

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Authorized Signatory

 

 

GUARANTORS:

FLORISTS’ TRANSWORLD DELIVERY, INC.,

 

a Michigan corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

FTD GROUP, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

FTD, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

FTD.CA, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

FTD.COM, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Becky A. Sheehan

 

Name:

Becky A. Sheehan

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

Name:

Anthea Del Bianco

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Erin M. Frey

 

Name:

Erin M. Frey

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Neel Morey

 

Name:

Neel Morey

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank, N.A.,

 

as a Lender

 

 

 

By:

/s/ Scott W. Morris

 

Name:

Scott W. Morris

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

By:

/s/ Scott W. Morris

 

Name:

Scott W. Morris

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, LONDON BRANCH,

 

as a Lender

 

 

 

By:

/s/ Anthony Ebdon

 

Name:

Anthony Ebdon

 

Title:

Managing Director

 

 

 

By:

/s/ Lisa Rodriguez

 

Name:

Lisa Rodriguez

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ Jeff Bork

 

Name:

Jeff Bork

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ W. J. Bowne

 

Name:

W.J. Bowne

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Travis Burns

 

Name:

Travis Burns

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Dana Philbin

 

Name:

Dana Philbin

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ Jason Bear

 

Name:

Jason Bear

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/s/ Kurt Anstaett

 

Name:

Kurt Anstaett

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

By:

/s/ Martha McGuire

 

Name:

Martha McGuire

 

Title:

Senior Vice President
Senior Manager, Loan Capital Markets

 

--------------------------------------------------------------------------------


 

 

UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP, as a Lender

 

 

 

By:

/s/ Lisa Caswell

 

Name:

Lisa Caswell

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

1st FARM CREDIT SERVICES, PCA,

 

as a Lender

 

 

 

By:

/s/ Corey J. Waldinger

 

Name:

Cory J. Waldinger

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1.01

 

Existing Letters of Credit

 

1.                                      Letter of Credit #S451433 issued by Bank
of America, N.A. on August 20, 2008 for $1,000,000.00.

Beneficiary: Toronto Dominion Bank Windsor Branch, Ontario Canada

 

2.                                      Letter of Credit #64660944 issued by
Bank of America, N.A. on July 5, 2013 for $38,491.20.

Beneficiary: EAST WEST BASICS (HK) LTD.

 

3.                                      Letter of Credit #64660945 issued by
Bank of America, N.A. on June 19, 2013 for $702,270.00.

Beneficiary: EAST WEST BASICS (HK) LTD.

 

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

 

Revolving A
Commitment

 

Applicable Percentage of
Revolving A Commitment

 

Revolving B
Commitment

 

Applicable Percentage of
Revolving B Commitment

 

Bank of America, N.A.

 

$

54,921,630.10

 

21.968652040

%

$

25,078,369.90

 

25.078369900

%

Wells Fargo Bank, National Association

 

$

41,191,222.57

 

16.476489028

%

$

18,808,777.43

 

18.808777430

%

BMO Harris Bank, N.A.

 

$

24,714,733.54

 

9.885893416

%

$

0

 

0.000000000

%

Bank of Montreal

 

$

0

 

0.000000000

%

$

11,285,266.46

 

11.285266460

%

Compass Bank

 

$

24,714,733.54

 

9.885893416

%

$

11,285,266.46

 

11.285266460

%

PNC Bank, National Association

 

$

24,714,733.54

 

9.885893416

%

$

11,285,266.46

 

11.285266460

%

HSBC Bank USA, N.A.

 

$

15,103,448.28

 

6.041379312

%

$

6,896,551.72

 

6.896551720

%

Union Bank, N.A.

 

$

15,103,448.28

 

6.041379312

%

$

6,896,551.72

 

6.896551720

%

Regions Bank

 

$

10,297,805.64

 

4.119122256

%

$

4,702,194.36

 

4.702194360

%

Branch Banking and Trust Company

 

$

8,238,244.51

 

3.295297804

%

$

3,761,755.49

 

3.761755490

%

First Bank of Highland Park

 

$

12,000,000.00

 

4.800000000

%

$

0

 

0.000000000

%

United FCS, PCA d/b/a FCS Commercial Finance Group

 

$

9,500,000.00

 

3.800000000

%

$

0

 

0.000000000

%

1st Farm Credit Services, PCA

 

$

9,500,000.00

 

3.800000000

%

$

0

 

0.000000000

%

TOTAL

 

$

250,000,000.00

 

100.000000000

%

$

100,000,000.00

 

100.000000000

%

 

2

--------------------------------------------------------------------------------


 

Schedule 6.01

Corporate Structure

 

Entity

 

Jurisdiction of
Organization

 

Direct
Parent(s)

 

Ownership
By (Each)
Direct Parent

 

FTD Companies, Inc.

 

Delaware

 

N/A

 

N/A

 

FTD Group, Inc.

 

Delaware

 

FTD Companies, Inc.

 

100

%

FTD, Inc.

 

Delaware

 

FTD Group, Inc.

 

100

%

Value Network Service, Inc.

 

Delaware

 

FTD, Inc.

 

100

%

Florists’ Transworld Delivery, Inc.

 

Michigan

 

FTD, Inc.

 

100

%

FTD.CA, Inc.

 

Delaware

 

FTD, Inc.

 

100

%

FTD International Corporation

 

Delaware

 

FTD, Inc.

 

100

%

FTD UK Holdings Limited

 

United Kingdom

 

FTD, Inc.

 

100

%

FTD Holdings, Incorporated

 

Delaware

 

Florists’ Transworld Delivery, Inc.

 

100

%

FTD Canada, Inc.

 

Canada

 

Florists’ Transworld Delivery, Inc.

 

100

%

FTD.COM INC.

 

Delaware

 

Florists’ Transworld Delivery, Inc.

 

100

%

Interflora, Inc.

 

Michigan

 

Florists’ Transworld Delivery, Inc.

 

Interflora British Unit

 

Fleurop-Interflora*

 

33 1/3

 

33 1/3

 

33 1/3

% 

 

% 

 

%

Renaissance Greeting Cards, Inc.

 

Maine

 

FTD Holdings, Incorporated

 

100

%

Flowers USA, Inc.

 

Connecticut

 

FTD.COM INC.

 

100

%

Interflora Holdings Limited

 

United Kingdom

 

FTD UK Holdings Limited

 

100

%

Interflora Group Limited

 

United Kingdom

 

Interflora Holdings Limited

 

100

%

Interflora Investments Limited

 

United Kingdom

 

Interflora Group Limited

 

100

%

Interflora British Unit

 

United Kingdom

 

Interflora Group Limited

 

Interflora Investments Limited

 

50

 

50

% 

 

%

 

--------------------------------------------------------------------------------

*33.33% of Interflora, Inc. is held by Fleurop-Interflora, a non-affiliated
third party.

 

3

--------------------------------------------------------------------------------


 

Schedule 6.05(b)

Real Property

 

Entity

 

Street Address

 

Owned or Leased

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

3113 Woodcreek Drive
Downers Grove, IL 60515

 

Owned

Florists’ Transworld Delivery Inc.

 

330 Joseph Carrier Street
Unit number 201
Vaudreuil-Dorion,
Quebec J7V 5V5

 

Leased

FTD.COM INC.

 

40 Main Street
Centerbrook,
CT 06409

 

Leased

FTD.COM INC.

 

2055 Cardinal Ave.
Medford, OR 97504

 

Leased

 

4

--------------------------------------------------------------------------------


 

Schedule 6.05(c)

Intellectual Property

 

U.S. Intellectual Property Owned by the Company or any Domestic Subsidiary

 

Florists’ Transworld Delivery, Inc.

(Michigan Corporation)

 

U.S. Patents

 

Issued Patents

 

Title

 

Patent No.

 

Issue Date

BUTTON COVER

 

D617377

 

06/08/10

QUALITY ASSURANCE IN A DELIVERY REPORT

 

7613618

 

11/03/09

COMPACT DISC PIC

 

D431036

 

09/19/00

COMBINED TEA CUP HOLDER AND CARD PIC

 

D421630

 

03/14/00

 

Pending Application

 

Title

 

Appl. No.

 

Filing Date

QUALITY ASSURANCE IN A DELIVERY REPORT

 

12563711

 

09/21/09

 

5

--------------------------------------------------------------------------------


 

Trademark Registrations and Applications

 

FTD.com, Inc.

(Delaware Corporation)

 

U.S. Trademarks

 

Registered Marks

 

Mark

 

Reg. No.

 

Reg. Date

FLOWERS U S A and Design

 

2619889

 

09/17/02

FLOWERS DIRECT

 

1779145

 

06/29/93

 

Florists’ Transworld Delivery, Inc.: see attached Annex A

 

Copyright Registrations and Applications

 

Florists’ Transworld Delivery, Inc.: see attached Annex B

 

6

--------------------------------------------------------------------------------


 

ANNEX A TO SCHEDULE 5

 

Florists’ Transworld Delivery, Inc. Trademark Registrations and Applications

 

Registered Marks

 

Mark

 

Reg. No.

 

Reg. Date

12 DEALS OF CHRISTMAS

 

4082157

 

01/10/12

FTD and Design

 

3795054

 

05/25/10

FLOWERS DIRECT

 

3232754

 

04/24/07

BE GOLD. SEND FTD.

 

3426821

 

05/13/08

FTD and Design

 

4020245

 

08/30/11

TIMELESS TRIBUTE

 

2946070

 

05/03/05

BUTTERFIELD BLOOMS

 

3216226

 

03/06/07

GIFTSENSE

 

2953675

 

05/17/05

ROSES WITH HUGS

 

2953583

 

05/17/05

FTD MERCURY

 

3088277

 

05/02/06

FTD and Design

 

3006400

 

10/11/05

FTD and Design

 

3890732

 

12/14/10

SAY IT YOUR WAY

 

3669210

 

08/18/09

THE TULIP EXPERTS

 

3999890

 

07/19/11

THE ROSE EXPERTS

 

3999889

 

07/19/11

THE ORCHID EXPERTS

 

3999888

 

07/19/11

THE FLOWER EXPERTS

 

3999887

 

07/19/11

FTD and Design

 

4020982

 

09/06/11

FTD and Design

 

3830102

 

08/10/10

FLORAL JEWELS

 

4009838

 

08/09/11

FTD MERCURY X

 

4038858

 

10/11/11

SIMPLY EASIER. SIMPLY BETTER. SIMPLY MERCURY.

 

3848243

 

09/14/10

MERCURY ADVANTAGE and Design

 

3265468

 

07/17/07

WEBGIFTS

 

2962815

 

06/21/05

WEB GIFTS and Design

 

2959048

 

06/07/05

MERCURY TECHNOLOGY and Design

 

3122333

 

08/01/06

FTDI.COM and Design

 

2992853

 

09/06/05

FTDIMAIL

 

2713449

 

05/06/03

THE FTD MY ONE AND ONLY BOUQUET

 

2693321

 

03/04/03

THE FTD BELOVED BOUQUET

 

2693320

 

03/04/03

THE FTD CARNIVAL BOUQUET

 

2693319

 

03/04/03

FLOWERS ALL HOURS

 

2757371

 

08/26/03

FTD FLOWERS ALL HOURS and Design

 

2754301

 

08/19/03

LASTING ROMANCE

 

2706666

 

04/15/03

SWEETHEARTS

 

2669048

 

12/31/02

FOR ALL YOU DO

 

2669047

 

12/31/02

CANDY CANE LANE

 

2639421

 

10/22/02

BASKET OF CHEER

 

2803066

 

01/06/04

FTDI.COM and Design

 

2845495

 

05/25/04

FOL

 

2729940

 

06/24/03

TOUCH OF SPRING

 

2767362

 

09/23/03

 

7

--------------------------------------------------------------------------------


 

MERCURY ADVANTAGE

 

2712593

 

05/06/03

AUTUMN SPLENDOR

 

2560342

 

04/09/02

FTD and Design

 

2672801

 

01/07/03

FTD FRESHFLOWERS

 

2478658

 

08/14/01

DIRECTORY SERVICES FTD and Design

 

2534819

 

01/29/02

CASHFLO FTD and Design

 

2478657

 

08/14/01

INTERNATIONAL RETRANS BY FTD and Design

 

2493561

 

09/25/01

MERCURYDIRECT and Design

 

2531418

 

01/22/02

MERCURY DIRECT

 

2494001

 

10/02/01

FTD.COM and Design

 

2450168

 

05/08/01

FTD.COM

 

2403957

 

11/14/00

FTD

 

2385454

 

09/12/00

IFTD SHOW and Design

 

2275503

 

09/07/99

MERCURY

 

2437785

 

03/27/01

HOLIDAY CELEBRATIONS

 

2179618

 

08/04/98

MERCURY

 

2346281

 

05/02/00

Design only

 

2194180

 

10/06/98

SWEET DREAMS

 

2171870

 

07/07/98

FTD

 

2219418

 

01/19/99

SWEET DREAMS

 

2173677

 

07/14/98

Design only

 

2173656

 

07/14/98

GOOD NEIGHBOR DAY

 

2055537

 

04/22/97

ESPECIALLY FOR YOU

 

2168194

 

06/23/98

FTD SUNBURST

 

2170061

 

06/30/98

SINCE 1910 FTD FLORISTS’ TRANSWORLD DELIVERY and Design

 

2130968

 

01/20/98

SINCE 1910 FTD FLORISTS’ TRANSWORLD DELIVERY and Design

 

2053519

 

04/15/97

SPRING GARDEN

 

2044937

 

03/11/97

LOVING THOUGHTS

 

1988401

 

07/23/96

SWEET SURPRISES

 

1888010

 

04/04/95

1-800-SEND-FTD

 

1848732

 

08/09/94

THANKS A BUNCH

 

1823059

 

02/22/94

FUN IN THE SUN

 

1850397

 

08/16/94

BIG HUG

 

1712040

 

09/01/92

FTD MARKETPLACE and Design

 

1679759

 

03/17/92

BOO-QUET

 

1754588

 

02/23/93

FLOWERS AFTER HOURS

 

1693488

 

06/09/92

CHICKEN SOUP

 

1601243

 

06/12/90

FTD

 

1576429

 

01/09/90

FLORISTS’ TRANSWORLD DELIVERY

 

1523748

 

02/07/89

MERCURY

 

1503001

 

09/06/88

RETRANS

 

1269424

 

03/06/84

FTD and Design

 

1231300

 

03/15/83

PICK-ME-UP

 

1136957

 

06/17/80

FTD and Design

 

1226443

 

02/08/83

BIG HUG

 

1147784

 

02/24/81

MERCURY NETWORK

 

1116187

 

04/03/79

Design only

 

1142116

 

12/02/80

 

8

--------------------------------------------------------------------------------


 

FTD

 

1108614

 

12/12/78

BIRTHDAY PARTY

 

1040212

 

05/25/76

REMEMBRANCE BOUQUET

 

1011660

 

05/27/75

FTD

 

0844748

 

02/20/68

FTD and Design

 

0821318

 

12/27/66

 

Pending Applications

 

Mark

 

Appl. No.

 

Filing Date

THE FTD EXPRESSIONS COLLECTION

 

85869113

 

03/06/13

FTD

 

85821238

 

01/11/13

FTD

 

85821161

 

01/11/13

THE FTD ROSE

 

85807180

 

12/19/12

MY FOREVER VALENTINE ROSES

 

85772175

 

11/06/12

KEEPSAKE ROSES

 

85744501

 

10/03/12

NATURE’S FLORA

 

85677888

 

07/16/12

DISCOVERING YOUR STAR

 

85673492

 

07/10/12

COLOR YOUR DAY

 

85588769

 

04/04/12

FLOWERS IN HOURS

 

85449395

 

10/17/11

FTD COLLEGE ROSE COLLECTION

 

85441522

 

10/06/11

FTD COLLEGE ROSES

 

85441515

 

10/06/11

FLOWERS SAY IT BETTER. FTD SAYS IT BEST.

 

85216877

 

01/13/11

SAY IT YOUR WAY

 

85164876

 

10/29/10

THE WEDDING EXPERTS

 

85160867

 

10/26/10

FTD BUILD YOUR OWN BOUQUET

 

85121666

 

09/02/10

BYOB

 

85121334

 

09/01/10

FTD FLOWERCAM

 

85070261

 

06/23/10

MERCURY CONNECT

 

77912763

 

01/15/10

FLORAL QUALITY YOU CAN SEE

 

77833871

 

09/24/09

 

9

--------------------------------------------------------------------------------


 

ANNEX B TO SCHEDULE 5

 

Florists’ Transworld Delivery, Inc. Copyright Registrations and Applications

 

Registered Copyrights

 

Title

 

Reg. No.

 

Reg. Date

1994-1995 annual floral resource guide FTD direct 1-800-SEND-FTD.

 

VA696401

 

01/20/95

1995 Halloween boo-quet.

 

VAu334361

 

04/19/95

1996 pumpkin canister.

 

VA798560

 

07/17/96

Accounts payable.

 

TXu494409

 

1991

Accounts receivables/sales analysis.

 

TXu494414

 

1991

Animal head pic number 1.

 

VAu21791

 

09/08/90

Autumn harvest.

 

VA648760

 

05/16/94

Autumn harvest.

 

VAu334357

 

04/19/95

Base of the Little snowflower bouquet.

 

VA802660

 

02/06/96

Base of the Tender touch bouquet.

 

VA802659

 

04/04/96

Bassinet.

 

VAu41763

 

12/23/82

Bear.

 

VAu304775

 

07/11/94

Bear.

 

VAu41761

 

12/23/82

Best boss bouquet.

 

VAu337217

 

04/19/95

Best boss.

 

VA677709

 

09/20/94

Bird.

 

VAu21790

 

09/08/80

Block.

 

VAu41767

 

12/23/80

Bloom pen.

 

VAu500563
as corrected by:
VAu756644

 

07/12/00

 

08/11/08

Bookends.

 

VAu41762

 

12/23/82

Boo-quet.

 

VA669143

 

06/09/94

Bouquet of love.

 

VAu298155

 

06/09/94

Bowl with floral pattern.

 

N/A

 

N/A

Bowl with floral pattern.

 

VAu9961

 

08/27/79

Bucky beaver number 1.

 

VAu36299

 

12/08/81

Bucky beaver number 2.

 

VAu36300

 

12/08/81

Bucky beaver number 3.

 

VAu36301

 

12/08/81

Bucky beaver number 4.

 

VAu36302

 

12/08/81

Bud vase number 1.

 

VAu12003

 

08/27/79

Bud vase number 1.

 

VAu30482

 

11/02/81

Bud vase number 2.

 

VAu30483

 

11/02/81

Bud vase number 3.

 

VAu30484

 

11/02/81

Bundle of joy.

 

VA582854

 

09/13/93

Bunny basket, 1996.

 

VA753270

 

12/01/95

Bunny basket.

 

VA624056

 

11/02/93

Celebrate bouquet!

 

VA279000

 

08/04/87

Chicken soup bowl.

 

VA253664

 

01/22/87

Chicken soup bowl.

 

VA798567

 

07/17/96

Christmas ’93 white sleigh.

 

VA582852

 

09/13/93

 

10

--------------------------------------------------------------------------------


 

Clown.

 

VAu21792

 

09/08/90

Cookie jar with floral pattern

 

VAu5011

 

11/24/78

Cookie jar with floral pattern number 1.

 

VAu4651

 

02/05/79

Cookie jar with floral pattern number 2.

 

VAu4649

 

02/05/79

Cookie jar with floral pattern number 3.

 

VAu4650

 

02/05/79

Cup.

 

N/A

 

N/A

Decoy duck number 1.

 

VAu16106

 

04/11/80

Decoy duck number 2.

 

VAu16107

 

04/11/80

Designer’s workbook

 

VA1400214

 

03/22/05

Drum.

 

VAu41764

 

12/23/82

Duck.

 

VAu21788

 

09/08/80

Egg pic.

 

VAu9964

 

08/27/79

Electronic credit card interface.

 

TXu494406

 

1991

Elements of design.

 

VA657233

 

12/14/92

Elephant.

 

VAu304774

 

07/11/94

Eskimo doll.

 

VAu334030

 

04/19/95

F T D Bunny Basket.

 

VA335539

 

03/16/89

F T D family.

 

TX1183656

 

09/06/83

F T D family.

 

TX1183657

 

09/06/83

F T D family.

 

TX1183658

 

09/06/83

F T D family.

 

TX1183659

 

09/06/83

F T D family.

 

TX1183660

 

09/06/83

F T D family.

 

TX1183661

 

09/06/83

F T D family.

 

TX1183662

 

09/06/83

F T D family.

 

TX1183663

 

09/06/83

F T D family.

 

TX1183664

 

09/06/83

F T D family.

 

TX1183665

 

09/06/83

F T D family.

 

TX1183666

 

09/06/83

F T D family.

 

TX1183667

 

09/06/83

F T D family.

 

TX1183668

 

09/06/83

F T D family.

 

TX1183669

 

09/06/83

F T D family.

 

TX1216696

 

11/03/83

F T D family.

 

TX1216697

 

11/03/83

F T D family.

 

TX1395976

 

07/26/84

F T D family.

 

TX1395977

 

07/26/84

F T D family.

 

TX1395978

 

07/26/84

F T D family.

 

TX1395979

 

07/26/84

F T D family.

 

TX1395980

 

07/26/84

F T D family.

 

TX1395981

 

07/26/84

F T D family.

 

TX1395982

 

07/26/84

F T D family.

 

TX1395983

 

07/26/84

F T D family.

 

TX1522121

 

02/15/85

F T D family.

 

TX1522122

 

02/15/85

F T D family.

 

TX1522123

 

02/15/85

F T D family.

 

TX1522125

 

02/15/85

F T D family.

 

TX1522126

 

02/15/85

F T D family.

 

TX1522127

 

02/15/85

F T D family.

 

TX1579148

 

05/13/85

F T D family.

 

TX1579149

 

05/13/85

 

11

--------------------------------------------------------------------------------


 

F T D family.

 

TX1579150

 

05/13/85

 

F T D family.

 

TX1579151

 

05/13/85

 

F T D family.

 

TX1628860

 

07/31/85

 

F T D family.

 

TX1628861

 

07/31/85

 

F T D family.

 

TX1676889

 

10/23/85

 

F T D family.

 

TX1676890

 

10/23/85

 

F T D family.

 

TX1676891

 

10/23/85

 

F T D family.

 

TX1747254

 

01/29/86

 

F T D family.

 

TX1747255

 

01/29/86

 

F T D family.

 

TX1834553

 

06/10/86

 

F T D family.

 

TX1834554

 

06/10/86

 

F T D family.

 

TX1834555

 

06/10/86

 

F T D family.

 

TX1834556

 

06/10/86

 

F T D family.

 

TX1834557

 

06/10/86

 

F T D family.

 

TX1859654

 

01/29/86

 

F T D family.

 

TX1933160

 

10/28/86

 

F T D family.

 

TX1942310

 

03/30/87

 

F T D family.

 

TX1944925

 

10/28/86

 

F T D family.

 

TX1990353

 

01/09/87

 

F T D family.

 

TX2014162

 

01/09/87

 

F T D family.

 

TX2028699

 

01/09/87

 

F T D family.

 

TX2048502

 

04/14/87

 

F T D family.

 

TX2048503

 

04/14/87

 

F T D family.

 

TX2048504

 

04/14/87

 

F T D family.

 

TX2048505

 

04/14/87

 

F T D family.

 

TX2124381

 

08/13/87

 

F T D family.

 

TX2126791

 

08/13/87

 

F T D family.

 

TX2126792

 

08/13/87

 

F T D family.

 

TX2203041

 

12/17/87

 

F T D family.

 

TX2203042

 

12/17/87

 

F T D family.

 

TX2203043

 

12/17/87

 

F T D family.

 

TX2203044

 

12/17/87

 

F T D family.

 

TX2203045

 

12/17/87

 

F T D family.

 

TX2304179

 

05/12/88

 

F T D family.

 

TX2304180

 

05/12/88

 

F T D family.

 

TX2304181

 

05/12/88

 

F T D family.

 

TX2304182

 

05/12/88

 

F T D family.

 

TX2304183

 

05/12/88

 

F T D family.

 

TX2372694

 

08/15/88

 

F T D family.

 

TX2391588

 

08/15/88

 

F T D family.

 

TX2441458

 

11/17/88

 

F T D family.

 

TX2441459

 

11/17/88

 

F T D family.

 

TX2441460

 

11/17/88

 

F T D family.

 

TX2441461

 

11/17/88

 

F T D family.

 

TX2553625

 

04/11/89

 

F T D family.

 

TX2553672

 

04/11/89

 

F T D family.

 

TX2553673

 

04/11/89

 

F T D family.

 

TX2553674

 

04/11/89

 

F T D family.

 

TX2626907

 

09/05/89

 

 

12

--------------------------------------------------------------------------------


 

F T D family.

 

TX2629857

 

09/05/89

 

F T D family.

 

TX2630860

 

09/05/89

 

F T D family.

 

TX2630865

 

09/05/89

 

F T D family.

 

TX2695846

 

12/15/89

 

F T D family.

 

TX2695847

 

12/15/89

 

F T D family.

 

TX2695848

 

12/15/89

 

F T D family.

 

TX2695849

 

12/15/89

 

F T D family.

 

TX2858116

 

07/13/90

 

F T D family.

 

TX2858117

 

07/13/90

 

F T D family.

 

TX2858118

 

07/13/90

 

F T D family.

 

TX2858119

 

07/13/90

 

F T D family.

 

TX2968946

 

12/31/90

 

F T D family.

 

TX2968947

 

12/31/90

 

F T D family.

 

TX2968948

 

12/31/90

 

F T D family.

 

TX2968993

 

12/31/90

 

F T D family.

 

TX3388902

 

09/15/92

 

F T D family.

 

TX3388903

 

09/15/92

 

F T D family.

 

TX3388904

 

09/15/92

 

F T D family.

 

TX3388914

 

09/15/92

 

F T D family.

 

TX3388915

 

09/15/92

 

F T D family.

 

TX3418812

 

11/03/92

 

F T D family.

 

TX3418813

 

11/03/92

 

F T D family.

 

TX3418814

 

11/03/92

 

F T D family.

 

TX3419171

 

11/03/92

 

F T D family.

 

TX3419172

 

11/03/92

 

F T D family.

 

TX3419173

 

11/03/92

 

F T D family.

 

TX3421309

 

11/03/92

 

F T D family.

 

TX3421310

 

11/03/92

 

F T D family.

 

TX3421311

 

11/03/92

 

F T D family.

 

TX3421312

 

11/03/92

 

F T D family.

 

TX3455759

 

07/30/93

 

F T D family.

 

TX3455760

 

11/03/93

 

F T D family.

 

TX3530640

 

03/29/93

 

F T D family.

 

TX3530641

 

03/29/93

 

F T D family.

 

TX3530642

 

03/29/93

 

F T D family.

 

TX3530643

 

03/29/93

 

F T D family.

 

TX3530644

 

03/29/93

 

F T D family.

 

TX3530645

 

03/29/93

 

F T D family.

 

TX3530646

 

03/29/93

 

F T D family.

 

TX3530647

 

03/29/93

 

F T D family.

 

TX3530648

 

03/29/93

 

F T D family.

 

TX3530649

 

03/29/93

 

F T D family.

 

TX3530650

 

03/29/93

 

F T D family.

 

TX3530651

 

07/30/93

 

F T D family.

 

TX3597593

 

07/30/93

 

F T D family.

 

TX3597594

 

07/30/93

 

F T D family.

 

TX3597595

 

07/30/93

 

F T D family.

 

TX3597596

 

07/30/93

 

F T D family.

 

TX3597597

 

07/30/93

 

 

13

--------------------------------------------------------------------------------


 

F T D family.

 

TX3610727

 

07/30/93

 

F T D family.

 

TX3786841

 

03/09/94

 

F T D family.

 

TX3786842

 

03/09/94

 

F T D family.

 

TX3786843

 

03/09/94

 

F T D family.

 

TX3786844

 

03/09/94

 

F T D family.

 

TX3786845

 

03/09/94

 

F T D family.

 

TX3786846

 

03/09/94

 

F T D family.

 

TX3889837

 

09/07/94

 

F T D family.

 

TX3889838

 

09/07/94

 

F T D family.

 

TX3900494

 

09/07/94

 

F T D family.

 

TX3900495

 

09/07/94

 

F T D family.

 

TX3900496

 

09/07/94

 

F T D family.

 

TX3900497

 

09/07/94

 

F T D family.

 

TX3900498

 

09/07/94

 

F T D family.

 

TX3900499

 

09/07/94

 

F T D family.

 

TX3953667

 

09/07/94

 

F T D family.

 

TX3965958

 

12/22/94

 

F T D family.

 

TX3965960

 

12/22/94

 

F T D family.

 

TX3965961

 

12/22/94

 

F T D family.

 

TX3966300

 

12/22/94

 

F T D family.

 

TX4089330

 

10/09/95

 

F T D family.

 

TX4089331

 

10/09/95

 

F T D family.

 

TX4089332

 

10/09/95

 

F T D news.

 

TX1061554

 

08/20/82

 

F T D news.

 

TX1166223

 

07/28/83

 

F T D news.

 

TX1166224

 

07/28/83

 

F T D news.

 

TX1166225

 

07/28/83

 

F T D news.

 

TX1166233

 

07/28/83

 

F T D news.

 

TX1166234

 

07/28/83

 

F T D news.

 

TX1166237

 

07/28/83

 

F T D news.

 

TX1166241

 

07/28/83

 

F T D news.

 

TX1216700

 

11/03/83

 

F T D news.

 

TX1395993

 

07/26/84

 

F T D news.

 

TX1395994

 

07/26/84

 

F T D news.

 

TX1395995

 

07/26/84

 

F T D news.

 

TX1395996

 

07/26/84

 

F T D news.

 

TX1522129

 

02/15/85

 

F T D news.

 

TX1522130

 

02/15/85

 

F T D news.

 

TX1522131

 

02/15/85

 

F T D news.

 

TX1522132

 

02/15/85

 

F T D news.

 

TX1522133

 

02/15/85

 

F T D news.

 

TX155469

 

09/18/78

 

F T D news.

 

TX1569323

 

02/26/85

 

F T D news.

 

TX1579152

 

05/13/85

 

F T D news.

 

TX1579153

 

05/13/85

 

F T D news.

 

TX1628862

 

07/31/85

 

F T D news.

 

TX1689885

 

10/23/85

 

F T D news.

 

TX1689886

 

10/23/85

 

F T D news.

 

TX1767580

 

01/29/86

 

 

14

--------------------------------------------------------------------------------


 

F T D news.

 

TX1767581

 

01/29/86

 

F T D news.

 

TX1842243

 

06/10/86

 

F T D news.

 

TX1842244

 

06/10/86

 

F T D news.

 

TX1842245

 

06/10/86

 

F T D news.

 

TX1945000

 

10/28/86

 

F T D news.

 

TX1998534

 

01/09/87

 

F T D news.

 

TX1998535

 

01/09/87

 

F T D news.

 

TX203116

 

03/06/79

 

F T D news.

 

TX203119

 

03/06/79

 

F T D news.

 

TX2058394

 

04/14/87

 

F T D news.

 

TX2058426

 

04/14/87

 

F T D news.

 

TX2125518

 

08/13/87

 

F T D news.

 

TX2125519

 

08/13/87

 

F T D news.

 

TX2208611

 

12/17/87

 

F T D news.

 

TX2241007

 

12/17/87

 

F T D news.

 

TX2433492

 

11/17/88

 

F T D news.

 

TX2433620

 

11/17/88

 

F T D news.

 

TX2455239

 

08/15/88

 

F T D news.

 

TX2455786

 

08/15/88

 

F T D news.

 

TX2455787

 

08/15/88

 

F T D news.

 

TX2455788

 

08/15/88

 

F T D news.

 

TX2558082

 

04/11/89

 

F T D news.

 

TX2558083

 

04/11/89

 

F T D news.

 

TX2626879

 

09/05/89

 

F T D news.

 

TX2626880

 

09/05/89

 

F T D news.

 

TX2699906

 

12/15/89

 

F T D news.

 

TX2701850

 

12/15/89

 

F T D news.

 

TX271304

 

06/15/79

 

F T D news.

 

TX27398

 

03/13/78

 

F T D news.

 

TX27399

 

03/13/78

 

F T D news.

 

TX2874648

 

07/13/90

 

F T D news.

 

TX2874651

 

07/13/90

 

F T D news.

 

TX2976188

 

12/31/90

 

F T D news.

 

TX2976189

 

12/31/90

 

F T D news.

 

TX307246

 

05/29/79

 

F T D news.

 

TX307247

 

05/29/79

 

F T D news.

 

TX327970

 

09/13/79

 

F T D news.

 

TX343682

 

10/12/79

 

F T D news.

 

TX3496933

 

11/24/92

 

F T D news.

 

TX3497074

 

11/24/92

 

F T D news.

 

TX3530909

 

11/24/92

 

F T D news.

 

TX3530910

 

11/24/92

 

F T D news.

 

TX3530911

 

11/24/92

 

F T D news.

 

TX3530912

 

11/24/92

 

F T D news.

 

TX3534018

 

11/24/92

 

F T D news.

 

TX3534019

 

11/24/92

 

F T D news.

 

TX3574644

 

07/09/93

 

F T D news.

 

TX3574645

 

07/09/93

 

F T D news.

 

TX3574647

 

07/09/93

 

 

15

--------------------------------------------------------------------------------


 

F T D news.

 

TX3585530

 

06/22/93

 

F T D news.

 

TX3585533

 

06/22/93

 

F T D news.

 

TX3603228

 

07/09/93

 

F T D news.

 

TX3603420

 

07/09/93

 

F T D news.

 

TX3603421

 

07/09/93

 

F T D news.

 

TX3656586

 

06/22/93

 

F T D news.

 

TX3811765

 

03/09/94

 

F T D news.

 

TX382277

 

12/18/79

 

F T D news.

 

TX3824229

 

03/09/94

 

F T D news.

 

TX3824789

 

03/09/94

 

F T D news.

 

TX3857721

 

05/02/94

 

F T D news.

 

TX3857722

 

05/23/94

 

F T D news.

 

TX3877554

 

09/07/94

 

F T D news.

 

TX3877555

 

09/07/94

 

F T D news.

 

TX3881266

 

05/23/94

 

F T D news.

 

TX3966969

 

12/22/94

 

F T D news.

 

TX426390

 

03/03/80

 

F T D news.

 

TX486288

 

06/05/80

 

F T D news.

 

TX512230

 

05/01/80

 

F T D news.

 

TX54687

 

04/19/78

 

F T D news.

 

TX55913

 

06/19/78

 

F T D news.

 

TX55914

 

06/19/78

 

F T D news.

 

TX562221

 

10/07/80

 

F T D news.

 

TX562222

 

10/07/80

 

F T D news.

 

TX655249

 

02/25/81

 

F T D news.

 

TX655250

 

02/25/81

 

F T D news.

 

TX767545

 

09/17/81

 

F T D news.

 

TX767546

 

09/17/81

 

F T D news.

 

TX767547

 

09/17/81

 

F T D news.

 

TX767548

 

09/17/81

 

F T D news.

 

TX860359

 

01/25/82

 

F T D news.

 

TX860360

 

01/25/82

 

F T D news.

 

TX882450

 

01/25/82

 

F T D news.

 

TX963277

 

08/20/82

 

F T D news.

 

TX963278

 

08/20/82

 

F T D news.

 

TX963279

 

08/20/82

 

F T D Spectrum.

 

TX192654

 

02/21/79

 

F T D Spectrum.

 

TX192655

 

02/21/79

 

F T D Spectrum.

 

TX192656

 

02/21/79

 

F T D Spectrum.

 

TX192657

 

02/21/79

 

Father’s cabin.

 

VA677277

 

09/20/94

 

Floating pic with bell design.

 

VAu9965

 

08/27/79

 

Floating pic with cherubs.

 

VAu9963

 

08/27/79

 

Floating pic with man design.

 

VAu10170

 

08/30/79

 

Floral selections.

 

VA1401598

 

03/22/05

 

Floral selections.

 

VA1123408

 

03/11/02

 

Florist

 

TX4411808

 

09/03/96

 

Florist

 

TX4411809

 

09/03/96

 

Florist

 

TX4411810

 

09/03/96

 

 

16

--------------------------------------------------------------------------------


 

Florist

 

TX4411811

 

09/03/96

 

Florist

 

TX4411812

 

09/03/96

 

Florist

 

TX4411813

 

01/22/97

 

Florist.

 

TX108909

 

09/18/78

 

Florist.

 

TX1166226

 

07/28/83

 

Florist.

 

TX1166227

 

07/28/83

 

Florist.

 

TX1166228

 

07/28/83

 

Florist.

 

TX1166229

 

07/28/83

 

Florist.

 

TX1166230

 

07/28/83

 

Florist.

 

TX1166231

 

07/28/83

 

Florist.

 

TX1166232

 

07/28/83

 

Florist.

 

TX1166235

 

07/28/83

 

Florist.

 

TX1166236

 

07/28/83

 

Florist.

 

TX1166238

 

07/28/83

 

Florist.

 

TX1166239

 

07/28/83

 

Florist.

 

TX1166240

 

07/28/83

 

Florist.

 

TX1216698

 

11/03/83

 

Florist.

 

TX1216699

 

11/03/83

 

Florist.

 

TX1246270

 

11/03/83

 

Florist.

 

TX1395984

 

07/26/84

 

Florist.

 

TX1395985

 

07/26/84

 

Florist.

 

TX1395986

 

07/26/84

 

Florist.

 

TX1395987

 

07/26/84

 

Florist.

 

TX1395988

 

07/26/84

 

Florist.

 

TX1395989

 

07/26/84

 

Florist.

 

TX1395990

 

07/26/84

 

Florist.

 

TX1395991

 

07/26/84

 

Florist.

 

TX1395992

 

07/26/84

 

Florist.

 

TX140111

 

11/13/78

 

Florist.

 

TX140112

 

11/13/78

 

Florist.

 

TX1522118

 

02/15/85

 

Florist.

 

TX1522119

 

02/15/85

 

Florist.

 

TX1522120

 

02/15/85

 

Florist.

 

TX1522124

 

02/15/85

 

Florist.

 

TX1522128

 

02/15/85

 

Florist.

 

TX1579143

 

05/13/85

 

Florist.

 

TX1579144

 

05/13/85

 

Florist.

 

TX1579145

 

05/13/85

 

Florist.

 

TX1579146

 

05/13/85

 

Florist.

 

TX1579147

 

05/13/85

 

Florist.

 

TX1628863

 

07/31/85

 

Florist.

 

TX1628864

 

07/31/85

 

Florist.

 

TX1676892

 

10/23/85

 

Florist.

 

TX1676895

 

10/23/85

 

Florist.

 

TX1676896

 

10/23/85

 

Florist.

 

TX1746137

 

01/29/86

 

Florist.

 

TX1750188

 

01/29/86

 

Florist.

 

TX1750189

 

01/29/86

 

Florist.

 

TX1824973

 

06/10/86

 

 

17

--------------------------------------------------------------------------------


 

Florist.

 

TX1824974

 

06/10/86

Florist.

 

TX1824975

 

06/10/86

Florist.

 

TX1825439

 

06/10/86

Florist.

 

TX1825437

 

06/10/86

Florist.

 

TX1932891

 

10/28/86

Florist.

 

TX1932892

 

10/28/86

Florist.

 

TX1932896

 

10/28/86

Florist.

 

TX1969395

 

01/09/87

Florist.

 

TX1969396

 

01/09/87

Florist.

 

TX1973104

 

01/09/87

Florist.

 

TX203115

 

03/06/79

Florist.

 

TX203117

 

03/06/79

Florist.

 

TX203118

 

03/06/79

Florist.

 

TX2048447

 

04/14/87

Florist.

 

TX2048500

 

04/14/87

Florist.

 

TX2048501

 

04/14/87

Florist.

 

TX2048518

 

04/14/87

Florist.

 

TX2125517

 

08/13/87

Florist.

 

TX2126353

 

08/13/87

Florist.

 

TX2126354

 

08/13/87

Florist.

 

TX2202387

 

12/17/87

Florist.

 

TX2202391

 

12/17/87

Florist.

 

TX2202392

 

12/17/87

Florist.

 

TX2202393

 

12/17/87

Florist.

 

TX2202394

 

12/17/87

Florist.

 

TX2303501

 

05/12/88

Florist.

 

TX2303500

 

05/12/88

Florist.

 

TX2303502

 

05/12/88

Florist.

 

TX2303787

 

05/12/88

Florist.

 

TX2371215

 

08/15/88

Florist.

 

TX2371216

 

08/15/88

Florist.

 

TX2371218

 

08/15/88

Florist.

 

TX2433600

 

11/17/88

Florist.

 

TX2433601

 

11/17/88

Florist.

 

TX2433602

 

11/17/88

Florist.

 

TX2433616

 

11/17/88

Florist.

 

TX3476371

 

02/11/93

Florist.

 

TX3476372

 

02/11/93

Florist.

 

TX3479324

 

02/11/93

Florist.

 

TX2526928

 

04/11/89

Florist.

 

TX2526929

 

04/11/89

Florist.

 

TX2526930

 

04/11/89

Florist.

 

TX2526931

 

04/11/89

Florist.

 

TX2629881

 

09/05/89

Florist.

 

TX2629882

 

09/05/89

Florist.

 

TX2629883

 

09/05/89

Florist.

 

TX2629885

 

09/05/89

Florist.

 

TX2702166

 

12/15/89

Florist.

 

TX2702279

 

12/15/89

 

18

--------------------------------------------------------------------------------


 

Florist.

 

TX2702280

 

12/15/89

Florist.

 

TX2702281

 

12/15/89

Florist.

 

TX271303

 

06/15/79

Florist.

 

TX2843465

 

07/13/90

Florist.

 

TX2843468

 

07/13/90

Florist.

 

TX2843469

 

07/13/90

Florist.

 

TX2843470

 

07/13/90

Florist.

 

TX287152

 

07/12/79

Florist.

 

TX2970907

 

12/31/90

Florist.

 

TX2970908

 

12/31/90

Florist.

 

TX2970909

 

12/31/90

Florist.

 

TX307244

 

05/29/79

Florist.

 

TX307245

 

05/29/79

Florist.

 

TX327971

 

09/13/79

Florist.

 

TX327972

 

09/13/79

Florist.

 

TX3360951

 

08/04/92

Florist.

 

TX3360952

 

08/04/92

Florist.

 

TX3360953

 

08/04/92

Florist.

 

TX3360954

 

08/04/92

Florist.

 

TX3360955

 

08/04/92

Florist.

 

TX3425520

 

11/13/92

Florist.

 

TX3425521

 

11/13/92

Florist.

 

TX3425522

 

11/13/92

Florist.

 

TX3425523

 

11/13/92

Florist.

 

TX3425524

 

11/13/92

Florist.

 

TX3425525

 

11/13/92

Florist.

 

TX3425526

 

11/13/92

Florist.

 

TX3425527

 

11/13/92

Florist.

 

TX3425528

 

11/13/92

Florist.

 

TX3430863

 

11/13/92

Florist.

 

TX3430864

 

11/13/92

Florist.

 

TX343681

 

11/13/92

Florist.

 

TX3465086

 

11/13/92

Florist.

 

TX3476368

 

02/11/93

Florist.

 

TX3476369

 

02/11/93

Florist.

 

TX3476370

 

02/11/93

Florist.

 

TX3479323

 

02/11/93

Florist.

 

TX3479325

 

02/11/93

Florist.

 

TX3479426

 

02/11/93

Florist.

 

TX3479427

 

02/11/93

Florist.

 

TX3479428

 

02/11/93

Florist.

 

TX3479429

 

02/11/93

Florist.

 

TX3597438

 

07/30/93

Florist.

 

TX3597439

 

07/30/93

Florist.

 

TX3597440

 

07/30/93

Florist.

 

TX3597441

 

07/30/93

Florist.

 

TX3597442

 

07/30/93

Florist.

 

TX3597443

 

07/30/93

Florist.

 

TX3791402

 

05/09/94

 

19

--------------------------------------------------------------------------------


 

Florist.

 

TX3791403

 

05/09/94

Florist.

 

TX3791404

 

05/09/94

Florist.

 

TX3791405

 

05/09/94

Florist.

 

TX3791406

 

05/09/94

Florist.

 

TX3791407

 

05/09/94

Florist.

 

TX382275

 

12/18/79

Florist.

 

TX382276

 

12/18/79

Florist.

 

TX38872

 

03/14/78

Florist.

 

TX3911473

 

09/07/94

Florist.

 

TX3911474

 

09/07/94

Florist.

 

TX3911475

 

09/07/94

Florist.

 

TX3911476

 

09/07/94

Florist.

 

TX3911477

 

09/07/94

Florist.

 

TX3911478

 

09/07/94

Florist.

 

TX3911479

 

09/07/94

Florist.

 

TX3911480

 

09/07/94

Florist.

 

TX3966799

 

12/22/94

Florist.

 

TX3966800

 

12/22/94

Florist.

 

TX3966801

 

12/22/94

Florist.

 

TX3966802

 

12/22/94

Florist.

 

TX2970910

 

12/31/90

Florist.

 

TX4110224

 

08/28/95

Florist.

 

TX4110225

 

08/28/95

Florist.

 

TX4110226

 

08/28/95

Florist.

 

TX4110227

 

08/28/95

Florist.

 

TX4110228

 

08/28/95

Florist.

 

TX4110229

 

08/28/95

Florist.

 

TX4110230

 

08/28/95

Florist.

 

TX4110231

 

08/28/95

Florist.

 

TX426388

 

03/03/80

Florist.

 

TX426389

 

03/03/80

Florist.

 

TX486286

 

06/05/80

Florist.

 

TX486287

 

06/05/80

Florist.

 

TX512229

 

05/01/80

Florist.

 

TX55085

 

03/14/78

Florist.

 

TX557036

 

07/02/80

Florist.

 

TX55851

 

06/19/78

Florist.

 

TX55852

 

06/19/78

Florist.

 

TX562217

 

10/07/80

Florist.

 

TX562218

 

10/07/80

Florist.

 

TX562219

 

10/07/80

Florist.

 

TX562220

 

10/07/80

Florist.

 

TX655244

 

02/25/81

Florist.

 

TX655245

 

02/25/81

Florist.

 

TX655246

 

02/25/81

Florist.

 

TX655247

 

02/25/81

Florist.

 

TX655248

 

02/25/81

Florist.

 

TX70244

 

04/17/78

Florist.

 

TX767538

 

09/17/81

 

20

--------------------------------------------------------------------------------


 

Florist.

 

TX767539

 

09/17/81

Florist.

 

TX767540

 

09/17/81

Florist.

 

TX767541

 

09/17/81

Florist.

 

TX767542

 

09/17/81

Florist.

 

TX767543

 

09/17/81

Florist.

 

TX767544

 

09/17/81

Florist.

 

TX843022

 

01/25/82

Florist.

 

TX843023

 

01/25/82

Florist.

 

TX843024

 

01/25/82

Florist.

 

TX84804

 

08/08/78

Florist.

 

TX84805

 

08/08/78

Florist.

 

TX89892

 

07/14/78

Florist.

 

TX963270

 

08/20/82

Florist.

 

TX963271

 

08/20/82

Florist.

 

TX963272

 

08/20/82

Florist.

 

TX963273

 

08/20/82

Florist.

 

TX963274

 

08/20/82

Florist.

 

TX963275

 

08/20/82

Florist.

 

TX963276

 

08/20/82

Florist.

 

TX5282470

 

03/22/01

Florist.

 

TX5760407

 

11/15/01

Florist.

 

TX5760268

 

11/15/01

Florist.

 

TX5439450

 

12/07/01

Florist.

 

TX5115932

 

03/28/00

Florist.

 

TX5110720

 

06/26/00

Florist.

 

TX5171714

 

10/13/00

Florist.

 

TX5235293

 

01/26/01

Flower bowl.

 

VAu24997

 

11/12/80

Four sided bowl with fruit and vegetable motif on each side.

 

VAu9868

 

05/29/79

FTD designer’s workbooks; FTD floral selections.

 

VA948804

 

10/01/98

FTD floral selections.

 

VA607060

 

09/09/93

FTD floral selections.

 

VA607061

 

09/09/93

FTD floral selections.

 

VA817002

 

11/25/96

FTD floral selections guide, 1994/95; 1994/95 floral favorites — share the
feeling!

 

VA684614

 

10/13/94

FTD home page.

 

TXu809804

 

06/12/97

FTD Jewelry Guide 2011

 

TX7400227

 

05/24/11

FTD selections guide CD version 4.0

 

VA1400213

 

03/22/05

General Ledger.

 

TXu494407

 

1991

Giraffe.

 

VAu304773

 

07/11/94

Grandparents Day.

 

VA798563

 

07/17/96

Heart shaped bowl with birds & flowers.

 

VAu12004

 

08/27/79

Heart shaped bowl with birds and hearts.

 

VAu18921

 

05/09/80

Jardinere.

 

VAu12005

 

08/27/79

Joy of Spring.

 

VA677710

 

09/20/94

Joy to the world.

 

VA669142

 

06/09/94

Luminary.

 

VA802395

 

07/24/97

Mercury connect software program.

 

TX4082385

 

07/03/95

Mercury interface.

 

TXu494413

 

1991

 

21

--------------------------------------------------------------------------------


 

Mercury pro software program.

 

TXu788467

 

08/01/96

Mercury wings.

 

TX5026572

 

05/06/99

Nutcracker and bowl.

 

VAu11976

 

08/13/79

Old-fashioned assortment bowl.

 

VAu9962

 

08/27/79

On-line wire service directory.

 

TXu494411

 

1991

Order entry.

 

TXu494404

 

1991

Oriental (ivory) container.

 

VAu41766

 

12/23/82

Oriental (red) container.

 

VAu41765

 

12/23/82

Pamper yourself bouquet.

 

VA711168

 

04/19/95

Payroll.

 

TXu494408

 

1991

Pedestal bowl.

 

VAu12006

 

08/27/79

Pick me up 10th anniversary mug.

 

VA645803

 

06/09/94

Pick me up.

 

VA804405

 

07/17/96

Pick me up.

 

VA804406

 

07/17/96

Pick me up.

 

VA804407

 

07/17/96

Planter, floral design number 1.

 

VAu36298

 

12/08/81

Planter, floral design number 2.

 

N/A

 

N/A

Planter, floral design number 3.

 

N/A

 

N/A

Planter, floral design number 4.

 

N/A

 

N/A

Planter, wicker design number 1.

 

VAu36307

 

12/08/81

Planter, wicker design number 2.

 

VAu36308

 

12/08/81

Planter, wicker design number 3.

 

VAu36309

 

12/08/81

Planter, wicker design number 4.

 

N/A

 

N/A

Planter, wood design number 1.

 

VAu36303

 

12/08/81

Planter, wood design number 2.

 

VAu36304

 

12/08/81

Planter, wood design number 3.

 

VAu36305

 

12/08/81

Planter, wood design number 4.

 

VAu36306

 

12/08/81

Point of sale/cash register.

 

TXu494412

 

1991

Porcelain seal figurines.

 

VAu334029

 

04/19/95

Posy pail number 1.

 

VAu9958

 

08/27/79

Posy pail number 2.

 

VAu9959

 

08/27/79

Pumpkin candle holders.

 

VA798565

 

07/17/96

Pumpkin candy bowl.

 

VA798566

 

07/17/96

1996 Pumpkin mugs.

 

VA798561

 

07/17/96

Rabbit.

 

VAu304772

 

07/11/94

Ramekin with floral pattern.

 

N/A

 

N/A

Ramekin with floral pattern.

 

VAu9960

 

08/27/79

Ribbon & bell.

 

VA798562

 

07/17/96

Santa design.

 

VA669141

 

06/09/94

Since 1910 : a history of Florists’ Transworld Delivery Association.

 

TX1688585

 

10/10/85

Snow pot cover.

 

VAu337292

 

04/19/95

Songbird

 

VA672441

 

09/20/94

Song of spring.

 

VA624055

 

11/02/93

Spring gazebo.

 

VAu348228

 

10/13/95

Spring metal window box.

 

VAu348230

 

10/13/95

Spring trunk.

 

VAu348229

 

10/13/95

Spring wheelbarrow.

 

VAu348227

 

10/13/95

Stain glass pic number 1.

 

VAu24814

 

11/26/80

 

22

--------------------------------------------------------------------------------


 

Stain glass pic number 2.

 

VAu24815

 

11/26/80

Stain glass pic number 3.

 

VAu24813

 

11/26/80

Stain glass pic number 4.

 

VAu24811

 

11/26/80

Stain glass pic number 5.

 

VAu24816

 

11/26/80

Stain glass pic number 6.

 

VAu24812

 

11/26/80

Thanks a bunch.

 

VA580725

 

09/13/93

Thanksgiving ‘93 cornucopia.

 

VA582853

 

09/13/93

Thanksgiving.

 

VA798564

 

07/17/96

The customer service challenge.

 

VA524376

 

11/18/91

The FTD anniversary bouquets.

 

VA732942

 

11/09/93

The FTD King For A Day bouquet.

 

VA753269

 

12/01/95

The holiday catalog FTD direct 1-800 SEND FTD.

 

VA696402

 

01/20/95

The new FTD floral selection guide.

 

VA1058265

 

10/03/00

Toy soldier potcover.

 

VAu334031

 

04/19/95

Ukrainian style egg.

 

VAu41739

 

08/09/82

Wholesale accounts receivable/sales analysis.

 

TXu494405

 

1991

Wholesale inventory control.

 

TXu494410

 

1991

World class bears packaging.

 

VA1058015

 

10/03/00

Worm.

 

VAu21789

 

09/08/80

You’re a picture perfect secretary!

 

VA624054

 

11/02/93

 

23

--------------------------------------------------------------------------------


 

Schedule 6.11

Certain Employee Benefit Plans

 

Florists’ Transworld Delivery, Inc. has a post-retirement health care benefit
plan, which was terminated in fiscal year 1997, and a frozen pension plan.

 

24

--------------------------------------------------------------------------------


 

Schedule 6.18
Insurance

 

[g168221kg45i001.jpg]

 

25

--------------------------------------------------------------------------------


 

[g168221kg45i002.jpg]

 

26

--------------------------------------------------------------------------------


 

[g168221kg45i003.jpg]

 

27

--------------------------------------------------------------------------------


 

[g168221kg45i004.jpg]

 

28

--------------------------------------------------------------------------------


 

Schedule 8.01

Certain Existing Indebtedness

 

Extensions of credit on corporate credit cards related to business travel and
other corporate expenses incurred in the ordinary course of business of the
Company and its Subsidiaries.

 

Indebtedness incurred in connection with the equipment lien listed on Schedule
8.02.

 

Indebtedness evidenced by that certain Amended and Restated Promissory Note
dated April 22, 2009, made by FTD UK Holdings Limited in favor of FTD, Inc. in
the principal amount of $48,000,000.

 

Intercompany receivables in the ordinary course of business from FTD UK Holdings
Limited.

 

Intercompany receivables between certain Restricted Subsidiaries in the ordinary
course of business.

 

29

--------------------------------------------------------------------------------


 

Schedule 8.02

Certain Existing Liens

 

Debtor

 

Secured Party

 

Filing Office

 

Filing Number

 

Filing
Date

 

Collateral
Description

Florists’ Transworld Delivery, Inc.

 

Wells Fargo Financial Leasing, Inc.

 

Michigan Department of State

 

2009135947-8

 

09/22/2009

 

Specified Equipment

 

30

--------------------------------------------------------------------------------


 

Schedule 8.03

Certain Existing Investments

 

Interflora British Unit (UK) owns an approximately 20% equity interest in I.S.
Group Limited (UK).

 

Investments in Subsidiaries listed on Schedule 6.01.

 

Indebtedness evidenced by that certain Amended and Restated Promissory Note
dated April 22, 2009, made by FTD UK Holdings Limited in favor of FTD, Inc. in
the principal amount of $48,000,000.

 

Intercompany receivables in the ordinary course of business from FTD UK Holdings
Limited.

 

Intercompany receivables between the Restricted Subsidiaries in the ordinary
course of business.

 

Loans and equipment leases made to customers of Florists’ Transworld
Delivery, Inc. to finance the purchases of equipment sold by Florists’
Transworld Delivery, Inc.  The total amount outstanding as of June 30, 2013 was
$15,108,267.

 

31

--------------------------------------------------------------------------------


 

Schedule 8.04

Certain Contingent Obligations

 

None.

 

32

--------------------------------------------------------------------------------


 

Schedule 11.02

Addresses for Notice

 

Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:

 

Agent’s Office:

(for payments and requests)

 

Bank of America, N.A.

Jared McClure

901 Main St

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

P:

F:

 

Wiring instructions:

 

USD

Bank of America, N.A.

ABA # 026009593

New York, NY

Account #

Attn: Corporate Credit Services

Ref: FTD

 

EURO:

Bank of America London

SWIFT: BOFAGB22

Acct:

Attn: BA SF Unit 6283

Ref: FTD Inc

 

GBP:

Bank of America London

SWIFT: BOFA GB22

Acct:

Attn: BA SF Unit 6283

Ref: FTD Inc

 

33

--------------------------------------------------------------------------------


 

Other Notices to Administrative Agent:

 

Bank of America, N.A.

1455 Market St, 5th Floor

San Francisco, CA  94103

 

Attn: Anthea Del Bianco

 

Telephone:

Facsimile:

Email:

 

For Notices as Swing Line Lender:

 

Bank of America, N.A.

Jared McClure

901 Main St

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

P:

F:

 

Wiring instructions:

 

USD

Bank of America, N.A.

ABA # 026009593

New York, NY

Account #

Attn: Corporate Credit Services

Ref: FTD

 

For Notices as L/C Issuer:

 

Bank of America, N.A.

1000 W Temple St.

Los Angeles, CA  90012-1514

 

Attn: Mane’ V. Badalyan

 

Telephone:

Facsimile:

Email:

 

34

--------------------------------------------------------------------------------


 

Loan parties:

 

Becky Sheehan

FTD Companies, Inc.

3113 Woodcreek Drive

Downers Grove, IL  60515

Phone:

E-mail:

 

With a copy to (which such copy shall not constitute notice):

 

David C. Reamer

Skadden, Arps Slate, Meagher & Flom LLP

300 S. Grand Ave.

Suite 3400

Los Angeles, CA  90071-3144

Phone:

E-mail:

 

35

--------------------------------------------------------------------------------


 

Exhibit 1.01

 

FORM OF SECURED PARTY DESIGNATION NOTICE

 

Date:                    ,          

 

To:

 

Bank of America, N.A.,

 

 

as Administrative Agent

 

 

Agency Management

 

 

901 Main St

 

 

Mail Code: TX1-492-14-12

 

 

Dallas, TX 75202-3714

 

Ladies and Gentlemen:

 

THIS SECURED PARTY DESIGNATION NOTICE is made by
                                              , a                             
(the “Designor”), to BANK OF AMERICA, N.A., as Administrative Agent under that
certain Credit Agreement referenced below (in such capacity, the “Administrative
Agent”).  All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, FTD Companies, Inc., a Delaware corporation (the “Company”), Interflora
British Unit, a company incorporated under the laws of England & Wales (the “UK
Borrower,” and together with the Company, the “Borrowers”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent have entered into that certain Credit
Agreement, dated as of July 17, 2013 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which certain loans and financial accommodations
have been made to each Borrower;

 

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Hedge Agreement]
as a [“Secured Cash Management Agreement”/”Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

 

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

 

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

 

1.                                      Designation. 
[                          ] hereby designates the [Cash Management
Agreement/Hedge Agreement] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Hedge
Agreement] satisfies all the requirements under the Loan Documents to be so
designated.  By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto (including, without limitation, the
provisions of Section 10.01 of the

 

--------------------------------------------------------------------------------


 

Credit Agreement), and (c) agrees that it will be bound by the provisions of the
Loan Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement/Hedge Agreement].  Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(b) of the Credit Agreement.

 

GOVERNING LAW.  THIS SECURED PARTY DESIGNATION NOTICE AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURED PARTY
DESIGNATION NOTICE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

 

DESIGNOR:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

To Secured Party Designation Notice

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

FORM OF LOAN NOTICE

 

Date:                        ,           

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 17, 2013
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among FTD Companies, Inc., a Delaware
corporation (the “Company”), Interflora British Unit, a company incorporated
under the laws of England & Wales (the “UK Borrower,” and together with the
Company, the “Borrowers”), the Guarantors party thereto, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned Borrower(1) hereby requests (select one):

 

oA Borrowing of [Revolving A Loans][Revolving B Loans]

 

oA conversion or continuation of [Revolving A Loans][Revolving B Loans]

 

1.                                      On                                 (a
Business Day).

 

2.                                      In the amount of
$                               .

 

3.                                      Comprised
of                               .

[Type of Loan requested]

 

4.                                      In the following
currency(2):                               .

 

5.                                      For Eurocurrency Rate Loans: with an
Interest Period of        months.

 

[signature page follows]

 

[With respect to such Borrowing, the undersigned Borrower hereby represents and
warrants that each of the conditions set forth in Sections 5.02(a) and (b) of
the Credit Agreement has been satisfied on and as of the date of such
Borrowing.](3)

 

--------------------------------------------------------------------------------

(1)  The UK Borrower may only borrower Revolving B Loans.

(2)  Revolving A Loans shall be denominated in Dollars.

(3)  The undersigned Borrower need not include this language in connection with
a Loan Notice requesting only (i) a conversion of Loans to the other Type or
(ii) a continuation of Eurocurrency Rate Loans.

 

--------------------------------------------------------------------------------


 

 

[FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](4)

 

 

 

 

 

[INTERFLORA BRITISH UNIT,

 

a company incorporated under the laws of England & Wales

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](4)

 

--------------------------------------------------------------------------------

(4)  Insert applicable Borrower.

 

--------------------------------------------------------------------------------


 

Exhibit 2.04

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                     , 20   

 

To:                             Bank of America, N.A., as Swing Line Lender

 

Cc:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Credit Agreement (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) dated as of July 17, 2013 among FTD Companies, Inc., a
Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the laws of England & Wales (the “UK Borrower,” and together
with the Company, the “Borrowers”), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On                , 20     (a Business
Day).

 

2.                                      In the amount of $                    .

 

With respect to such Borrowing of Swing Line Loans, the Company hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.02 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

 

FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)

 

FORM OF NOTE

 

, 20     

 

FOR VALUE RECEIVED, the undersigned (the [“Company”][“UK Borrower”]), hereby
promises to pay to                                            or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the [Company][UK Borrower] under that certain Credit Agreement,
dated as of July 17, 2013 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the [the
Company, Interflora British Unit, a company incorporated under the laws of
England & Wales, as UK Borrower][FTD Companies, Inc., a Delaware corporation, as
the Company, the UK Borrower], the Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

The [Company][UK Borrower] promises to pay interest on the unpaid principal
amount of each Loan made by the Lender to the [Company][UK Borrower] from the
date of such Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Agreement.  All payments of principal
and interest shall be made to the Administrative Agent for the account of the
Lender in the currency in which such Loan is denominated in Same Day Funds at
the Administrative Agent’s Office for such currency.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

The [Company][UK Borrower], for itself, and its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

[FTD COMPANIES, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](1)

 

 

 

 

 

 

 

[INTERFLORA BRITISH UNIT,

 

 

a company incorporated under the laws of England & Wales

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

](1)

 

--------------------------------------------------------------------------------

(1)  Insert applicable Borrower.

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.01-A

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 17, 2013 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FTD Companies, Inc.,
a Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the laws of England & Wales (the “UK Borrower,” and together
with the Company, the “Borrowers”), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                        

, 20

       

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.01-B

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 17, 2013 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FTD Companies, Inc.,
a Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the laws of England & Wales (the “UK Borrower,” and together
with the Company, the “Borrowers”), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                        

, 20

       

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.01-C

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 17, 2013 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FTD Companies, Inc.,
a Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the laws of England & Wales (the “UK Borrower,” and together
with the Company, the “Borrowers”), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                        

, 20

       

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 3.01-D

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July 17, 2013 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among FTD Companies, Inc.,
a Delaware corporation (the “Company”), Interflora British Unit, a company
incorporated under the laws of England & Wales (the “UK Borrower,” and together
with the Company, the “Borrowers”), the Guarantors party thereto, the Lenders
identified therein, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:

                         

, 20

       

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 7.01

 

FORM OF COMPLIANCE CERTIFICATE

 

For the [fiscal quarter][fiscal year] ended
                                  , 20      .

 

I,                                             , [Title] of FTD Companies, Inc.,
a Delaware corporation (the “Company”) hereby certify that, to the best of my
knowledge and belief, with respect to that certain Credit Agreement dated as of
July 17, 2013 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
all of the defined terms in the Credit Agreement are incorporated herein by
reference) among the Company, Interflora British Unit, a company incorporated
under the laws of England & Wales, as UK Borrower, the Guarantors, the Lenders
and Bank of America, N.A., as Administrative Agent:

 

(a)           [The consolidated balance sheet of the Company and its
Subsidiaries as at the end of the fiscal period identified above and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal period [and for the period from the beginning of
the current Fiscal Year to the end of such fiscal period](1), setting forth in
each case in comparative form the corresponding figures for [the corresponding
periods of](2) the previous Fiscal Year, to the extent prepared for such fiscal
period, fairly present, in all material respects, the financial condition of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated[, subject to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes](3).](4)

 

(b)           The undersigned has reviewed the terms of the Credit Agreement and
has made, or caused to be made under [his][her] supervision, a review in
reasonable detail of the transactions and condition of the Company and its
Restricted Subsidiaries during the accounting period covered by the financial
statements which accompany this certificate and [such review has not disclosed
the existence during or at the end of such accounting period, and the
undersigned does not have knowledge of the existence as at the date hereof, of
any condition or event that constitutes a Default.][the following is a list of
any condition or event that constitutes a Default that existed or exists during
such accounting period, including the nature and period of the existence thereof
and the action the Company has taken, is taking and proposes to take with
respect thereto:]

 

Delivered herewith are detailed calculations demonstrating in reasonable detail
compliance during and at the end of the accounting period covered by the
financial statements which accompany this certificate with the restrictions
contained in Sections 8.01, 8.02, 8.03, 8.04, 8.06, 8.07 and 8.08, in each case
to the extent compliance with such restrictions is required to be tested at the
end of such accounting period.

 

[signature pages follow]

 

--------------------------------------------------------------------------------

(1)  To be included in connection with any Compliance Certificate delivered at
the end of a Fiscal Quarter and not at the end of a Fiscal Year.

(2)  To be included in connection with any Compliance Certificate delivered at
the end of a Fiscal Quarter and not at the end of a Fiscal Year.

(3)  To be included in connection with any Compliance Certificate delivered at
the end of a Fiscal Quarter and not at the end of a Fiscal Year.

(4)  To be included with any Compliance Certificate delivered in connection with
the delivery of quarterly or annual financial statements, and not with any pro
forma Compliance Certificate.

 

--------------------------------------------------------------------------------


 

This              day of                       , 20    .

 

 

FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment to Officer’s Certificate

 

--------------------------------------------------------------------------------


 

Exhibit 7.08

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of
                          , 20    , is by and between                 
                          , a                                        (such
Wholly Owned Restricted Subsidiary, the “New Subsidiary”), and BANK OF AMERICA,
N.A., in its capacity as Administrative Agent under that certain Credit
Agreement (as it may be amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of July 17, 2013, by and among FTD Companies, Inc., a Delaware
corporation (the “Company”), Interflora British Unit, a company incorporated
under the laws of England & Wales (the “UK Borrower,” and together with the
Company, the “Borrowers”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent.  All of the defined terms in the Credit Agreement
are incorporated herein by reference.

 

The Loan Parties are required by Section 7.08 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor”.

 

Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement.  Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, a mandatory cash collateralization
or otherwise) strictly in accordance with the terms thereof.

 

2.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Security Agreement, and shall have all the
obligations of an “Obligor” (as such term is defined in the Security Agreement)
thereunder as if it had executed the Security Agreement.  The New Subsidiary
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Security Agreement.  Without
limiting generality of the foregoing terms of this paragraph 2, the New
Subsidiary hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations (as such term is defined in Section 1 of the
Security Agreement), a continuing security interest in, and a right of set off
against any and all right, title and interest of the New Subsidiary in and to
the Collateral (as such term is defined in Section 2 of the Security Agreement)
of the New Subsidiary.  The New Subsidiary hereby represents and warrants to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as such term is defined in Section 1 of the Security Agreement), that:

 

(i)

The New Subsidiary’s chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the New Subsidiary keeps its books and records at such
locations.

 

 

(ii)

The location of all owned and material leased real property of the New
Subsidiary is as shown on Schedule 2 attached hereto.

 

--------------------------------------------------------------------------------


 

(iii)

The New Subsidiary’s legal name and jurisdiction of organization is as shown in
this Agreement and the New Subsidiary has not, within the five year period
preceding the date hereof, had a different name, been party to a merger,
consolidation or other change in structure or used any tradename, except as set
forth in Schedule 3 attached hereto.

 

 

(iv)

All United States federal registrations of and applications for Intellectual
Property that are owned by the New Subsidiary are listed on Schedule 4 attached
hereto.

 

 

(v)

The Deposit Accounts (as defined in the Security Agreement), the Securities
Accounts (as defined in the Security Agreement) and the Commodity Accounts (as
defined in the Security Agreement) listed on Schedule 5 attached hereto
constitute all of such accounts owned by the New Subsidiary.

 

 

(vi)

The Pledged Equity (as defined in the Security Agreement) of the Subsidiaries
owned by the New Subsidiary is set forth on Schedule 6 attached hereto.

 

 

(vii)

The Commercial Tort Claims (as defined in the Security Agreement) of the New
Subsidiary seeking damages in excess of $3,000,000 are set forth on Schedule 7
attached hereto.

 

 

(viii)

All Instruments (as defined in the Security Agreement), Documents (as defined in
the Security Agreement) and Tangible Chattel Paper (as defined in the Security
Agreement) required to be pledged and delivered to the Administrative Agent
pursuant to Section 4(a)(i) of the Security Agreement are set forth on Schedule
8 attached hereto.

 

3.            The address of the New Subsidiary for purposes of all notices and
other communications is                                         ,
                                                        , Attention of
                             (Facsimile No.                         ).

 

4.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

5.                                      This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute one contract.

 

6.                                      This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the state of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

TO FORM OF JOINDER AGREEMENT

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of New Subsidiary]

 

--------------------------------------------------------------------------------


 

Schedule 2

TO FORM OF JOINDER AGREEMENT

 

[Owned and Leased Real Property]

 

--------------------------------------------------------------------------------


 

Schedule 3

TO FORM OF JOINDER AGREEMENT

 

[Change in Legal Name, Mergers, Consolidations, Changes in Structure and
Tradenames]

 

--------------------------------------------------------------------------------


 

Schedule 4

TO FORM OF JOINDER AGREEMENT

 

[Intellectual Property]

 

--------------------------------------------------------------------------------


 

Schedule 5

TO FORM OF JOINDER AGREEMENT

 

[Deposit Accounts, Securities Accounts, Commodity Accounts]

 

--------------------------------------------------------------------------------


 

Schedule 6

TO FORM OF JOINDER AGREEMENT

 

[Pledged Equity]

 

--------------------------------------------------------------------------------


 

Schedule 7

TO FORM OF JOINDER AGREEMENT

 

[Commercial Tort Claims]

 

--------------------------------------------------------------------------------


 

Schedule 8

TO FORM OF JOINDER AGREEMENT

 

[Instruments, Documents and Tangible Chattel Paper]

 

--------------------------------------------------------------------------------


 

Exhibit 11.06(b)

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender.]

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

FTD Companies, Inc., a Delaware corporation and Interflora British Unit, a
company incorporated under the laws of England & Wales

 

 

 

 

 

4.

 

Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of July 17, 2013 among the Borrowers, the Guarantors
party thereto, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[7.           Trade Date:                          ](4)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

o The Assignee is not a Competitor(5) or an Affiliate(6) of a Competitor.

 

[The Assignee confirms, for the benefit of the Administrative Agent and without
liability to any Loan Party, that it is:

 

o            not a Qualifying Lender;

 

o            a Qualifying Lender (other than a Treaty Lender); or

 

o            a Treaty Lender.](7)

 

[The Assignee confirms that the person beneficially entitled to interest payable
to that Assignee in respect of an advance under a Loan Document is:

 

o            a company resident in the United Kingdom for United Kingdom tax
purposes; or

 

o            a partnership each member of which is:

 

(i)            a company so resident in the United Kingdom; or

 

(ii)           a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which is
required to bring into

 

--------------------------------------------------------------------------------

(2) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
A Commitment,” “Revolving B Commitment,” etc.)

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(4) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

(5)  “Competitor” means (a) a Person that is primarily engaged in the business
of selling or providing floral products or services, including, without
limitation, fresh flowers, floral arrangements, special occasion gifts and
floral network-related products and services or (b) an Affiliate of any Person
described in the foregoing clause (a); provided, however, a “Competitor” shall
not include any bona fide debt fund that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business (and the holdings of which are at
least $500,000,000 and do not primarily consist of Loans and Commitments) which
is managed, sponsored or advised by any Person described in the foregoing clause
(b).

(6)  “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

(7)  Only applies to Lenders that have Revolving B Commitments.

 

--------------------------------------------------------------------------------


 

account in computing its chargeable profits (for the purposes of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or

 

o            a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of an advance under a Loan Document in
computing the chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) of that company.](8)

 

[The Assignee confirms that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Credit
Agreement.  The Assignee confirms that its scheme reference number is 
                                                                   and its
jurisdiction of tax residence is 
                                                              .](9)

 

[Signature pages follow.]

 

--------------------------------------------------------------------------------

(8)  Include only if the Assignee is a UK Non-Bank Lender (i.e. falls within
paragraph (i)(b) of the definition of Qualifying Lender in Section 1.01.

(9)  To be included only if the Assignee is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme and wishes that scheme to
apply to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

[Consented to and](1) Accepted:

 

 

 

BANK OF AMERICA, N.A. as

 

Agent

 

 

 

By

 

 

Title:

 

 

 

[Consented to:](2)

 

 

 

[BANK OF AMERICA, N.A., as L/C Issuer][and Swing Line Lender]

 

 

By

 

 

Title:

 

 

 

[FTD COMPANIES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

]

 

 

--------------------------------------------------------------------------------

(1) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(2) To be added only if the consent of the Borrowers and/or other parties (e.g.
L/C Issuer) is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.06(b)(iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. 
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.

 

--------------------------------------------------------------------------------


 

Exhibit 11.06(b)(iv)

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached.

 

--------------------------------------------------------------------------------